March and April 2019
TABLE OF CONTENTS

COMMISSION ORDERS
04-24-19

JONES BROTHERS, INC.

SE 2016-218

Page 151

ADMINISTRATIVE LAW JUDGE DECISIONS
03-18-19

GEORGE SCOLES, v. HARRISON
COUNTY COAL CO.

WEVA 2017-0638-D

Page 153

03-19-19

GEORGE SCOLES, v. HARRISON
COUNTY COAL CO.

WEVA 2017-0638-D

Page 177

04-16-19

PENNSY SUPPLY, INC.

YORK 2018-0004

Page 201

ADMINISTRATIVE LAW JUDGE ORDERS
03-26-19

KNIGHT HAWK COAL, LLC

LAKE 2019-0087-R

Page 217

03-27-19

JAMES C. SCOTT, employed by
MILL BRANCH COAL CORP., and
DONNIE B. THOMAS, employed by
MILL BRANCH COAL CORP.

VA 2018-0103

Page 227

04-09-19

MICHAEL DEUSO v. SHELBURNE
LIMESTONE CORP.

YORK 2019-0015DM

Page 232

i

Review was granted in the following case during the months of March and April 2019:
Secretary of Labor v. Northshore Mining Company, et al., Docket Nos. LAKE 2017-0224, et al.
(Judge Miller, February 13, 2019)

No case review was denied during the months of March and April 2019.

ii

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 24, 2019
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos.

v.

SE 2016-218
SE 2016-219
SE 2016-246

JONES BROTHERS, INC.
BEFORE: Jordan, Young, Althen, and Traynor, Commissioners1
ORDER
BY THE COMMISSION:
These consolidated contest and civil penalty proceedings arise under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (2012) (“Mine Act”). After nine citations
and orders were issued to Jones Brothers, Inc. by the Department of Labor’s Mine Safety and
Health Administration, a Judge found that the operations of the company were subject to the
Mine Act. 39 FMSHRC 399 (Feb. 2017) (ALJ). The parties then moved for a final order so that
an appeal on the jurisdiction issue could be pursued, whereupon the Judge granted the motion,
affirmed the citations and orders, and assessed penalties. 39 FMSHRC 570 (Mar. 2017) (ALJ).
The Commission did not grant Jones Brothers’ petition for discretionary review, but
subsequently the company successfully appealed to the United States Court of Appeals for the
Sixth Circuit. That court vacated the decisions below, ruling that at the time of the Judge’s
decisions, she was an inferior officer of the United States who had not been appointed in
accordance with Article II, Section 2, Clause 2 of the Constitution.2 Jones Bros., Inc. v. Sec’y of
Labor, 898 F.3d 669, 679 (6th Cir. 2018) (following Lucia v. SEC, ___ U.S. ____, 138 S. Ct.
1

Chairman Marco M. Rajkovich, Jr. is recused in this matter.

2

Known as “the Appointments Clause,” it reads:
[the President] shall nominate, and by and with the Advice and
Consent of the Senate, shall appoint Ambassadors, other public
Ministers and Consuls, Judges of the supreme Court, and all other
Officers of the United States, whose Appointments are not herein
otherwise provided for, and which shall be established by Law: but
the Congress may by Law vest the Appointment of such inferior
Officers, as they think proper, in the President alone, in the Courts
of Law, or in the Heads of Departments.

41 FMSHRC Page 151

2044, 2050 (2018). While recognizing that subsequent to her decisions the Commission had
cured the defect in the Judge’s appointment, the court nonetheless held:
Jones Brothers is entitled to a new hearing before a constitutionally
appointed administrative law judge. And even if [the] Judge [here]
has since received a constitutional appointment, that hearing must
be before a new official. [The] Judge [here] “issued an initial
decision on the merits [and] cannot be expected to consider the
matter as though [she] had not adjudicated it before.”
Id. (quoting Lucia, 138 S. Ct. at 2055). Accordingly we remand this matter to the Acting Chief
Administrative Law Judge for assignment to a different Judge to conduct further proceedings
consistent with the court’s instructions.

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

/s/ Arthur R. Traynor, III
Arthur R. Traynor, III, Commissioner

41 FMSHRC Page 152

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

March 18, 2019
GEORGE SCOLES,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEVA 2017-0638-D

v.
HARRISON COUNTY COAL CO.,

Mine: Harrison County Mine
Mine ID: 46-01318

Respondent.
DECISION
This case is before me upon a discrimination proceeding filed by George Scoles, through
counsel, against the Harrison County Coal Company (“HCC” or “Respondent”), pursuant to
section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c)(3).1
Scoles contends that Harrison County violated the Mine Act when it discharged him for
engaging in protected activity. Scoles also argues that his discharge interfered with the ability of
himself and other HCC miners to exercise their protected rights. HCC denies these claims and
maintains that Scoles’ discharge was solely motivated by his repeated failure to properly clock in
and out in compliance with the mine’s Hand Scanner Policy.
A hearing was held on October 16-17, 2018 in Morgantown, West Virginia. Based on my full
consideration of the testimony and exhibits presented at hearing, the stipulations of the parties,
my observation of the demeanors of the witnesses, and the parties’ post-hearing briefs, I find that
HCC did not violate the Mine Act when it discharged Scoles.
I. STIPULATIONS
At hearing, the parties entered the following stipulations:
1. During Scoles’ employment at Harrison County Mine, he was a miner within the
meaning of section 3(g) of the Mine Act, 30 U.S.C. § 802(g).
2. The Harrison County Mine is a mine as that term is defined in section 3(d) of the Mine
Act, 30 U.S.C. § 802(d).

1

In this decision, the joint stipulations, transcript, the Complainant’s exhibits, and
Respondent’s exhibits are abbreviated as “Jt. Stip.,” “Tr.,” “Ex. C–#,” and “Ex. R–#,”
respectively.

41 FMSHRC Page 153

3. The Harrison County Coal Company is an operator as that term is defined in section 3(d)
of the Mine Act, 30 U.S.C. § 802(d).
4. Products of the Harrison County Mine entered commerce, or the operator or products of
the Harrison County Mine affected commerce within the meaning and the scope of
section 4 of the Mine Act, 30 U.S.C. § 803.
5. From January 1, 2016, through the present, the United Mine Workers of America Local
Union 1501 and the UMWA International Union have represented the hourly production
and maintenance employees at the Harrison County Mine. Tr. 14-15.
II. FINDINGS OF FACT
A. Background
The Harrison County Mine is an underground coal mine located in Mannington, West
Virginia. Harrison County Coal Company (HCC) - a subsidiary of Murray American Energy Inc.
- owns and operates the Mine. The Mine employs approximately 315 hourly employees and has
an approximate annual payroll of 25 million dollars. Tr. 335.
George Scoles worked at the Harrison County Mine from January 2007 until May 2017 as a
Longwall Outby Utility Man. Tr. 28. He supplied the longwall face and performed a variety of
tasks to facilitate advancement of the longwall at the mine. Tr. 28. He also served as a miner’s
representative and as a walkaround with MSHA inspectors up to two to three times a week until
his discharge. Tr. 85. Scoles is a member of the United Mine Workers of America (“UMWA”)
Local Union 1501 at the Harrison County Mine. Tr. 86.
Scoles has a mine-wide reputation as a safety advocate. Tr. 235-36, 256-58, 275, 277-78,
303-05. Aside from his walkaround duties, Scoles made numerous safety complaints to mine
management. HCC was not always receptive to these complaints. Miner Christopher Yanero2
described episodes where Scoles reported safety issues and management did not cooperate or
assigned him to perform less desirable tasks while other miners were told to watch. Tr. 256-58.
Miner David Hollis3 testified that he often heard Scoles make safety complaints or
recommendations over the radio that went unacknowledged by management. Tr. 305. Hollis
noted that management responded when he personally acknowledged Scoles’ comments over the
radio. Tr. 308.
2

Christopher Yanero is a Plant Prep Helper at HCC. Tr. 249. He has worked at Harrison
County Mine for 48 years. Tr. 250. He formerly served as mine committeeman and President of
the Local Union for multiple terms. Tr. 259-60.
3

David Hollis is the day shift dispatcher for HCC. Tr. 292-93. He has worked at the
Harrison County Mine for 18 years. Tr. 292. His duties include monitoring all atmospheric
elements at the mine and dispatching miners to different areas of the mine via radio. Tr. 292-93.
He estimated that he hears about 80-85% of the radio communications that take place at the
mine. Tr. 293.

41 FMSHRC Page 154

These types of incidents, among others, prompted Scoles to file five section 105(c)
complaints against HCC from 2014 to 2017. Scoles settled two of these complaints with the
Mine. MSHA issued negative findings on another two and Scoles opted not to pursue them
further. One of Scoles’ 2015 complaints proceeded to hearing before Commission
Administrative Law Judge Andrews. See Sec’y on behalf of Scoles v. Harrison County Coal Co.,
40 FMSHRC 1393 (Sept. 2018) (ALJ). In that case, Judge Andrews found that HCC violated the
Act when it discharged Scoles for subordination following an altercation with his supervisor. Id.
at 1420-21. Scoles was reinstated and awarded backpay. Id. at 1421-23.
In May of 2017, Scoles ran for safety and mine committeeman positions within the local
Union. Tr. 87. The safety committeeman is charged with serving as a walkaround or assigning
other miners to do so, performing safety inspections, and discussing miners’ safety concerns with
management. Tr. 88. The mine committeeman is authorized to represent miners in grievance
proceedings and address any collective bargaining issues or mine-management conflicts that may
arise. Tr. 88. Scoles easily won both races, but he was discharged pursuant to HCC’s Hand
Scanner Policy before he could assume office. Tr. 87-88.
B. The Hand Scanner Policy
HCC implemented the Hand Scanner Policy (“Policy”) in January of 2016. The Policy serves
as the primary time and payroll tracking mechanism for all hourly employees. Tr. 336-37. The
Policy requires the mine’s hourly employees to track their work hours by entering their employee
number and scanning their fingerprint at designated kiosks at the beginning and end of each shift.
Ex. C–1; Tr. 337-38. Miners can use either hand to scan, and the process takes about five
seconds. Tr. 337-38. If the scan is rejected or if a miner has issues with a kiosk, they are
instructed to notify management of the issue. Ex. C–1. In general, miners that experience
scanning issues are instructed to return to the kiosk and try again or to try a different kiosk. Tr.
240, 272. Even miners experiencing issues are usually able to scan in after a number of attempts.
Tr. 240, 272. Scanner issues appear to be infrequent and individualized. There is no record of a
large-scale scanner malfunction affecting entire shifts or crews. Tr. 247, 400-01.
The Hand Scanner Policy outlines a four-step progressive discipline scheme to encourage
miners to consistently scan in and out. Ex. C–1. Each time a miner fails to scan in or out, they are
disciplined in accordance with the number of scans they previously missed. A miner will receive
a verbal warning for their first missed scan, a written warning for their second, a two day
suspension for their third, and a suspension with intent to discharge for their fourth. Id. The
Policy allows miners to exonerate themselves; a miner moves back one step on the scale if they
scan in and out without failure for 180 days. Id. Thus, a miner at Step 3 of the discipline program
will move back to Step 2 if they scan in and out for 180 consecutive days, back to Step 1 after
another 180 consecutive days, and so on. The Policy does not outline any factors aside from
failures to scan that may result in discipline under the scheme. Ex. C–1.

41 FMSHRC Page 155

Christopher Fazio4 administers the Policy’s progressive discipline program at Harrison
County Mine. Tr. 334-35. He maintains a spreadsheet to track progressive discipline records for
all of the miners. Ex. R–E; Tr. 340. When a miner misses a scan, he is notified by payroll via the
timesheets and will check his spreadsheet to administer the proper discipline.5 Tr. 340. The
payroll records are sufficient to sustain a violation, and miners rarely dispute the missed scans.
Tr. 415. When they do, Fazio pulls video footage collected by motion-activated cameras located
near all of the kiosks to prove the missed scan. Tr. 345-47. The cameras record and store up to
ten days’ worth of activity. Tr. 345-46. If the miner does not dispute the scan, Fazio does not
save the video footage. Tr. 347.
Fazio administers the first two steps of the Policy himself. He will hold a private meeting
with miners to inform them of the missed scan and at Step 2 will issue the appropriate paperwork
to the miner. Tr. 342. If a miner reaches Step 3, Harrison County Mine General Manager Scott
Martin will also be present at the meeting. Tr. 342. Miners may file a grievance to dispute
alleged missed scans under the policy; this is often where the video evidence will be shown to
the miners. Tr. 193-94, 346. At Step 2, a local mine committee member and local management
attend to try to resolve the dispute. Tr. 209. At Step 3, a district union representative will meet
with a member of corporate management or Human Resources as well as the mine
superintendent. Tr. 211.
C. Scoles’ Discipline under the Policy
Scoles was disciplined and eventually discharged following five alleged violations of HCC’s
Hand Scanner Policy between May 2016 and May 2016. Scoles maintained at hearing that he
never failed to scan in or out. Tr. 31, 60, 63, 66, 92, 94-95, 109, 116.
Scoles was issued a verbal warning on May 31, 2016 for a missed scan on May 19.6 Ex. R–B,
p. 2. Scoles’ time sheet and time card for that date corroborate that Scoles failed to scan out. Ex.
R–B, pp. 3-4. Scoles denied missing the scan, though later claimed that he was unable to scan
out due to a scanner malfunction. Tr. 31-32. Miner Perry Heflin7 testified that Scoles discussed
4

Christopher Fazio is the Human Resources Supervisor at the Harrison County Mine. Tr.
333-34. He has worked for HCC since June 2010. Tr. 333. His duties include conducting hiring
and staffing procedures, managing collective bargaining, compensation and benefits, disability,
and discipline. Tr. 333-34.
5

Fazio only administers the disciplinary aspect of the Policy. He does not edit the payroll
sheets. When a miner misses a scan, front line foremen and supervisors are responsible for
adjusting miners’ work hours to properly reflect the time they work. Those edits are done by
hand, and according to Fazio, nobody can edit the timesheets through the computer system. Tr.
407-08.
6

The verbal warning record states that the HCC was unable to issue the verbal warning
sooner because the mine was idle from May 20 to May 30. Ex. R–B, p. 2.
7

Perry Heflin is an electrical mechanic at Harrison County Mine. Tr. 230. He has worked
for HCC for 12 years. Tr. 230.

41 FMSHRC Page 156

the issue with him and that Scoles notified shift foreman Jim Coles of the matter. Tr. 238. Coles
allegedly told Scoles and Heflin that he would take care of it. Tr. 32, 239. Scoles alleges that
Fazio later spoke to him about the missed scan and told him that he would not be disciplined. Tr.
32-33, 349. Scoles therefore believed that he was not given a verbal warning for this missed
scan.8 Even though he believed he would not be disciplined, Scoles claimed that he asked to see
video of the missed scan but was refused. Tr. 32-33.
Fazio denied Scoles’ account and did not recall speaking with Coles about an alleged scanner
malfunction. Tr. 349. He testified that he issued Scoles a verbal warning in accordance with Step
1 of the Policy and did not save the video footage because Scoles admitted to missing the scan.
Tr. 348, 350-51. The record of the verbal warning states that “employee admitted that he did not
scan out.” Ex. R–B, p. 2; Tr. 354.
Scoles received a written warning for his second alleged missed scan on June 9, 2016. Ex. R–
B, p. 5. Scoles’ time sheet and time card show a missed out-punch on that date. Ex. R–B, p. 6-7.
Fazio issued the warning to Scoles and to the Mine Committee the following day. Tr. 355-56.
Scoles again denied missing the scan and did not sign the written warning. Tr. 47, 53, 113, 417.
He claimed that HCC denied his request to see video of the missed scan. Tr. 54. Fazio disputed
his account and claimed that Scoles once again admitted to missing the scan and accepted his
discipline. Tr. 417. He did not think much of Scoles’ refusal to sign the written warning because
miners often decline to sign management documents. Tr. 417.
Scoles was suspended for two days for an alleged missed scan on July 6, 2016. Ex. R–B, p. 8.
His time sheet and time card corroborate the missed scan. Ex. R–B, pp. 9-10. Scoles denied
missing the scan. Tr. 61, 359, 413. He again requested video evidence of the scan but was
denied. Tr. 61. However, it is undisputed that Scoles’ representative at his grievance hearing did
see video footage of this missed scan. Tr. 198-99.
On September 16, 2016, Scoles filed a grievance disputing the first two missed scans. Scoles
was at Step 3 at the time he filed the grievance. The parties met on January 6, 2017. UMWA
International Region 1 Representative Michael Phillippi9 appeared at the grievance meeting on
behalf of Scoles. Phillippi testified that he asked to see video of the alleged missed scans, but
that HCC management claimed not to have them. For the first time in Phillippi’s experience
handling grievances, HCC declined to reverse its decision to discipline a miner under the policy.
Tr. 193-95. He noted that management would usually reverse its decision when it did not have
video evidence of the missed scan. Tr. 195. Fazio testified that he did not have video footage
because Scoles admitted to missing the scans and emphasized that video proof is not required to
substantiate a missed scan. Tr. 346, 357. HCC declined to reverse the decision and noted on the
8

Miners do not receive a written record for a verbal warning, but management does
produce a form for its own records. Tr. 354.
9

Michael Phillippi is an International Representative for Region 1 of the United Mine
Workers Association. Tr. 187. He is involved in organizing and safety matters, but most of his
work centers around grievance and arbitration, labor charges, and various policy matters. Tr.
187-88.

41 FMSHRC Page 157

grievance agreement that as of September 16, 2016, Scoles was at Step 2 of the disciplinary
scheme. Ex. C–6.
Scoles also grieved his discipline for the July 6 scan. At the meeting, Fazio showed Phillippi
video of Scoles entering and exiting the Foreman’s room without scanning. Tr. 198-99, 218, 35960, 413. Phillippi subsequently withdrew Scoles’ grievance. Tr. 199. However, he testified that
he later considered his decision to withdraw Scoles’ grievance to be a mistake. Tr. 198-99.
Although HCC showed him the video, he believed that there were other cameras that may have
captured Scoles’ out-punch at a different kiosk. Tr. 199. Phillippi testified that based on his
knowledge today he would not have withdrawn Scoles’ grievance. Tr. 199-200. Fazio testified
that he showed Phillippi video from cameras located at each scanner. Tr. 360.
Scoles received a second two-day suspension on February 9, 2017 for missing a scan the
previous day. Ex. R–B, p. 11. Scoles’ time sheet and time card show a missed out-punch for the
date in question. Ex. R–B, pp. 12-13. Scoles was uncertain whether he missed this scan but again
asked to see the video footage. Tr. 64-65, 364-65, 413-14. He was allegedly refused, although he
admitted that he testified to the contrary during his arbitration hearing. Tr. 119-120. Scoles filed
another grievance that was subsequently withdrawn upon viewing the video footage. Tr. 365-66.
Scoles was suspended with intent to discharge on May 10, 2017 for an alleged missed scan
on May 8. Ex. R–B, p. 14. Scoles’ time sheet and time card show a missed in-punch. Ex. R–B,
pp. 15-16. His time card also shows a handwritten time adjustment. Id. Scoles testified that he
did not miss the scan, but later acknowledged that he was uncertain about whether he missed it.
Tr. 66-67, 126. Scoles viewed the video footage of the missed scan at his “24-48 hour
meeting.”10 Tr. 68-69, 366. However, Scoles claimed that the video froze—or “glitched”—
before it showed him entering the elevator. Tr. 69.
Scoles filed a grievance regarding his discharge and the matter was referred to arbitration.
Exs. C–10, R–C. At the arbitration Scoles admitted that he missed all five of the scans and
instead argued that discharge was a disproportionately severe punishment in relation to the
conduct cited. Ex. R–D. On June 17, 2017, the Arbitrator did not find evidence of arbitrary or
discriminatory enforcement of the Policy and upheld Scoles’ discharge. Id. Notably, the
arbitrator found no material issues of fact; Scoles admitted at the arbitration hearing that he
missed all five scans for which he was disciplined. Id.
On June 26, 2017, Scoles filed a section 105(c) complaint with MSHA alleging
discrimination. Ex. C–17. MSHA issued a letter of negative finding on August 17, and Scoles
filed his section 105(c)(3) complaint on September 25. Exs. R–L, R–M.

10

Pursuant to the terms of the collective bargaining agreement with the Union, miners are
entitled to a “24/48 hour meeting” with mine management to discuss their imminent discharge.
Tr. 367-68.

41 FMSHRC Page 158

III. DISPOSITION
Scoles alleges that HCC arbitrarily and discriminatorily enforced its Hand Scanner Policy
against him to justify his discharge. Complainant’s Post-Hearing Brief (“Comp. Br.”) at 20.
Scoles argues that, given his longstanding history of engaging in protected activity and of
conflict with HCC management, he was subjected to strict discipline under the Policy where
other miners were often granted leniency. Id. In addition, Scoles also contends that his discharge
under the Policy constitutes illegal interference with the ability of himself and of miners to
engage in protected activity at the Harrison County Mine. Id. at 36.
At the outset, HCC contends that Scoles’ section 105(c)(3) complaint was not timely filed
and should be dismissed. Respondent’s Post-Hearing Brief (“Resp. Br.”) at 14, n. 10.
Respondent also challenges whether this Court was Constitutionally appointed under the
Appointments Clause and thus has the authority to hear this case. Id. at 21. With regards to the
merits of the case, Respondent denies all charges of discrimination and interference. Id. at 14, 19.
It contends that Scoles was fired solely based on his repeated failure to comply with HCC’s
Hand Scanner Policy. Id.
A. Timeliness of Scoles’ § 105(c)(3) Complaint
HCC contends that Scoles’ complaint should be dismissed as untimely because he failed to
file his complaint within 30 days of receiving MSHA’s non-merit letter. Resp. Br. at 14, n. 10.
Scoles contends that he timely filed his complaint, and that even if he did not, the alleged nine
day delay was excusable and was not sufficiently egregious or prejudicial to merit dismissal.
Complainant’s Reply to Respondent’s Post-Hearing Brief (“Comp. Rep.”) at 18-19.
The Secretary is required to inform any miner that files a complaint of discrimination
pursuant to section 105(c)(2) that he will or will not pursue that complaint before the
Commission on the miner’s behalf. 30 U.S.C. § 815(c)(3). If the Secretary declines, a
complainant has the right to file an action on their own behalf with the Commission “within 30
days’ notice of the Secretary’s determination.” Id. That 30-day window commences when the
miner receives actual notice of the Secretary’s determination. Boswell v. Nat’l Cement Co., 14
FMSHRC 253, 257 (Feb. 1992).
The Commission has held that the filing periods for section 105(c) discrimination complaints
are not jurisdictional in nature. Boswell, 14 FMSHRC at 257 (citing Hollis v. Consol. Coal Co., 6
FMSHRC 21, 24 (Jan. 1984), aff’d mem, 750 F.2d 1093 (D.C. Cir. 1984). Judges determine
whether a delay in filing should be excused on a case-by-case basis. Morgan v. Arch of Illinois,
21 FMSHRC 1381, 1386 (Dec. 1999). The Commission has excused delays based on justifiable
circumstances, including but not limited to “ignorance, mistake, inadvertence, and excusable
neglect.” Perry v. Phelps Dodge Morenci, Inc., 18 FMSHRC 1921-22 (Nov. 1996) (citations
omitted). Failure to meet the time limits in sections 105(c)(2) and (3) should not result in
dismissal absent a showing of “material legal prejudice.” Sec’y of Labor on behalf of Nantz v.
Nally & Hamilton Enters., 16 FMSHRC 2208, 2214-15 (Nov. 1994); see also Sec’y of Labor on
behalf of Hale v. 4-A Coal Co., 8 FMSHRC 905, 908 (June 1986) (finding prejudice to the
operator to be the primary consideration in cases involving late filing).

41 FMSHRC Page 159

I find that dismissal of this case for untimely filing is inappropriate. The record is unclear as
to when Scoles received actual notice of the Secretary’s non-merit finding, but it likely did not
amount to the entire 9-day period, if untimely at all. MSHA sent the letter to Scoles on August
17, 2017 and Scoles filed his complaint on September 25, nine days past the prescribed 30-day
limit. Exs. R–L, R–M; Tr. 143, 145-48. Scoles’ complaint acknowledges that he received the
notice “on or around” that date, but he could not recall exactly when he received the letter. Tr.
143, 148. It is unlikely that Scoles received the letter on the same day that it was dated and sent.
Scoles did not check his mail on a regular daily or weekly basis because he was often traveling
for work and because his mailbox was located over a thousand yards from his house. Tr. 145,
161. Given these circumstances, I find it plausible that Scoles did not actually receive the
Secretary’s letter for up to or over nine days after it was sent, and that any delay was inadvertent
or excusable.
Even assuming that Scoles’ filing was untimely, the delay was de minimis and did not
prejudice Respondent’s ability to present its case. The 30-day filing window is not jurisdictional
and does not merit dismissal absent a showing of prejudice. Boswell, 14 FMSHRC at 257
(accepting filing that was 12 days late where operator showed no evidence of prejudice); Hale, 8
FMSHRC at 908 (accepting filing that was 2 years late where operator showed no evidence of
prejudice). Respondent offered no evidence that it was prejudiced by the delay. Accordingly, I
reject HCC’s contention.
B. Constitutional Appointments Clause Argument
HCC also argues that the Federal Mine Safety and Health Review Commission’s ALJ
appointment process is invalid pursuant to the Appointments Clause of the United States
Constitution because the Commission improperly delegated its appointment authority to the
Chief Administrative Law Judge. Resp. Br. at 21. Further, Respondent contends that the
Commission’s April 3, 2018 Notice ratifying the appointment of its ALJs does not remedy the
defect because the process by which the ALJs were presented to the Commission was too limited
to constitute valid exercise of its appointment power. Id. at 22.
To the extent that I have the authority to do so, I reject Respondent’s arguments. The relevant
case on this matter is the Court of Appeals for the 6th Circuit’s decision in Jones Brothers, Inc.
v. Secretary of Labor, 898 F.3d 669 (6th Cir. 2018), which applied the Supreme Court’s decision
in Lucia v. Sec. & Ex. Comm., 138 S. Ct. 2044 (2018), to the Administrative Law Judges of the
Federal Mine Safety and Health Review Commission. In Jones Brothers, the Court held that
Commission ALJs were invalidly appointed inferior officers at the time that the ALJ heard the
case. Jones Bros., at 679. The Court acknowledged the Commission’s ratification notice, but
found that the notice did not remedy the Constitutional defect because it was issued after the
Judge heard the case on the merits. Id. at 677-79. The 6th Circuit vacated the decision and
remanded the case to the Commission for fresh proceedings before a different ALJ. Id. at 679.
Unlike the circumstances in Jones Brothers, the instant case was heard on October 16-17,
2018; over six months after the Commission Chairman ratified the appointments of all of its
Administrative Law Judges. Federal Mine Safety and Health Review Commission, Commission
Ratification Notice, http://www.fmshrc.gov/about/news/commission-ratification-notice (Apr. 3,

41 FMSHRC Page 160

2018). The case at issue is therefore before a validly appointed ALJ. Nor do I find merit in
HCC’s argument that the Ratification Notice did not cure the invalid appointment of the
Commission Judges. Respondent’s argument finds no support in the 6th Circuit’s decision in
Jones Brothers, the Supreme Court’s decision in Lucia, nor the language of the Appointments
Clause. In fact, the Court’s decision in Jones Brothers suggests that the Commission validly
“acted to cure [the] alleged constitutional defect by having every Commissioner ratify the
appointment of every administrative law judge.” Jones Bros., at 677, 679. The Court also
remanded the case for fresh proceedings before another ALJ, implying that the Ratification cured
the defect. Id. at 679. I therefore accept the Commission’s ratification as valid and proceed to the
merits.
C. Discrimination
Section 105(c)(1) of the Mine Act provides:
No person shall discharge or in any manner discriminate against or cause to be
discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner…because such miner…has filed or made a
complaint under or related to this Act, including a complaint notifying the
operator or the operator’s agent…of an alleged danger or safety or health
violation in a coal or other mine, or because such miner…has instituted or caused
to be instituted any proceeding under or related to this Act…
30 U.S.C. § 815(c)(1). The complainant miner bears the initial burden to establish a prima facie
case of discrimination. To establish a prima facie case of discrimination under section 105(c)(1),
the complainant must prove by a preponderance of the evidence: (1) that he engaged in protected
activity, and (2) that the adverse action he complains of was at least partially motivated by that
activity. Turner v. Nat’l cement Co. of Cal., 33 FMSHRC 1059, 1064 (May 2011); Sec’y of
Labor on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981);
Sec’y of Labor on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct.
1980), rev’d on other grounds, 663 F.2d 1211 (3d Cir. 1981).
If a miner establishes a prima facie case, the operator may rebut that case by showing “either
that no protected activity occurred or that the adverse action was in no part motivated by the
protected activity.” Turner, 33 FMSHRC at 1064. The operator may also defend affirmatively by
proving that “it was also motivated by the miner’s unprotected activity and would have taken the
adverse action for the unprotected activity alone.” Id.
1. Prima Facie Case
The Mine Act’s discrimination provisions provide miners with protections against adverse
action for certain protected activities to encourage and enable miners to play an active role in the
enforcement of the Act. A miner engages in protected activity if (1) they “ha[ve] filed or made a
complaint under or related to this Act, including a complaint…of an alleged danger or safety or
health violation[;]” (2) they “[are] the subject of medical evaluations and potential transfer under
a standard published pursuant to section 101[;]” (3) they “ha[ve] instituted or caused to be

41 FMSHRC Page 161

instituted any proceeding under or related to this Act or has testified or is about to testify in any
such proceeding[;]” or (4) they “ha[ve] exercised on behalf of himself or others…any statutory
right afforded by this Act.” 30 U.S.C. § 815(c)(1).
It is undisputed that Scoles engaged in multiple forms of protected activity when he worked
for HCC. First, Scoles made numerous safety complaints to mine management when he believed
working conditions were unsafe. Tr. 235, 256-57, 275, 277-78, 303-05. Miner witnesses recalled
specific instances where Scoles made complaints to management including but not limited to
overheated beltline rollers, inadequate rock dust, excessive float dust, unset parking brakes, and
malfunctioning scoops and door latches. Tr. 236, 256, 304. Second, Scoles served as a miner
representative and walkaround during safety inspections two to three times each week in the
eight months prior to his termination. Tr. 235, 256, 303-04. Third, Scoles filed five section
105(c) complaints against HCC for alleged retaliation for his safety advocacy. One of those
complaints proceeded before the Commission and was adjudicated in his favor. See Sec’y of
Labor on behalf of Scoles v. Harrison County Coal Co., 40 FMSHRC 1393 (Sept. 2018) (ALJ).
Finally, Scoles was running for two Local Union offices that assign walkarounds and raise
miners’ safety concerns prior to his discharge. Tr. 87, 237, 260-61, 278, 306. I find that Scoles
engaged in protected activity as defined by section 105(c)(1).
The Commission has defined “adverse action” as “an action of commission or omission by
the operator subjecting the affected miner to discipline or a detriment in his employment
relationship. Sec’y on behalf of Pendley v. Highland Mining Co., 34 FMSHRC 1919, 1930 (Aug.
2012). The question of whether an employer’s action qualifies as “adverse” is thus decided on a
case by case basis. Sec’y of Labor ex. rel. Jenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1848
n. 2 (Aug. 1984).
There is no dispute that Scoles suffered an adverse action when HCC suspended him with the
intent to discharge him on May 10, 2017 and discharged him on June 17, 2017, following his
arbitration decision. Exs. R–D, R–F; Tr. 371-72. “Discharge is perhaps the clearest form of
adverse action prohibited by the plain language of the Mine Act.” Nevada Goldfields, Inc., 20
FMSHRC 324, 329 (Apr. 1998) (citing section 105(c)(1) of the Mine Act); Hecla-Day Mines
Corp., 6 FMSHRC 1842, 1847-48 (Aug. 1984)). The crux of this case thus falls to whether
Scoles can demonstrate a causal nexus between his protected activity and HCC’s decision to
terminate his employment.
A miner need not provide direct evidence of an operator’s discriminatory motive, but may
provide “circumstantial evidence…and reasonable inferences drawn therefrom. Turner, 33
FMSHRC at 1066 (quoting Bradley v. Belva Coal Co., 4 FMSHRC 982, 992 (June 1982)).
Factors that may support such an inference include the operator’s knowledge of the protected
activity, evidence of hostility or animus toward the complainant, the temporal relationship
between the complainant’s protected activity and the operator’s alleged adverse action, and the
disparate treatment of the complaining miner. Sec’y of Labor on behalf of Chacon v. Phelps
Dodge Corp., 3 FMSHRC 2508, 2510 (Nov. 1981), rev’d on other grounds, 709 F.2d 86 (D.C.
Cir. 1983). I address each factor in turn.

41 FMSHRC Page 162

a. Knowledge of Protected Activity
HCC does not dispute that it was aware that Scoles engaged in protected activity. That Scoles
had a mine-wide reputation as a safety advocate and served as a walkaround appeared to be
common knowledge among miners and management alike. Multiple miners testified to specific
complaints that Scoles made directly to members of management as well as complaints that
Scoles made over the mine radio communication system. HCC management was also personally
involved with Scoles’ past section 105(c) complaints. HCC settled two section 105(c) cases with
Scoles and went to hearing before a Commission Judge on a third case.
I find that HCC had knowledge of Scoles’ protected activity.
b. Animus or Hostility Toward the Protected Activity
Scoles argues that HCC repeatedly demonstrated hostility and animus toward his protected
activity. Comp. Br. at 30. He contends that ALJ Andrews previously found that HCC was hostile
toward Scoles in a prior section 105(c) case and that mine management ignored Scoles’ safety
complaints made over the dispatch. Id. at 31. More recently, Scoles contends that HCC
demonstrated animus or hostility when HCC allegedly refused or delayed production of video
evidence of his missed scans. Id. at 31-32. Finally, Scoles contends that HCC’s introduction at
hearing of Scoles’ disciplinary documents under the mine’s previous ownership constituted
animus because they serve no basis for his discipline under the current Hand Scanner policy.
Comp. Br. at 33.
Respondent argues that Scoles relies on protected activity and hostility that occurred long
before his discharge and do not relate to his termination under the Hand Scanner Policy. Resp.
Br. at 15. It also claims that Scoles or his representative viewed video footage of three scans and
that Fazio was unable to show Scoles video evidence of the first two missed scans because
Scoles admitted to missing them, prompting Fazio to delete the tapes. Fazio testified that miners
were commonly unable to view the video promptly following notification of a violation of the
Policy, and often were not shown the video until the grievance hearing. Tr. 413-15.
Given the history between Scoles and HCC there was ample opportunity for hostility or
animus against Scoles’ protected activity. The Court sees no reason to discredit Scoles’ past
interactions with HCC management that could and have been characterized as hostility in
previous section 105(c) cases. These instances, however, were not shown at hearing to be
connected to or to have played a role in Fazio and Martin’s administration of the Hand Scanner
Policy against Scoles.
I do not find merit in Scoles’ assertion that HCC acted in a hostile manner when Fazio
allegedly refused or intentionally delayed the production of video evidence of Scoles’ alleged
missed scans. At the outset, contrary to Scoles’ testimony, Scoles or a representative on his
behalf were able to see video footage of three of his five missed scans. Tr. 359-60, 364, 374, 412,
416-17. He was thus not categorically denied the ability to see video footage of his missed scans.

41 FMSHRC Page 163

Although it is undisputed that Scoles was unable to view video footage of his first two
missed scans, the parties disagree as to whether Scoles actually requested to see video evidence
or whether he admitted to missing the scans, prompting Fazio to delete the videos. This conflict
is more relevant to Scoles’ allegation of disparate treatment under the Policy, and I will resolve
the conflicts in detail in that analysis. Regardless of the testimonial dispute, the Policy does not
require video footage of a missed scan to sustain a violation, nor does it require that management
immediately show miners video footage of alleged missed scans. Ex. C–1. I accept Fazio’s
testimony that the payroll records were sufficient to establish a violation of the Policy. Tr. 34647. Furthermore, even assuming that HCC refused to show Scoles video evidence of the first two
scans upon his request, I find no evidence that the refusal was motivated by Scoles’ protected
activity rather than what appears to be confusion over whether Scoles admitted to the scans.
Scoles cannot point to any comments or actions on the part of HCC that indicate hostility or
animus based upon his prior complaints, his role as a walkaround, or the upcoming election.
Scoles’ violations occurred over the course of nearly an entire year. Over that period, none of
HCC’s comments or actions fail to align with the written policy or suggests abuse of the
disciplinary scheme. Ex. C–1.
I likewise reject Scoles’ contention that HCC demonstrated hostility when it unnecessarily
delayed showing him or his miner representative the video footage of his other scans. Based on
the record such a delay is not out of the ordinary in the context of enforcement of the Policy.
Fazio testified that he generally waited until the grievance to show either the miner or his union
representative video footage because miners so rarely disputed missed scans. Tr. 347,417, 423.
He noted that these meetings could convene quite some time after the alleged missed scan
occurred. Tr. 414. Indeed, Scoles’ filed his grievance challenging his first two missed scans
nearly three months after he was disciplined for them, and the hearing was held between seven
and eight months after that discipline. Ex. C–6. Thus, the mine’s failure to immediately show
Scoles video footage in itself is not inconsistent with the general enforcement of the Policy or
demonstrative of hostility toward the Complainant.
Finally, I reject Scoles’ contention that HCC’s introduction of Exhibit R–U, Scoles’
disciplinary history for violating an attendance policy when the Harrison County Mine was under
previous ownership, constituted animus. Scoles points to Sec’y of Labor on behalf of Harrison v.
Consolidation Coal. Co., 37 FMSHRC 1497, 1511 (July 2015) (ALJ), to argue that “introducing
documents concerning the discipline of a miner when those documents should not rightfully have
played any role in the disciplinary decision in question, is clear evidence of management
hostility toward the miner and his exercise of Mine Act rights.” Comp. Br. at 33.
The above noted temporary reinstatement decision is easily distinguishable from the instant
case. In Harrison, the ALJ found evidence of animus where Respondent introduced at arbitration
an old safety slip as evidence of past disciplinary issues despite the terms of a previous
settlement ordering Respondent to remove the slip from the miner’s file. Harrison, 37 FMSHRC
at 1511. Here, there was no such express violation of a previous agreement between the two
parties. Furthermore, HCC did not enter the exhibit as support for its decision to discharge
Scoles but to raise credibility questions as to his testimony that he had never failed to scan in or
out. Tr. 106-110. Introduction of Exhibit R–U was thus relevant to the instant case and did not
constitute animus.

41 FMSHRC Page 164

Accordingly, Scoles has not demonstrated that HCC’s administration of the Policy
constituted animus or hostility or that the alleged animus was in response to his protected activity
at the mine.
c. Temporal Relationship between Protected Activity and Adverse Action
Scoles argues that his discharge occurred close in time to his protected activity. Comp. Br. at
34. He contends that he commonly took part in protected activity and was terminated on the day
of the Local Union elections, in which he was running for two positions. Respondent contends
that the timing supports its defense because Scoles was terminated immediately after HCC
became aware that Scoles reached Step 4 of the Hand Scanner Policy’s disciplinary scale.11
Resp. Br. at 15.
As discussed above, Scoles consistently engaged in protected activity up until his discharge.
For the purposes of this decision, I find that a coincidence in time between the protected activity
and the adverse action exists.
d. Disparate Treatment
Scoles contends that he was the subject of disparate treatment under the Hand Scanner Policy
because he was strictly disciplined for each alleged missed scan whereas other miners were
granted leniency in similar situations. Comp. Br. at 24. Scoles also argues that he was singled out
and disciplined for his first missed scan even though he informed his supervisor that the scanner
malfunctioned. Id. at 28-29.
Respondent maintains that it disciplined all miners, including Scoles, strictly in accord with
the Hand Scanner Policy. Resp. Br. at 17. It contends that neither Scoles nor his comparator
witnesses could support their claims of disparate treatment under the Policy when scrutinized
against HCC’s time, payroll, and enforcement records. Id. at 15.
As an initial matter, I find that Scoles did in fact fail to scan in or out on the five occasions
for which he was disciplined. Although Scoles claimed that he did not miss any scans, his
testimony was inconsistent at the hearing and contradicted his testimony at previous hearings. In
his testimony before this Court, Scoles’ varied from outright denial that he missed any scans, to
uncertainty regarding a couple of scans, to an eventual acknowledgment that he missed one scan
because the kiosk malfunctioned. Tr. 31-32, 60, 63, 66, 92, 94-95, 109, 116. His assertion also
contradicted his arbitration and unemployment compensation testimony, in which he admitted to
missing all five scans. Exs. R–D, R–F, R–J; Tr. 94, 134-39, 140-41.
Scoles’ account was similarly inconsistent regarding the video footage of his missed scans.
He initially testified that he was only shown video for his final missed scan during his 24/48 hour
meeting. Tr. 68-69. Although he testified that he could not remember seeing any video footage,
he later admitted that either he or his representative was shown video evidence for three of the
11

Respondent’s argument is fully addressed below in my analysis of its affirmative

defense.

41 FMSHRC Page 165

missed scans. Tr. 69, 119-20, 198-99, 366, 414. When crossed on these inconsistencies, Scoles
was unable to produce a satisfactory explanation, and I therefore have grave doubts regarding
Scoles’ recollection of the facts surrounding the missed scans. See Tr. 134-144.
Meanwhile, Fazio provided a credible and consistent account of Scoles’ disciplinary history
that was supported by documentary evidence. HCC’s time and payroll records and Fazio’s
disciplinary spreadsheet show that Scoles missed scans on each date alleged. See generally Exs.
C–19, R–B; Tr. 351-53, 356-57, 358-60, 363-64, 365-67. The record also contains the verbal
warning record, the written warning,12 both 2-day suspension notices, and the suspension with
intent to discharge notice, all of which support Fazio’s account. Exs. C–18, R–B, p. 3.
Furthermore, each of Scoles’ grievances regarding missed scans were subsequently withdrawn or
disposed of in the mine’s favor. Tr. 198-99, 365, 374-75. The evidence supports that Scoles
missed all five scans for which he was disciplined.
Having held that Scoles missed all five scans, I turn to his contention that he was subjected to
harsher enforcement under the Policy compared to other miners. Scoles does not have a like-tolike comparator because no other HCC miners reached Step 4 of the disciplinary program.
Rather, Scoles points to various instances in which miners avoided disciplinary action despite
failing to scan in or out, whereas he was disciplined in strict accordance with the Policy on every
occasion.
I find that Scoles was not treated differently than any other miner under the Policy. First, the
comparators’ accounts of disparate treatment consistently failed to match the dates in HCC’s
time and payroll records. Although every comparator expressed absolute certainty regarding the
dates of unpunished missed scans HCC offered time and pay records that systematically refuted
each miner’s account. See Exs. R–AA, R–BB, R–CC, R–DD, R–EE, R–FF. Christopher Yanero
testified that he missed a scan on February 13, 2018, but was not disciplined. Tr. 253. He also
stated that miners Mark Heldreth and Jason Williams missed scans around the same time but that
neither were disciplined. Tr. 254. Respondent provided time and pay records demonstrating that
Yanero did in fact scan out on and around February 13 and that Heldreth and Williams scanned
out on the days Yanero alleged they did not. Exs. R–V, R–BB, R–CC. Fay Ezelle claimed that he
missed scans on February 27 and August 26 of 2018 and was not disciplined. Tr. 277. He also
testified that he was only disciplined once under the Policy but then acknowledged that he had
received a verbal warning, written warning, and 2-day suspension for missed scans. Tr. 276, 281.
When asked about his Step 2 violation, he testified that he threw his written warning into the
trash upon receipt. Tr. 286. Respondent again provided time sheets showing that Ezelle indeed
reached Step 3 of the Policy and properly scanned in and out both on and around February 27
and on August 28. See Exs. C–19, R–V, R–W, R– X, R–Y; Ex. R–DD. David Hollis testified
that co-worker Sam Marra missed two scans that were excused by management. Tr. 298-99.
12

Although Scoles did not sign the written warning, I find that it was nonetheless
properly issued. Scoles testified at hearing that he did not sign it because a miner representative
was not present. Tr. 53. I accept Fazio’s testimony that he did not press the matter because it was
commonplace for miners to refuse to sign records. This disregard for mine documents is
supported by Ezelle’s testimony that he threw his Step 2 written warning into the garbage upon
receipt. Tr. 286.

41 FMSHRC Page 166

Respondent’s records again show that Marra was not working in the same part of the mine as
Hollis during his alleged first missed scan and that Marra had accurately scanned on and around
the date of the second alleged missed scan. Ex. R–EE. Not one of the comparators’ accounts of
missed scans could be substantiated by the business or payroll records or in any way
corroborated.
Scoles nonetheless asserts that “the fact that miners could not remember exact dates or
confused times does not detract from the fact that they testified forthrightly regarding their
recollections.” Comp. Rep. at 7. The Court acknowledges the miners’ earnest testimony but
cannot credit any of it for the purposes of establishing disparate treatment in light of HCC’s
business records clearly showing otherwise. Complainant has not provided any evidence that
casts doubt on the veracity of those records or that suggests that the testimony of his comparator
miners is entitled to more weight.13
Business records aside, the comparators also demonstrated misconceptions as to how the
scanners worked and how HCC administered the Policy that casts further doubt on the accuracy
of their testimony. Yanero testified that he believed that he was not disciplined when scanner
errors occurred because the records showed attempted or failed scans. Tr. 252. Hollis testified
that he believed that scans could be excused if a supervisor filled out an exculpatory form letter.
Tr. 300-302. Both of these claims appear to be inaccurate. Fazio testified that neither he nor any
foremen have access or authority to excuse or alter missed scans. Tr. 372-73, 380, 407-08.
Indeed, foremen handwrite the adjusted time onto the time sheet when a miner fails to scan in or
out rather than entering them into the electronic system. Tr. 407-08.
I cannot conclude that other miners were disciplined less stringently than Scoles under the
Policy. The comparator’ accounts either conflict with HCC’s business records or have plausible
explanations for the discipline administered or lack thereof. In fact, examples of the
Comparators’ own discipline demonstrates that the Policy was enforced upon them as written.
The miners were disciplined when they forgot to scan but likewise not disciplined when they
experienced a scanner error and informed a supervisor.
Scoles alleges a specific example of disparate treatment when he was disciplined for missing
his first scan on May 19, 2016, even though he informed his supervisor that he was unable to
scan in due to a malfunction. Tr. 32. Scoles testified he immediately informed his supervisor, Jim
Coles, who told him he would “take care of it.” Tr. 32. Miner Perry Heflin corroborated Scoles’
conversation with Coles but could not recall the exact date it occurred. Tr. 238-39. Scoles noted
that Fazio later spoke to him regarding the missed scan and told him that he would not be
punished. Tr. 32-33. Scoles was nonetheless put at Step 1 for missing the scan. Tr. 32-33.

13

Scoles maintains that the Court should credit his comparators’ accounts over HCC’s
time and pay records because the operator offered no support for its records aside from Fazio’s
“self-serving testimony.” Comp. Br. at 27. Yet Complainant offers nothing of substance to
convince the Court that the time and payroll records are invalid. That the time and pay records
support Fazio’s testimony and refute the comparators’ testimony is not a valid reason to discredit
them.

41 FMSHRC Page 167

Fazio disputed Scoles’ account. He denied telling Scoles that he would not be disciplined and
did not recall Scoles mentioning any conversation with Coles about the scan. Tr. 354. Rather,
Fazio testified that Scoles admitted to missing the scan, telling him that “he was a big boy” and
that “he could take it.” Tr. 351. HCC provided evidence of the verbal warning with written
acknowledgment that Scoles admitted the miss and accepted the discipline. Ex. R–B, p. 2; Tr.
349-50. Fazio noted that he did not save the video recording of the first missed scan because
Scoles admitted that he failed to scan out. Tr. 351-54.
I have already found that Scoles missed the scan, and I accept Fazio’s testimony that Scoles
admitted as much. Fazio’s account is supported by the time and pay records, his spreadsheet, and
the notes recorded on the verbal warning record. Ex. R–B p. 5, C–19; Tr. 354, 357. His account
explains why Fazio did not save the video footage and was unable to show Phillippi the video
months later during Scoles’ grievance meeting.
Scoles argues that he reported a malfunction and that Fazio informed him he would not be
disciplined for the missed scan. I do not credit this contention. As noted above, I found Scoles’
testimony to be severely inconsistent and seriously question his recollection of the events
surrounding each of his five missed scans. With regard to the May 19 scan at issue, Scoles
wavered between outright denying that he missed the scan and acknowledging that he did not
scan in because the scanner malfunctioned, in both cases claiming that Fazio told him he would
not be disciplined. Tr. 31-32, 92-95, 109, 116. Nonetheless, Scoles testified that he demanded to
see the video and was refused. Neither of these sequences of events explained why Scoles would
demand to see the video if he admitted to missing the scan, acknowledged that he missed the
scan due to a kiosk malfunction, or was told that he would not be disciplined.
Scoles points to his and Heflin’s testimony that Scoles spoke with his supervisor about the
scanner malfunction to argue that he was improperly disciplined for immediately reporting the
issue. Heflin’s testimony corroborated Scoles’ account but did not provide sufficient detail to
confirm that it pertained to the May 19 scan, or what exactly Coles meant when he said he would
take care of the scanner malfunction. Tr. 238-239. Assuming Scoles experienced a scanning
issue and that the conversation with Coles occurred on May 19, I find that Coles likely “took
care” of the payroll aspect of the scanner issue but could not address the disciplinary side of the
missed scan. This explanation reconciles Coles’ statement with Fazio’s testimony that front-line
foreman and supervisors do not have the authority to excuse missed scans, only to annotate and
validate time to ensure miners are paid according to hours work. Indeed, Scoles’ time and pay for
that date is handwritten and apparently initialed by Coles. Ex. R–B, p. 3. This finding also
explains why Fazio had no recollection of speaking with Coles about the matter, as Fazio is not
involved with the payroll side of the Policy.
However, even accepting Scoles sequence of events, it does not necessarily follow that he did
not miss the scan in violation of the Policy. Although multiple miners testified that they were not
disciplined when they immediately informed a supervisor that they were unable to scan in or out,
none claimed that they were simply excused as Scoles believed to be. Tr. 239-40, 254, 276, 297.
Rather, most of the miner witnesses explained that their supervisors instructed them to return to
the kiosk and continue trying to scan in or out until it was finally accepted. Tr. 240, 272, 311. In
situations where miners informed supervisors that personally came to address the machine issue,

41 FMSHRC Page 168

the miners recalled attempting to scan in again after they reported the issue. Tr. 240, 272. Thus, I
find it plausible that Scoles could have reported the issue and still missed the scan in violation of
the Policy by not attempting to rescan.
In sum, I do not find that Scoles was treated differently than other miners when he was
disciplined for missing the May 19 scan. Scoles’ testimony was inconsistent and did not fully
match his alleged sequence of events, while HCC provided business and disciplinary records
consistent with Fazio’s recollection of the missed scan, including the verbal warning that noted
Scoles’ acceptance of the discipline. Ex. R–B, p. 2; Tr. 351, 354. I therefore find that Scoles
admitted to missing the May 19 scan and accepted the Step 1 discipline for it. Hence, his
treatment was consistent with that of other miners that missed scans in accordance to the Policy.
Accordingly, I find that Complainant was not subject to disparate treatment under the Policy.
e. Conclusion
In light of the above, I conclude that Complainant did not establish a prima facie case of
discrimination. The Complainant was unable to establish a nexus between his protected activity
and his discharge under the Policy. Although HCC knew of Scoles’ reputation as a safety
advocate and had come into conflict with Scoles before regarding these matters, Scoles did not
sufficiently show that HCC discharged him because of his protected activity. Most conclusively,
Scoles was unable to establish that he was treated any differently than other miners for violating
the Hand Scanner Policy. Scoles’ own testimony regarding his scanning history lacked any
semblance of credibility, and his comparators were unable to show examples of disparate
treatment under the Policy. On the other hand, HCC provided business records supported by Mr.
Fazio’s credible testimony that showed a detailed and consistent enforcement of the policy.
Accordingly, I find that Scoles failed to establish a prima facie case of discrimination.
2. Affirmative Defense
An operator may establish an affirmative defense by proving that the adverse action was
motivated by unprotected activity and that the operator would have taken said action based solely
on the unprotected activity. Pasula at 2799-2800. In reviewing the defense, the judge should
determine whether it is credible and, if so, whether the operator would have been motivated as
claimed. Bradley v. Belva Coal Co., 4 FMSHRC 982, 993 (June 1982). The complainant may
show that the alleged non-discriminatory reason is pretext for the adverse action by showing that
the “asserted justification is weak, implausible, or out of line with the operator’s normal business
practices.” Sec’y of Labor on behalf of Price v. Jim Walter Res., Inc., 12 FMSHRC 1521, 1534
(Aug. 1990).
Respondent contends that Scoles was terminated in accordance with the Mine’s Hand
Scanner Policy and would have been terminated for that reason alone. Resp. Br. at 16. Scoles
was disciplined upon each violation and was terminated immediately once HCC management
discovered that he reached Step 4. Id. HCC argues that it has a legitimate and important business
interest in accurately maintaining the time and payroll records for its workforce. Id. Thus,

41 FMSHRC Page 169

Scoles’ discharge was consistent with the Policy and solely determined by his repeated failure to
scan in and out. Id.
Scoles maintains that HCC used the Hand Scanner policy as pretext for his discharge. Comp.
Rep. at 11. Scoles points to the other miners’ testimony to argue that HCC enforced the Policy in
an inconsistent and lenient manner and thus did not discharge Scoles solely for his failure to scan
in and out. Id. Furthermore, Scoles argues that HCC inflated its purported business interest in
maintaining accurate payroll records because the mine regularly used an alternative means of
tracking time that was more reliable than the hand scanners. Id. at 12-13.
Assuming arguendo that Complainant established his prima facie case, I find that HCC
established a valid affirmative defense. Scoles reached Step 4 of the Hand Scanner Policy due to
his multiple failures to scan in and out over the course of a year. The designated punishment at
Step 4 is suspension with the intent to discharge, and HCC immediately disciplined Scoles
accordingly when he reached that step. The Hand Scanner Policy’s language is singularly
directed toward enforcing consistent compliance with HCC’s time and attendance system and
clearly outlines the repercussions for repeated failure to do so. Ex. C–1. Although they may not
have agreed with the Policy itself, Scoles and the other miners were aware that failing to scan in
or out constituted a violation and testified to their personal experiences with the progressive
discipline scheme.
Fazio’s testimony lends credibility to HCC’s proffered reason for discharging Scoles. He
described his interactions with Scoles at each disciplinary step and his process for administering
the Policy throughout the mine in detail. His disciplinary spreadsheet and the mine’s time and
payroll records indicate that Fazio meticulously tracked missed scans and disciplined culpable
miners in accordance with their status on the progressive discipline scheme. Ex. C–19. His
testimony did not indicate that his disciplinary interactions with Scoles differed from those with
other miners, were out of step with the Policy, or were motivated by factors other than Scoles’
failure to scan in our out. Furthermore, his testimony and HCC’s time and pay records
systematically and consistently refuted the testimony of Scoles and his comparators’ regarding
inconsistent enforcement of the Policy. As discussed in detail above, none of the miners’
testimony was sufficiently credible to cast doubt on the veracity of HCC’s records or that HCC’s
implementation of the policy was implausible or out of line with normal business practices.
Complainant argues that HCC overstated its business interest in enforcing the Hand Scanner
Policy because front-line foreman and supervisors regularly enter the time and pay accurately
and without malfunction whenever miners missed a scan. Comp. Br. at 12-13. I reject this
argument. The mere existence of a reliable backup system does not lessen HCC’s business
interest in ensuring accurate time and pay for its workforce or the legitimacy of the Hand
Scanner Policy as a means to do so. Mines have a clear business interest in ensuring its
employees are paid correctly, consistently, and without dispute. They thus have a clear interest in
ensuring that miners use the system put in place. Computerizing those calculations serves to
provide an objective means of doing so and eliminate suspicion that mine management may
abuse their power in making those calculations themselves. Supervisors are only authorized to
adjust time and pay when miners fail to use the Hand Scanners, and they must do so by hand on
the time sheet. It is therefore clear that HCC implemented the Hand Scanner Policy and system

41 FMSHRC Page 170

to minimize supervisors’ involvement in calculating time and insulate the electronic system from
their control. The Court finds this interest both reasonable and plausible.
I find that HCC’s offered business justification was not pretextual. The Hand Scanners are a
plausible means to accurately calculate time and pay of all 315 miners working at the Harrison
County Mine and to hold miners accountable for scanning in and out. The system is designed to
avoid disputes between employees and management regarding pay by using an objective
electronic timekeeping system. It cannot be effective, however, unless miners regularly scan in
and out, and the Policy is unequivocally intended to ensure that they do so. HCC’s desire to
implement a disciplinary scheme that effectively deters miners from failing to scan in and out is
therefore reasonable. Scoles reached Step 4 of the Policy’s progressive discipline scheme when
he failed to scan in or out on five different occasions without being exonerated more than one
time. While discharge was the harshest measure available, it was clearly outlined within the
Policy, and the Court declines to substitute its view of what may be good business practice for
that of the operator with an opinion as to whether the adverse action was “just” or “wise.” Sec’y
of Labor on behalf of Silva v. Aggregate Indus. WRC, Inc., 40 FMSHRC 552, 572 (Apr. 2018)
(ALJ) (citing Sec’y of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508,
2517 (Nov. 1981).
D. Interference
Scoles also contends that HCC’s “action of disciplining Scoles to the point of discharge
under the [Hand Scanner] Policy, while declining to discipline other similarly-situated miners
each time management alleged them to have committed the exact same violation, is not only
inherently likely to interfere with Scoles’ exercise of Mine Act rights; it is completely destructive
of that exercise, inasmuch as it ended his employment at the Mine.” Id. at 37. Complainant also
contends HCC’s decision to terminate him interferes with the rights of other miners because it
will chill their desire to make safety complaints at the mine. Id. Complainant urges the Court to
adopt the Franks test, which finds an interference violation when:
(1) a person’s action can be reasonably viewed, from the perspective of members
of the protected class and under the totality of the circumstances, as tending to
interfere with the exercise of protected rights, and
(2) the person fails to justify the action with a legitimate and substantial reason
whose importance outweighs the harm caused to the exercise of protected rights.
UMWA on behalf of Franks v. Emerald Coal Res., LP, 36 FMSHRC 2088, 2108 (Aug. 2014).
HCC disagrees and contends that Scoles’ discharge should not be analyzed under an
interference framework. Resp. Br. at 20. Respondent argues that doing so would “create a
‘perverse’ incentive for miner complainants to plead interference claims in lieu of or in addition
to discrimination claims to avoid the more rigorous Pasula/Robinette framework.” Id.; see also
Sec’y of Labor on behalf of Pepin v. Empire Iron Mining P’ship, 38 FMSHRC 1435, 1453 (June
2016) (ALJ). If the Court does consider Scoles’ claim, HCC urges the adoption of an
interference test for facially neutral company policies as outlined in Feagins v. Decker Coal Co.,

41 FMSHRC Page 171

23 FMSHRC 47, 50 (2001) (ALJ) (holding that to constitute illegal interference a facially neutral
policy must (1) overtly impose negative consequences to a person for the exercise of a Mine Act
Right or (2) damage or deny rights assured under the Act even if there is no overt causal
connection between the damage suffered and the exercise of the protected right). Resp. Br. at 19.
Should the Court apply the Franks test to Scoles’ claim, however, HCC argues that its decision
to discharge Scoles cannot be reasonably viewed as tending to interfere with Mine Act rights,
and was nonetheless justified by its legitimate interest in accurately tracking time and payroll
that outweighs any harm caused to the exercise of said rights. Id. at 20-21.
Unlike discrimination cases, the Commission has accepted interference claims where a miner
complainant did not actually engage in protected activity or where the conduct complained of
was verbal harassment rather than an adverse employment action. See Sec’y of Labor on behalf
of Gray v. N. Star Mining, Inc., 27 FMSHRC 1, 8 (Jan. 2005); Moses v. Whitley Dev. Corp., 4
FMSHRC 1475 (Aug. 1982), aff’d 770 F.2d 168 (6th Cir. 1985). In these cases, the Commission
focuses not on the employer’s motive but on whether the conduct would “chill the exercise of
protected rights,” either by the directly affected miner or by others at the mine. Gray, 27
FMSHRC at 8; Moses, 4 FMSHRC at 1478-79.
A majority of the Commission has not endorsed a single analytical framework to apply when
determining whether an operator interfered with the exercise of protected rights under section
105(c). Sec’y of Labor on behalf of Greathouse, et al. v. Monongalia County Coal Co. et al., 40
FMSHRC 679, 680 (June 2018). Two Commissioners in Greathouse and multiple
Administrative Law Judges have applied the Franks test. The remaining two Commissioners
held that the Complainant must also demonstrate that the alleged interference was motivated by
animus to the exercise of protected rights. See Greathouse, 40 FMSHRC at 708. At this time, no
Commissioner has explicitly endorsed Respondent’s proposed interference test for faciallyneutral policies as put forth in Feagins, while at least one Commission Judge has found that test
to be out of line with Commission’s current case law on interference. See Sec’y of Labor on
behalf of Greathouse, 39 FMSHRC 941, 948 (May 2016) (ALJ) (holding that Commission
precedent has de-emphasized proof of a miner’s attempted exercise of a protected right and not
required a showing of intent to interfere).
At the outset, the Court has grave reservations in accepting Complainant’s alternative
argument of interference and in applying the Franks test to a case that so obviously implicates
protected activity and an adverse employment action. Cf. Gray, 27 FMSHRC at 8. To expand the
use of interference claims to clear adverse actions such as discharge would allow complainants to
sidestep the elements required to prove a prima facie case of discrimination under section 105(c).
Pepin, 38 FMSHRC at 1452-53. In a case such as this one, where protected activity and adverse
action are clearly present and where discriminatory motive has not been found, permitting an
alternative pleading of interference runs the risk of rendering the Pasula/Robinette superfluous.
If, upon failing to prove up its prima facie case of discrimination, a complainant may then resort
to a claim of interference, there is little stopping a Complainant from avoiding Pasula/Robinette
analysis altogether by alleging interference to prove its claim under the less stringent Franks test.
See 38 FMSHRC at 1452-53.

41 FMSHRC Page 172

Moreover, accepting the notion that a miner’s discharge interferes with that miner’s ability to
exercise protected activity would excise the burden of proof under the first prong of the Franks
test. That a miner’s discharge interferes with his or her own ability to engage in protected
activity is a tautology. To hold that HCC’s decision to discharge Scoles pursuant to the Hand
Scanner Policy interfered with his rights would obfuscate the intended purpose of “interference”
under the Act and open the door for any and every miner to challenge the mere fact of their
termination with or without a demonstrated impact on protected activity. This could not have
been Congress’ intent when it identified two causes of action under section 105(c): “not only the
common forms of discrimination, such as discharge, suspension, [and] demotion…, but also
against the more subtle forms of interference, such as promises of benefit or threats of reprisal.”
Moses v. Whitley Dev. Corp., 4 FMSHRC 1475, 1479 (Aug. 1982) (citing S. Rep. 95-191, 95th
Cong., 1st Sess. 36 (1977) [“S. Rep.”], reprinted in Senate Subcommittee on Labor, Committee
on Human Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 624 (1978)); see also Pepin, 38 FMSHRC at 1452-53 (emphasis added).
Regardless, the Court need not dwell upon whether multiple tests are necessary for factually
different interference claims or endorse a specific interference framework because Scoles’ claim
does not satisfy the Franks test, so far the least stringent interference test endorsed by the
Commission.
1. Whether HCC’s decision to discharge Scoles pursuant to the Policy can be
reasonably viewed as tending to interfere with the exercise of protected rights.
The Hand Scanner Policy implemented a four-step progressive discipline system for each
instance where a miner failed to use the hand scanner to start or end their shift. Ex. C–1. HCC
discharged Scoles after his fifth missed scan in slightly less than a year. He was moved back one
step in accordance with the policy after scanning in and out for 180 consecutive days during that
period.
When compared to other programs or plans found to interfere with miner’s protected rights,
HCC’s Hand Scanner Policy does not implicate the exercise of protected rights under the Act. In
other cases, the policies at issue either directly chilled a miner’s exercise of rights or provided an
incentive for miner’s not to exercise those rights. See, e.g., Greathouse, 40 FMSHRC 679 (June
2018) (addressing bonus plan that awarded miners for production and thus discouraged safety
complaints); Sec’y of Labor on Behalf of Thomas McGary et. al. v. The Marshall County Coal
Co. et. al., 37 FMSHRC 2597 (Nov. 2015) (ALJ) (policy requiring miners to report safety
complaints to management before making the complaints to MSHA interfered with miners right
to make anonymous complaints). Unlike those cases, the Hand Scanner Policy itself does not
create any disincentive to refrain from engaging in protected activity. Miners cannot be
disciplined for engaging in protected activity under the Policy and are not deterred from doing so
based on any implication of the Policy’s language. See Ex. C–1. A miner cannot be discharged
under the Policy for anything other than repeatedly failing to scan in or out. In short, if a miner
simply scans in and out every day, the Policy will not impact them or their actions whatsoever.
When considering the totality of the circumstances surrounding Scoles’ discharge, however, I
find that miners may reasonably view HCC’s decision to discharge him in close proximity to his

41 FMSHRC Page 173

election to the Union Safety Committee as tending to chill the exercise of protected rights. Hollis
testified that he warned Scoles not to run for the Union positions and refused to vote for him for
fear of adversely impacting his employment at the mine. Tr. 306-307. Given Scoles’ reputation
for safety advocacy, his pending candidacy for two Local Union positions, and his past conflicts
with HCC management, miners could conceivably view HCC’s decision to discharge Scoles
under the Policy as a statement discouraging miners’ exercise of protected activity for fear of
being subject to stricter enforcement of the Policy.
For the purposes of this decision, I find that Scoles’ discharge satisfies step 1 of the Franks
test.
2. Whether HCC’s decision to discharge of Scoles’ pursuant to the Hand Scanner
Policy outweighs the harm caused to the exercise of protected rights.
The second prong of the Franks test turns to whether the operator had a “legitimate and
substantial” reason for the action “whose importance outweighs the harm caused to the exercise
of protected rights.” Greathouse, 40 FMSHRC 679, 702 (June 2018) (citations omitted). An
operator’s substantial business justification is most persuasive when it is narrowly tailored to
promote the justification and the operator’s interest is important and the impact on employee
rights is minimal. See Franks, 36 FMSHRC 2088, 2118 (Aug. 2014); Greathouse, 38 FMSHRC
941, 954 (May 2016) (ALJ) (citations omitted).
Scoles contends that HCC cannot offer a legitimate and substantial reason for discharging
him under the policy that outweighs its interference with miners’ rights because it took the most
severe action possible in discharging him.14 Comp. Br. at 39. HCC contends that it has a
legitimate and substantial interest in ensuring accurate timekeeping and the payment of correct
wages to its employees and ensuring that miners consistently scan in and out. Resp. Br. at 21. It
notes that the Hand Scanner Policy is narrowly tailored to minimally affect employees’ rights by
focusing solely on whether miners properly scan in and out of their shifts. Id.
I find that HCC’s interest in enforcing the Policy outweighs the minimal and attenuated
impact upon miners’ exercise of their protected rights. The mine is large and must track the time
and pay of 315 miners. It uses the hand scanners to quickly and effectively do so. Tr. 335-37.
The system does not operate as effectively or efficiently as intended if miners do not use the
scanners. The progressive discipline scheme is in place to ensure compliance. Scoles’
termination was in accordance with the established Policy, and HCC had a legitimate and
substantial interest in enforcing the Policy so that miners consistently use the hand scanners to
track their hours.

14

Scoles contends that because HCC’s enforcement of the Hand Scanner Policy was
pretextual in that it treated Scoles differently than other miners, it is unnecessary to balance that
purported reason against the resulting interference with miners’ rights. Comp. Br. at 39. Since I
have already found that HCC’s enforcement of the policy was not pretextual, I need not address
this argument or its implications for interference claims in general.

41 FMSHRC Page 174

In contrast, Scoles’ discharge under the Hand Scanner Policy caused minimal and attenuated
harm to other miners’ exercise of protected rights because he was solely responsible for
remembering to scan in and out at the end of his shifts, especially as he progressed further along
the disciplinary scheme. Scoles offers no evidence that he felt the Policy deterred him from
exercising his rights or any evidence that the Policy was implemented as a threat against his
exercise of those rights. Rather, Scoles demonstrated a flippancy toward the Policy, calling it “a
joke,” “piddly,” and “heinous” during his deposition and reiterating that belief at hearing. Tr. 9599. Any harm that HCC’s decision to discharge Scoles may have caused to miners’ exercise of
protected rights is tempered by Scoles’ failure to adhere to the Policy. While a reasonable miner
may conceivably view HCC’s decision to discharge Scoles as a warning not to engage in
protected activity, I find it much more likely that a reasonable miner would view Scoles’
discharge as a warning to remember to scan in and out each day.
Contrary to Scoles’ claim, HCC’s decision to discharge him was narrowly tailored to
promote compliance with the Hand Scanner Policy. Although Complainant correctly
characterizes HCC’s decision to discharge him pursuant to the Policy as the most severe action
possible, discharge for repeated failure to scan in and out is clearly stated in the Policy, and the
Court will not impart judgment on the “fairness, reasonableness, or wisdom of an operator’s
employment policies except insofar as those policies may conflict with rights granted under
section 105(c) of the Act.” Sec’y of Labor on behalf of Beckman v. Mettiki Coal (WV), LLC, 33
FMSHRC 258, 274 (Jan. 2010) (ALJ) (citing Delisio v. Mathies Coal Co., 12 FMSHRC 2535,
2544 (Dec. 1990)). Here, the Policy does not directly or indirectly implicate miners’ abilities to
exercise their rights under the Act, and the act of scanning in or out does not impose any burdens
on miners that might obstruct or deter them from making complaints. The Policy clearly notes
that a miner will be suspended with the intent to discharge upon reaching Step 4 of the Policy. A
miner can only reach Step 4 by failing to consistently scan in or out, and HCC discharged Scoles
for this reason.
I therefore find that HCC’s interest in ensuring that miners consistently use the hand scanners
to track time outweighs the harm that Scoles’ discharge caused to the exercise of protected rights
at Harrison County Mine. Inconsistent or lenient enforcement of the Policy compromises its
purpose of ensuring consistent, mine-wide use of the Hand Scanner system. Scoles continuously
violated the Policy and was disciplined accordingly to deter him from doing so in the future.

41 FMSHRC Page 175

I find that Scoles’ discharge pursuant to the Hand Scanner Policy did not unlawfully interfere
with miners’ exercise of protected rights pursuant to section 105(c) of the Mine Act.
IV. ORDER
Accordingly, the complaint brought by George Scoles is DENIED and this proceeding is
DISMISSED.

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge

Distribution: (Certified First Class U.S. Mail)
Laura P. Karr, Timothy J. Baker, United Mine Workers of America, 18354 Quantico Gateway
Drive, Suite 200, Triangle, Virginia, 22172
Thomas A. Smock, Philip K. Kontul, & Cory E. Ridenour, Ogletree, Deakins, Nash, Smoak &
Stewart, P.C., 1 PPG Place, Suite 1900, Pittsburgh, Pennsylvania 15222

41 FMSHRC Page 176

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

March 19, 2019
GEORGE SCOLES,

DISCRIMINATION PROCEEDING

Complainant,

Docket No. WEVA 2017-0638-D

v.
HARRISON COUNTY COAL CO.,

Mine: Harrison County Mine
Mine ID: 46-01318

Respondent.
CORRECTED DECISION
This case is before me upon a discrimination proceeding filed by George Scoles, through
counsel, against the Harrison County Coal Company (“HCC” or “Respondent”), pursuant to
section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815(c)(3).1
Scoles contends that Harrison County violated the Mine Act when it discharged him for
engaging in protected activity. Scoles also argues that his discharge interfered with the ability of
himself and other HCC miners to exercise their protected rights. HCC denies these claims and
maintains that Scoles’ discharge was solely motivated by his repeated failure to properly clock in
and out in compliance with the mine’s Hand Scanner Policy.
A hearing was held on October 16-17, 2018 in Morgantown, West Virginia. Based on my full
consideration of the testimony and exhibits presented at hearing, the stipulations of the parties,
my observation of the demeanors of the witnesses, and the parties’ post-hearing briefs, I find that
HCC did not violate the Mine Act when it discharged Scoles.
I. STIPULATIONS
At hearing, the parties entered the following stipulations:
1. During Scoles’ employment at Harrison County Mine, he was a miner within the
meaning of section 3(g) of the Mine Act, 30 U.S.C. § 802(g).
2. The Harrison County Mine is a mine as that term is defined in section 3(d) of the Mine
Act, 30 U.S.C. § 802(d).

1

In this decision, the joint stipulations, transcript, the Complainant’s exhibits, and
Respondent’s exhibits are abbreviated as “Jt. Stip.,” “Tr.,” “Ex. C–#,” and “Ex. R–#,”
respectively.

41 FMSHRC Page 177

3. The Harrison County Coal Company is an operator as that term is defined in section 3(d)
of the Mine Act, 30 U.S.C. § 802(d).
4. Products of the Harrison County Mine entered commerce, or the operator or products of
the Harrison County Mine affected commerce within the meaning and the scope of
section 4 of the Mine Act, 30 U.S.C. § 803.
5. From January 1, 2016, through the present, the United Mine Workers of America Local
Union 1501 and the UMWA International Union have represented the hourly production
and maintenance employees at the Harrison County Mine. Tr. 14-15.
II. FINDINGS OF FACT
A. Background
The Harrison County Mine is an underground coal mine located in Mannington, West
Virginia. Harrison County Coal Company (HCC) - a subsidiary of Murray American Energy Inc.
- owns and operates the Mine. The Mine employs approximately 315 hourly employees and has
an approximate annual payroll of 25 million dollars. Tr. 335.
George Scoles worked at the Harrison County Mine from January 2007 until May 2017 as a
Longwall Outby Utility Man. Tr. 28. He supplied the longwall face and performed a variety of
tasks to facilitate advancement of the longwall at the mine. Tr. 28. He also served as a miner’s
representative and as a walkaround with MSHA inspectors up to two to three times a week until
his discharge. Tr. 85. Scoles is a member of the United Mine Workers of America (“UMWA”)
Local Union 1501 at the Harrison County Mine. Tr. 86.
Scoles has a mine-wide reputation as a safety advocate. Tr. 235-36, 256-58, 275, 277-78,
303-05. Aside from his walkaround duties, Scoles made numerous safety complaints to mine
management. HCC was not always receptive to these complaints. Miner Christopher Yanero2
described episodes where Scoles reported safety issues and management did not cooperate or
assigned him to perform less desirable tasks while other miners were told to watch. Tr. 256-58.
Miner David Hollis3 testified that he often heard Scoles make safety complaints or
recommendations over the radio that went unacknowledged by management. Tr. 305. Hollis
noted that management responded when he personally acknowledged Scoles’ comments over the
radio. Tr. 308.
2

Christopher Yanero is a Plant Prep Helper at HCC. Tr. 249. He has worked at Harrison
County Mine for 48 years. Tr. 250. He formerly served as mine committeeman and President of
the Local Union for multiple terms. Tr. 259-60.
3

David Hollis is the day shift dispatcher for HCC. Tr. 292-93. He has worked at the
Harrison County Mine for 18 years. Tr. 292. His duties include monitoring all atmospheric
elements at the mine and dispatching miners to different areas of the mine via radio. Tr. 292-93.
He estimated that he hears about 80-85% of the radio communications that take place at the
mine. Tr. 293.

41 FMSHRC Page 178

These types of incidents, among others, prompted Scoles to file five section 105(c)
complaints against HCC from 2014 to 2017. Scoles settled two of these complaints with the
Mine. MSHA issued negative findings on another two and Scoles opted not to pursue them
further. One of Scoles’ 2015 complaints proceeded to hearing before Commission
Administrative Law Judge Andrews. See Sec’y on behalf of Scoles v. Harrison County Coal Co.,
40 FMSHRC 1393 (Sept. 2018) (ALJ). In that case, Judge Andrews found that HCC violated the
Act when it discharged Scoles for subordination following an altercation with his supervisor. Id.
at 1420-21. Scoles was reinstated and awarded backpay. Id. at 1421-23.
In May of 2017, Scoles ran for safety and mine committeeman positions within the local
Union. Tr. 87. The safety committeeman is charged with serving as a walkaround or assigning
other miners to do so, performing safety inspections, and discussing miners’ safety concerns with
management. Tr. 88. The mine committeeman is authorized to represent miners in grievance
proceedings and address any collective bargaining issues or mine-management conflicts that may
arise. Tr. 88. Scoles easily won both races, but he was discharged pursuant to HCC’s Hand
Scanner Policy before he could assume office. Tr. 87-88.
B. The Hand Scanner Policy
HCC implemented the Hand Scanner Policy (“Policy”) in January of 2016. The Policy serves
as the primary time and payroll tracking mechanism for all hourly employees. Tr. 336-37. The
Policy requires the mine’s hourly employees to track their work hours by entering their employee
number and scanning their fingerprint at designated kiosks at the beginning and end of each shift.
Ex. C–1; Tr. 337-38. Miners can use either hand to scan, and the process takes about five
seconds. Tr. 337-38. If the scan is rejected or if a miner has issues with a kiosk, they are
instructed to notify management of the issue. Ex. C–1. In general, miners that experience
scanning issues are instructed to return to the kiosk and try again or to try a different kiosk. Tr.
240, 272. Even miners experiencing issues are usually able to scan in after a number of attempts.
Tr. 240, 272. Scanner issues appear to be infrequent and individualized. There is no record of a
large-scale scanner malfunction affecting entire shifts or crews. Tr. 247, 400-01.
The Hand Scanner Policy outlines a four-step progressive discipline scheme to encourage
miners to consistently scan in and out. Ex. C–1. Each time a miner fails to scan in or out, they are
disciplined in accordance with the number of scans they previously missed. A miner will receive
a verbal warning for their first missed scan, a written warning for their second, a two day
suspension for their third, and a suspension with intent to discharge for their fourth. Id. The
Policy allows miners to exonerate themselves; a miner moves back one step on the scale if they
scan in and out without failure for 180 days. Id. Thus, a miner at Step 3 of the discipline program
will move back to Step 2 if they scan in and out for 180 consecutive days, back to Step 1 after
another 180 consecutive days, and so on. The Policy does not outline any factors aside from
failures to scan that may result in discipline under the scheme. Ex. C–1.

41 FMSHRC Page 179

Christopher Fazio4 administers the Policy’s progressive discipline program at Harrison
County Mine. Tr. 334-35. He maintains a spreadsheet to track progressive discipline records for
all of the miners. Ex. R–E; Tr. 340. When a miner misses a scan, he is notified by payroll via the
timesheets and will check his spreadsheet to administer the proper discipline.5 Tr. 340. The
payroll records are sufficient to sustain a violation, and miners rarely dispute the missed scans.
Tr. 415. When they do, Fazio pulls video footage collected by motion-activated cameras located
near all of the kiosks to prove the missed scan. Tr. 345-47. The cameras record and store up to
ten days’ worth of activity. Tr. 345-46. If the miner does not dispute the scan, Fazio does not
save the video footage. Tr. 347.
Fazio administers the first two steps of the Policy himself. He will hold a private meeting
with miners to inform them of the missed scan and at Step 2 will issue the appropriate paperwork
to the miner. Tr. 342. If a miner reaches Step 3, Harrison County Mine General Manager Scott
Martin will also be present at the meeting. Tr. 342. Miners may file a grievance to dispute
alleged missed scans under the policy; this is often where the video evidence will be shown to
the miners. Tr. 193-94, 346. At Step 2, a local mine committee member and local management
attend to try to resolve the dispute. Tr. 209. At Step 3, a district union representative will meet
with a member of corporate management or Human Resources as well as the mine
superintendent. Tr. 211.
C. Scoles’ Discipline under the Policy
Scoles was disciplined and eventually discharged following five alleged violations of HCC’s
Hand Scanner Policy between May 2016 and May 20176. Scoles maintained at hearing that he
never failed to scan in or out. Tr. 31, 60, 63, 66, 92, 94-95, 109, 116.
Scoles was issued a verbal warning on May 31, 2016 for a missed scan on May 19.7 Ex. R–B,
p. 2. Scoles’ time sheet and time card for that date corroborate that Scoles failed to scan out. Ex.
R–B, pp. 3-4.
4

Christopher Fazio is the Human Resources Supervisor at the Harrison County Mine. Tr.
333-34. He has worked for HCC since June 2010. Tr. 333. His duties include conducting hiring
and staffing procedures, managing collective bargaining, compensation and benefits, disability,
and discipline. Tr. 333-34.
5

Fazio only administers the disciplinary aspect of the Policy. He does not edit the payroll
sheets. When a miner misses a scan, front line foremen and supervisors are responsible for
adjusting miners’ work hours to properly reflect the time they work. Those edits are done by
hand, and according to Fazio, nobody can edit the timesheets through the computer system. Tr.
407-08.
6

The dates have been corrected from “between May 2016 and May 2016” to “between
May 2016 and May 2017”.
7

The verbal warning record states that the HCC was unable to issue the verbal warning
sooner because the mine was idle from May 20 to May 30. Ex. R–B, p. 2.

41 FMSHRC Page 180

Scoles denied missing the scan, though later claimed that he was unable to scan out due to a
scanner malfunction. Tr. 31-32. Miner Perry Heflin8 testified that Scoles discussed the issue with
him and that Scoles notified shift foreman Jim Coles of the matter. Tr. 238. Coles allegedly told
Scoles and Heflin that he would take care of it. Tr. 32, 239. Scoles alleges that Fazio later spoke
to him about the missed scan and told him that he would not be disciplined. Tr. 32-33, 349.
Scoles therefore believed that he was not given a verbal warning for this missed scan.9 Even
though he believed he would not be disciplined, Scoles claimed that he asked to see video of the
missed scan but was refused. Tr. 32-33.
Fazio denied Scoles’ account and did not recall speaking with Coles about an alleged scanner
malfunction. Tr. 349. He testified that he issued Scoles a verbal warning in accordance with Step
1 of the Policy and did not save the video footage because Scoles admitted to missing the scan.
Tr. 348, 350-51. The record of the verbal warning states that “employee admitted that he did not
scan out.” Ex. R–B, p. 2; Tr. 354.
Scoles received a written warning for his second alleged missed scan on June 9, 2016. Ex. R–
B, p. 5. Scoles’ time sheet and time card show a missed out-punch on that date. Ex. R–B, p. 6-7.
Fazio issued the warning to Scoles and to the Mine Committee the following day. Tr. 355-56.
Scoles again denied missing the scan and did not sign the written warning. Tr. 47, 53, 113, 417.
He claimed that HCC denied his request to see video of the missed scan. Tr. 54. Fazio disputed
his account and claimed that Scoles once again admitted to missing the scan and accepted his
discipline. Tr. 417. He did not think much of Scoles’ refusal to sign the written warning because
miners often decline to sign management documents. Tr. 417.
Scoles was suspended for two days for an alleged missed scan on July 6, 2016. Ex. R–B, p. 8.
His time sheet and time card corroborate the missed scan. Ex. R–B, pp. 9-10. Scoles denied
missing the scan. Tr. 61, 359, 413. He again requested video evidence of the scan but was
denied. Tr. 61. However, it is undisputed that Scoles’ representative at his grievance hearing did
see video footage of this missed scan. Tr. 198-99.
On September 16, 2016, Scoles filed a grievance disputing the first two missed scans. Scoles
was at Step 3 at the time he filed the grievance. The parties met on January 6, 2017. UMWA
International Region 1 Representative Michael Phillippi10 appeared at the grievance meeting on
behalf of Scoles. Phillippi testified that he asked to see video of the alleged missed scans, but
that HCC management claimed not to have them.
8

Perry Heflin is an electrical mechanic at Harrison County Mine. Tr. 230. He has worked
for HCC for 12 years. Tr. 230.
9

Miners do not receive a written record for a verbal warning, but management does
produce a form for its own records. Tr. 354.
10

Michael Phillippi is an International Representative for Region 1 of the United Mine
Workers Association. Tr. 187. He is involved in organizing and safety matters, but most of his
work centers around grievance and arbitration, labor charges, and various policy matters. Tr.
187-88.

41 FMSHRC Page 181

For the first time in Phillippi’s experience handling grievances, HCC declined to reverse its
decision to discipline a miner under the policy. Tr. 193-95. He noted that management would
usually reverse its decision when it did not have video evidence of the missed scan. Tr. 195.
Fazio testified that he did not have video footage because Scoles admitted to missing the scans
and emphasized that video proof is not required to substantiate a missed scan. Tr. 346, 357. HCC
declined to reverse the decision and noted on the grievance agreement that as of September 16,
2016, Scoles was at Step 2 of the disciplinary scheme. Ex. C–6.
Scoles also grieved his discipline for the July 6 scan. At the meeting, Fazio showed Phillippi
video of Scoles entering and exiting the Foreman’s room without scanning. Tr. 198-99, 218, 35960, 413. Phillippi subsequently withdrew Scoles’ grievance. Tr. 199. However, he testified that
he later considered his decision to withdraw Scoles’ grievance to be a mistake. Tr. 198-99.
Although HCC showed him the video, he believed that there were other cameras that may have
captured Scoles’ out-punch at a different kiosk. Tr. 199. Phillippi testified that based on his
knowledge today he would not have withdrawn Scoles’ grievance. Tr. 199-200. Fazio testified
that he showed Phillippi video from cameras located at each scanner. Tr. 360.
Scoles received a second two-day suspension on February 9, 2017 for missing a scan the
previous day. Ex. R–B, p. 11. Scoles’ time sheet and time card show a missed out-punch for the
date in question. Ex. R–B, pp. 12-13. Scoles was uncertain whether he missed this scan but again
asked to see the video footage. Tr. 64-65, 364-65, 413-14. He was allegedly refused, although he
admitted that he testified to the contrary during his arbitration hearing. Tr. 119-120. Scoles filed
another grievance that was subsequently withdrawn upon viewing the video footage. Tr. 365-66.
Scoles was suspended with intent to discharge on May 10, 2017 for an alleged missed scan
on May 8. Ex. R–B, p. 14. Scoles’ time sheet and time card show a missed in-punch. Ex. R–B,
pp. 15-16. His time card also shows a handwritten time adjustment. Id. Scoles testified that he
did not miss the scan, but later acknowledged that he was uncertain about whether he missed it.
Tr. 66-67, 126. Scoles viewed the video footage of the missed scan at his “24-48 hour
meeting.”11 Tr. 68-69, 366. However, Scoles claimed that the video froze—or “glitched”—
before it showed him entering the elevator. Tr. 69.
Scoles filed a grievance regarding his discharge and the matter was referred to arbitration.
Exs. C–10, R–C. At the arbitration Scoles admitted that he missed all five of the scans and
instead argued that discharge was a disproportionately severe punishment in relation to the
conduct cited. Ex. R–D. On June 17, 2017, the Arbitrator did not find evidence of arbitrary or
discriminatory enforcement of the Policy and upheld Scoles’ discharge. Id. Notably, the
arbitrator found no material issues of fact; Scoles admitted at the arbitration hearing that he
missed all five scans for which he was disciplined. Id.

11

Pursuant to the terms of the collective bargaining agreement with the Union, miners are
entitled to a “24/48 hour meeting” with mine management to discuss their imminent discharge.
Tr. 367-68.

41 FMSHRC Page 182

On June 26, 2017, Scoles filed a section 105(c) complaint with MSHA alleging
discrimination. Ex. C–17. MSHA issued a letter of negative finding on August 17, and Scoles
filed his section 105(c)(3) complaint on September 25. Exs. R–L, R–M.
III. DISPOSITION
Scoles alleges that HCC arbitrarily and discriminatorily enforced its Hand Scanner Policy
against him to justify his discharge. Complainant’s Post-Hearing Brief (“Comp. Br.”) at 20.
Scoles argues that, given his longstanding history of engaging in protected activity and of
conflict with HCC management, he was subjected to strict discipline under the Policy where
other miners were often granted leniency. Id. In addition, Scoles also contends that his discharge
under the Policy constitutes illegal interference with the ability of himself and of miners to
engage in protected activity at the Harrison County Mine. Id. at 36.
At the outset, HCC contends that Scoles’ section 105(c)(3) complaint was not timely filed
and should be dismissed. Respondent’s Post-Hearing Brief (“Resp. Br.”) at 14, n. 10.
Respondent also challenges whether this Court was Constitutionally appointed under the
Appointments Clause and thus has the authority to hear this case. Id. at 21. With regards to the
merits of the case, Respondent denies all charges of discrimination and interference. Id. at 14, 19.
It contends that Scoles was fired solely based on his repeated failure to comply with HCC’s
Hand Scanner Policy. Id.
A. Timeliness of Scoles’ § 105(c)(3) Complaint
HCC contends that Scoles’ complaint should be dismissed as untimely because he failed to
file his complaint within 30 days of receiving MSHA’s non-merit letter. Resp. Br. at 14, n. 10.
Scoles contends that he timely filed his complaint, and that even if he did not, the alleged nine
day delay was excusable and was not sufficiently egregious or prejudicial to merit dismissal.
Complainant’s Reply to Respondent’s Post-Hearing Brief (“Comp. Rep.”) at 18-19.
The Secretary is required to inform any miner that files a complaint of discrimination
pursuant to section 105(c)(2) that he will or will not pursue that complaint before the
Commission on the miner’s behalf. 30 U.S.C. § 815(c)(3). If the Secretary declines, a
complainant has the right to file an action on their own behalf with the Commission “within 30
days’ notice of the Secretary’s determination.” Id. That 30-day window commences when the
miner receives actual notice of the Secretary’s determination. Boswell v. Nat’l Cement Co., 14
FMSHRC 253, 257 (Feb. 1992).
The Commission has held that the filing periods for section 105(c) discrimination complaints
are not jurisdictional in nature. Boswell, 14 FMSHRC at 257 (citing Hollis v. Consol. Coal Co., 6
FMSHRC 21, 24 (Jan. 1984), aff’d mem, 750 F.2d 1093 (D.C. Cir. 1984). Judges determine
whether a delay in filing should be excused on a case-by-case basis. Morgan v. Arch of Illinois,
21 FMSHRC 1381, 1386 (Dec. 1999). The Commission has excused delays based on justifiable
circumstances, including but not limited to “ignorance, mistake, inadvertence, and excusable
neglect.” Perry v. Phelps Dodge Morenci, Inc., 18 FMSHRC 1921-22 (Nov. 1996) (citations
omitted). Failure to meet the time limits in sections 105(c)(2) and (3) should not result in

41 FMSHRC Page 183

dismissal absent a showing of “material legal prejudice.” Sec’y of Labor on behalf of Nantz v.
Nally & Hamilton Enters., 16 FMSHRC 2208, 2214-15 (Nov. 1994); see also Sec’y of Labor on
behalf of Hale v. 4-A Coal Co., 8 FMSHRC 905, 908 (June 1986) (finding prejudice to the
operator to be the primary consideration in cases involving late filing).
I find that dismissal of this case for untimely filing is inappropriate. The record is unclear as
to when Scoles received actual notice of the Secretary’s non-merit finding, but it likely did not
amount to the entire 9-day period, if untimely at all. MSHA sent the letter to Scoles on August
17, 2017 and Scoles filed his complaint on September 25, nine days past the prescribed 30-day
limit. Exs. R–L, R–M; Tr. 143, 145-48. Scoles’ complaint acknowledges that he received the
notice “on or around” that date, but he could not recall exactly when he received the letter. Tr.
143, 148. It is unlikely that Scoles received the letter on the same day that it was dated and sent.
Scoles did not check his mail on a regular daily or weekly basis because he was often traveling
for work and because his mailbox was located over a thousand yards from his house. Tr. 145,
161. Given these circumstances, I find it plausible that Scoles did not actually receive the
Secretary’s letter for up to or over nine days after it was sent, and that any delay was inadvertent
or excusable.
Even assuming that Scoles’ filing was untimely, the delay was de minimis and did not
prejudice Respondent’s ability to present its case. The 30-day filing window is not jurisdictional
and does not merit dismissal absent a showing of prejudice. Boswell, 14 FMSHRC at 257
(accepting filing that was 12 days late where operator showed no evidence of prejudice); Hale, 8
FMSHRC at 908 (accepting filing that was 2 years late where operator showed no evidence of
prejudice). Respondent offered no evidence that it was prejudiced by the delay. Accordingly, I
reject HCC’s contention.
B. Constitutional Appointments Clause Argument
HCC also argues that the Federal Mine Safety and Health Review Commission’s ALJ
appointment process is invalid pursuant to the Appointments Clause of the United States
Constitution because the Commission improperly delegated its appointment authority to the
Chief Administrative Law Judge. Resp. Br. at 21. Further, Respondent contends that the
Commission’s April 3, 2018 Notice ratifying the appointment of its ALJs does not remedy the
defect because the process by which the ALJs were presented to the Commission was too limited
to constitute valid exercise of its appointment power. Id. at 22.
To the extent that I have the authority to do so, I reject Respondent’s arguments. The relevant
case on this matter is the Court of Appeals for the 6th Circuit’s decision in Jones Brothers, Inc.
v. Secretary of Labor, 898 F.3d 669 (6th Cir. 2018), which applied the Supreme Court’s decision
in Lucia v. Sec. & Ex. Comm., 138 S. Ct. 2044 (2018), to the Administrative Law Judges of the
Federal Mine Safety and Health Review Commission. In Jones Brothers, the Court held that
Commission ALJs were invalidly appointed inferior officers at the time that the ALJ heard the
case. Jones Bros., at 679. The Court acknowledged the Commission’s ratification notice, but
found that the notice did not remedy the Constitutional defect because it was issued after the
Judge heard the case on the merits. Id. at 677-79. The 6th Circuit vacated the decision and
remanded the case to the Commission for fresh proceedings before a different ALJ. Id. at 679.

41 FMSHRC Page 184

Unlike the circumstances in Jones Brothers, the instant case was heard on October 16-17,
2018; over six months after the Commission Chairman ratified the appointments of all of its
Administrative Law Judges. Federal Mine Safety and Health Review Commission, Commission
Ratification Notice, http://www.fmshrc.gov/about/news/commission-ratification-notice (Apr. 3,
2018). The case at issue is therefore before a validly appointed ALJ. Nor do I find merit in
HCC’s argument that the Ratification Notice did not cure the invalid appointment of the
Commission Judges. Respondent’s argument finds no support in the 6th Circuit’s decision in
Jones Brothers, the Supreme Court’s decision in Lucia, nor the language of the Appointments
Clause. In fact, the Court’s decision in Jones Brothers suggests that the Commission validly
“acted to cure [the] alleged constitutional defect by having every Commissioner ratify the
appointment of every administrative law judge.” Jones Bros., at 677, 679. The Court also
remanded the case for fresh proceedings before another ALJ, implying that the Ratification cured
the defect. Id. at 679. I therefore accept the Commission’s ratification as valid and proceed to the
merits.
C. Discrimination
Section 105(c)(1) of the Mine Act provides:
No person shall discharge or in any manner discriminate against or cause to be
discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner…because such miner…has filed or made a
complaint under or related to this Act, including a complaint notifying the
operator or the operator’s agent…of an alleged danger or safety or health
violation in a coal or other mine, or because such miner…has instituted or caused
to be instituted any proceeding under or related to this Act…
30 U.S.C. § 815(c)(1). The complainant miner bears the initial burden to establish a prima facie
case of discrimination. To establish a prima facie case of discrimination under section 105(c)(1),
the complainant must prove by a preponderance of the evidence: (1) that he engaged in protected
activity, and (2) that the adverse action he complains of was at least partially motivated by that
activity. Turner v. Nat’l cement Co. of Cal., 33 FMSHRC 1059, 1064 (May 2011); Sec’y of
Labor on behalf of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981);
Sec’y of Labor on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct.
1980), rev’d on other grounds, 663 F.2d 1211 (3d Cir. 1981).
If a miner establishes a prima facie case, the operator may rebut that case by showing “either
that no protected activity occurred or that the adverse action was in no part motivated by the
protected activity.” Turner, 33 FMSHRC at 1064. The operator may also defend affirmatively by
proving that “it was also motivated by the miner’s unprotected activity and would have taken the
adverse action for the unprotected activity alone.” Id.
1. Prima Facie Case
The Mine Act’s discrimination provisions provide miners with protections against adverse
action for certain protected activities to encourage and enable miners to play an active role in the

41 FMSHRC Page 185

enforcement of the Act. A miner engages in protected activity if (1) they “ha[ve] filed or made a
complaint under or related to this Act, including a complaint…of an alleged danger or safety or
health violation[;]” (2) they “[are] the subject of medical evaluations and potential transfer under
a standard published pursuant to section 101[;]” (3) they “ha[ve] instituted or caused to be
instituted any proceeding under or related to this Act or has testified or is about to testify in any
such proceeding[;]” or (4) they “ha[ve] exercised on behalf of himself or others…any statutory
right afforded by this Act.” 30 U.S.C. § 815(c)(1).
It is undisputed that Scoles engaged in multiple forms of protected activity when he worked
for HCC. First, Scoles made numerous safety complaints to mine management when he believed
working conditions were unsafe. Tr. 235, 256-57, 275, 277-78, 303-05. Miner witnesses recalled
specific instances where Scoles made complaints to management including but not limited to
overheated beltline rollers, inadequate rock dust, excessive float dust, unset parking brakes, and
malfunctioning scoops and door latches. Tr. 236, 256, 304. Second, Scoles served as a miner
representative and walkaround during safety inspections two to three times each week in the
eight months prior to his termination. Tr. 235, 256, 303-04. Third, Scoles filed five section
105(c) complaints against HCC for alleged retaliation for his safety advocacy. One of those
complaints proceeded before the Commission and was adjudicated in his favor. See Sec’y of
Labor on behalf of Scoles v. Harrison County Coal Co., 40 FMSHRC 1393 (Sept. 2018) (ALJ).
Finally, Scoles was running for two Local Union offices that assign walkarounds and raise
miners’ safety concerns prior to his discharge. Tr. 87, 237, 260-61, 278, 306. I find that Scoles
engaged in protected activity as defined by section 105(c)(1).
The Commission has defined “adverse action” as “an action of commission or omission by
the operator subjecting the affected miner to discipline or a detriment in his employment
relationship. Sec’y on behalf of Pendley v. Highland Mining Co., 34 FMSHRC 1919, 1930 (Aug.
2012). The question of whether an employer’s action qualifies as “adverse” is thus decided on a
case by case basis. Sec’y of Labor ex. rel. Jenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1848
n. 2 (Aug. 1984).
There is no dispute that Scoles suffered an adverse action when HCC suspended him with the
intent to discharge him on May 10, 2017 and discharged him on June 17, 2017, following his
arbitration decision. Exs. R–D, R–F; Tr. 371-72. “Discharge is perhaps the clearest form of
adverse action prohibited by the plain language of the Mine Act.” Nevada Goldfields, Inc., 20
FMSHRC 324, 329 (Apr. 1998) (citing section 105(c)(1) of the Mine Act); Hecla-Day Mines
Corp., 6 FMSHRC 1842, 1847-48 (Aug. 1984)). The crux of this case thus falls to whether
Scoles can demonstrate a causal nexus between his protected activity and HCC’s decision to
terminate his employment.
A miner need not provide direct evidence of an operator’s discriminatory motive, but may
provide “circumstantial evidence…and reasonable inferences drawn therefrom. Turner, 33
FMSHRC at 1066 (quoting Bradley v. Belva Coal Co., 4 FMSHRC 982, 992 (June 1982)).
Factors that may support such an inference include the operator’s knowledge of the protected
activity, evidence of hostility or animus toward the complainant, the temporal relationship
between the complainant’s protected activity and the operator’s alleged adverse action, and the
disparate treatment of the complaining miner. Sec’y of Labor on behalf of Chacon v. Phelps

41 FMSHRC Page 186

Dodge Corp., 3 FMSHRC 2508, 2510 (Nov. 1981), rev’d on other grounds, 709 F.2d 86 (D.C.
Cir. 1983). I address each factor in turn.
a. Knowledge of Protected Activity
HCC does not dispute that it was aware that Scoles engaged in protected activity. That Scoles
had a mine-wide reputation as a safety advocate and served as a walkaround appeared to be
common knowledge among miners and management alike. Multiple miners testified to specific
complaints that Scoles made directly to members of management as well as complaints that
Scoles made over the mine radio communication system. HCC management was also personally
involved with Scoles’ past section 105(c) complaints. HCC settled two section 105(c) cases with
Scoles and went to hearing before a Commission Judge on a third case.
I find that HCC had knowledge of Scoles’ protected activity.
b. Animus or Hostility Toward the Protected Activity
Scoles argues that HCC repeatedly demonstrated hostility and animus toward his protected
activity. Comp. Br. at 30. He contends that ALJ Andrews previously found that HCC was hostile
toward Scoles in a prior section 105(c) case and that mine management ignored Scoles’ safety
complaints made over the dispatch. Id. at 31. More recently, Scoles contends that HCC
demonstrated animus or hostility when HCC allegedly refused or delayed production of video
evidence of his missed scans. Id. at 31-32. Finally, Scoles contends that HCC’s introduction at
hearing of Scoles’ disciplinary documents under the mine’s previous ownership constituted
animus because they serve no basis for his discipline under the current Hand Scanner policy.
Comp. Br. at 33.
Respondent argues that Scoles relies on protected activity and hostility that occurred long
before his discharge and do not relate to his termination under the Hand Scanner Policy. Resp.
Br. at 15. It also claims that Scoles or his representative viewed video footage of three scans and
that Fazio was unable to show Scoles video evidence of the first two missed scans because
Scoles admitted to missing them, prompting Fazio to delete the tapes. Fazio testified that miners
were commonly unable to view the video promptly following notification of a violation of the
Policy, and often were not shown the video until the grievance hearing. Tr. 413-15.
Given the history between Scoles and HCC there was ample opportunity for hostility or
animus against Scoles’ protected activity. The Court sees no reason to discredit Scoles’ past
interactions with HCC management that could and have been characterized as hostility in
previous section 105(c) cases. These instances, however, were not shown at hearing to be
connected to or to have played a role in Fazio and Martin’s administration of the Hand Scanner
Policy against Scoles.
I do not find merit in Scoles’ assertion that HCC acted in a hostile manner when Fazio
allegedly refused or intentionally delayed the production of video evidence of Scoles’ alleged
missed scans. At the outset, contrary to Scoles’ testimony, Scoles or a representative on his

41 FMSHRC Page 187

behalf were able to see video footage of three of his five missed scans. Tr. 359-60, 364, 374, 412,
416-17. He was thus not categorically denied the ability to see video footage of his missed scans.
Although it is undisputed that Scoles was unable to view video footage of his first two
missed scans, the parties disagree as to whether Scoles actually requested to see video evidence
or whether he admitted to missing the scans, prompting Fazio to delete the videos. This conflict
is more relevant to Scoles’ allegation of disparate treatment under the Policy, and I will resolve
the conflicts in detail in that analysis. Regardless of the testimonial dispute, the Policy does not
require video footage of a missed scan to sustain a violation, nor does it require that management
immediately show miners video footage of alleged missed scans. Ex. C–1. I accept Fazio’s
testimony that the payroll records were sufficient to establish a violation of the Policy. Tr. 34647. Furthermore, even assuming that HCC refused to show Scoles video evidence of the first two
scans upon his request, I find no evidence that the refusal was motivated by Scoles’ protected
activity rather than what appears to be confusion over whether Scoles admitted to the scans.
Scoles cannot point to any comments or actions on the part of HCC that indicate hostility or
animus based upon his prior complaints, his role as a walkaround, or the upcoming election.
Scoles’ violations occurred over the course of nearly an entire year. Over that period, none of
HCC’s comments or actions fail to align with the written policy or suggests abuse of the
disciplinary scheme. Ex. C–1.
I likewise reject Scoles’ contention that HCC demonstrated hostility when it unnecessarily
delayed showing him or his miner representative the video footage of his other scans. Based on
the record such a delay is not out of the ordinary in the context of enforcement of the Policy.
Fazio testified that he generally waited until the grievance to show either the miner or his union
representative video footage because miners so rarely disputed missed scans. Tr. 347,417, 423.
He noted that these meetings could convene quite some time after the alleged missed scan
occurred. Tr. 414. Indeed, Scoles’ filed his grievance challenging his first two missed scans
nearly three months after he was disciplined for them, and the hearing was held between seven
and eight months after that discipline. Ex. C–6. Thus, the mine’s failure to immediately show
Scoles video footage in itself is not inconsistent with the general enforcement of the Policy or
demonstrative of hostility toward the Complainant.
Finally, I reject Scoles’ contention that HCC’s introduction of Exhibit R–U, Scoles’
disciplinary history for violating an attendance policy when the Harrison County Mine was under
previous ownership, constituted animus. Scoles points to Sec’y of Labor on behalf of Harrison v.
Consolidation Coal. Co., 37 FMSHRC 1497, 1511 (July 2015) (ALJ), to argue that “introducing
documents concerning the discipline of a miner when those documents should not rightfully have
played any role in the disciplinary decision in question, is clear evidence of management
hostility toward the miner and his exercise of Mine Act rights.” Comp. Br. at 33.
The above noted temporary reinstatement decision is easily distinguishable from the instant
case. In Harrison, the ALJ found evidence of animus where Respondent introduced at arbitration
an old safety slip as evidence of past disciplinary issues despite the terms of a previous
settlement ordering Respondent to remove the slip from the miner’s file. Harrison, 37 FMSHRC
at 1511. Here, there was no such express violation of a previous agreement between the two
parties. Furthermore, HCC did not enter the exhibit as support for its decision to discharge

41 FMSHRC Page 188

Scoles but to raise credibility questions as to his testimony that he had never failed to scan in or
out. Tr. 106-110. Introduction of Exhibit R–U was thus relevant to the instant case and did not
constitute animus.
Accordingly, Scoles has not demonstrated that HCC’s administration of the Policy
constituted animus or hostility or that the alleged animus was in response to his protected activity
at the mine.
c. Temporal Relationship between Protected Activity and Adverse Action
Scoles argues that his discharge occurred close in time to his protected activity. Comp. Br. at
34. He contends that he commonly took part in protected activity and was terminated on the day
of the Local Union elections, in which he was running for two positions. Respondent contends
that the timing supports its defense because Scoles was terminated immediately after HCC
became aware that Scoles reached Step 4 of the Hand Scanner Policy’s disciplinary scale.12
Resp. Br. at 15.
As discussed above, Scoles consistently engaged in protected activity up until his discharge.
For the purposes of this decision, I find that a coincidence in time between the protected activity
and the adverse action exists.
d. Disparate Treatment
Scoles contends that he was the subject of disparate treatment under the Hand Scanner Policy
because he was strictly disciplined for each alleged missed scan whereas other miners were
granted leniency in similar situations. Comp. Br. at 24. Scoles also argues that he was singled out
and disciplined for his first missed scan even though he informed his supervisor that the scanner
malfunctioned. Id. at 28-29.
Respondent maintains that it disciplined all miners, including Scoles, strictly in accord with
the Hand Scanner Policy. Resp. Br. at 17. It contends that neither Scoles nor his comparator
witnesses could support their claims of disparate treatment under the Policy when scrutinized
against HCC’s time, payroll, and enforcement records. Id. at 15.
As an initial matter, I find that Scoles did in fact fail to scan in or out on the five occasions
for which he was disciplined. Although Scoles claimed that he did not miss any scans, his
testimony was inconsistent at the hearing and contradicted his testimony at previous hearings. In
his testimony before this Court, Scoles’ varied from outright denial that he missed any scans, to
uncertainty regarding a couple of scans, to an eventual acknowledgment that he missed one scan
because the kiosk malfunctioned. Tr. 31-32, 60, 63, 66, 92, 94-95, 109, 116. His assertion also
contradicted his arbitration and unemployment compensation testimony, in which he admitted to
missing all five scans. Exs. R–D, R–F, R–J; Tr. 94, 134-39, 140-41.

12

Respondent’s argument is fully addressed below in my analysis of its affirmative

defense.

41 FMSHRC Page 189

Scoles’ account was similarly inconsistent regarding the video footage of his missed scans.
He initially testified that he was only shown video for his final missed scan during his 24/48 hour
meeting. Tr. 68-69. Although he testified that he could not remember seeing any video footage,
he later admitted that either he or his representative was shown video evidence for three of the
missed scans. Tr. 69, 119-20, 198-99, 366, 414. When crossed on these inconsistencies, Scoles
was unable to produce a satisfactory explanation, and I therefore have grave doubts regarding
Scoles’ recollection of the facts surrounding the missed scans. See Tr. 134-144.
Meanwhile, Fazio provided a credible and consistent account of Scoles’ disciplinary history
that was supported by documentary evidence. HCC’s time and payroll records and Fazio’s
disciplinary spreadsheet show that Scoles missed scans on each date alleged. See generally Exs.
C–19, R–B; Tr. 351-53, 356-57, 358-60, 363-64, 365-67. The record also contains the verbal
warning record, the written warning,13 both 2-day suspension notices, and the suspension with
intent to discharge notice, all of which support Fazio’s account. Exs. C–18, R–B, p. 3.
Furthermore, each of Scoles’ grievances regarding missed scans were subsequently withdrawn or
disposed of in the mine’s favor. Tr. 198-99, 365, 374-75. The evidence supports that Scoles
missed all five scans for which he was disciplined.
Having held that Scoles missed all five scans, I turn to his contention that he was subjected to
harsher enforcement under the Policy compared to other miners. Scoles does not have a like-tolike comparator because no other HCC miners reached Step 4 of the disciplinary program.
Rather, Scoles points to various instances in which miners avoided disciplinary action despite
failing to scan in or out, whereas he was disciplined in strict accordance with the Policy on every
occasion.
I find that Scoles was not treated differently than any other miner under the Policy. First, the
comparators’ accounts of disparate treatment consistently failed to match the dates in HCC’s
time and payroll records. Although every comparator expressed absolute certainty regarding the
dates of unpunished missed scans HCC offered time and pay records that systematically refuted
each miner’s account. See Exs. R–AA, R–BB, R–CC, R–DD, R–EE, R–FF. Christopher Yanero
testified that he missed a scan on February 13, 2018, but was not disciplined. Tr. 253. He also
stated that miners Mark Heldreth and Jason Williams missed scans around the same time but that
neither were disciplined. Tr. 254. Respondent provided time and pay records demonstrating that
Yanero did in fact scan out on and around February 13 and that Heldreth and Williams scanned
out on the days Yanero alleged they did not. Exs. R–V, R–BB, R–CC.
Fay Ezelle claimed that he missed scans on February 27 and August 26 of 2018 and was not
disciplined. Tr. 277. He also testified that he was only disciplined once under the Policy but then
acknowledged that he had received a verbal warning, written warning, and 2-day suspension for
13

Although Scoles did not sign the written warning, I find that it was nonetheless
properly issued. Scoles testified at hearing that he did not sign it because a miner representative
was not present. Tr. 53. I accept Fazio’s testimony that he did not press the matter because it was
commonplace for miners to refuse to sign records. This disregard for mine documents is
supported by Ezelle’s testimony that he threw his Step 2 written warning into the garbage upon
receipt. Tr. 286.

41 FMSHRC Page 190

missed scans. Tr. 276, 281. When asked about his Step 2 violation, he testified that he threw his
written warning into the trash upon receipt. Tr. 286. Respondent again provided time sheets
showing that Ezelle indeed reached Step 3 of the Policy and properly scanned in and out both on
and around February 27 and on August 28. See Exs. C–19, R–V, R–W, R– X, R–Y; Ex. R–DD.
David Hollis testified that co-worker Sam Marra missed two scans that were excused by
management. Tr. 298-99. Respondent’s records again show that Marra was not working in the
same part of the mine as Hollis during his alleged first missed scan and that Marra had accurately
scanned on and around the date of the second alleged missed scan. Ex. R–EE. Not one of the
comparators’ accounts of missed scans could be substantiated by the business or payroll records
or in any way corroborated.
Scoles nonetheless asserts that “the fact that miners could not remember exact dates or
confused times does not detract from the fact that they testified forthrightly regarding their
recollections.” Comp. Rep. at 7. The Court acknowledges the miners’ earnest testimony but
cannot credit any of it for the purposes of establishing disparate treatment in light of HCC’s
business records clearly showing otherwise. Complainant has not provided any evidence that
casts doubt on the veracity of those records or that suggests that the testimony of his comparator
miners is entitled to more weight.14
Business records aside, the comparators also demonstrated misconceptions as to how the
scanners worked and how HCC administered the Policy that casts further doubt on the accuracy
of their testimony. Yanero testified that he believed that he was not disciplined when scanner
errors occurred because the records showed attempted or failed scans. Tr. 252. Hollis testified
that he believed that scans could be excused if a supervisor filled out an exculpatory form letter.
Tr. 300-302. Both of these claims appear to be inaccurate. Fazio testified that neither he nor any
foremen have access or authority to excuse or alter missed scans. Tr. 372-73, 380, 407-08.
Indeed, foremen handwrite the adjusted time onto the time sheet when a miner fails to scan in or
out rather than entering them into the electronic system. Tr. 407-08.
I cannot conclude that other miners were disciplined less stringently than Scoles under the
Policy. The comparator’ accounts either conflict with HCC’s business records or have plausible
explanations for the discipline administered or lack thereof. In fact, examples of the
Comparators’ own discipline demonstrates that the Policy was enforced upon them as written.
The miners were disciplined when they forgot to scan but likewise not disciplined when they
experienced a scanner error and informed a supervisor.
Scoles alleges a specific example of disparate treatment when he was disciplined for missing
his first scan on May 19, 2016, even though he informed his supervisor that he was unable to
scan in due to a malfunction. Tr. 32. Scoles testified he immediately informed his supervisor, Jim
14

Scoles maintains that the Court should credit his comparators’ accounts over HCC’s
time and pay records because the operator offered no support for its records aside from Fazio’s
“self-serving testimony.” Comp. Br. at 27. Yet Complainant offers nothing of substance to
convince the Court that the time and payroll records are invalid. That the time and pay records
support Fazio’s testimony and refute the comparators’ testimony is not a valid reason to discredit
them.

41 FMSHRC Page 191

Coles, who told him he would “take care of it.” Tr. 32. Miner Perry Heflin corroborated Scoles’
conversation with Coles but could not recall the exact date it occurred. Tr. 238-39. Scoles noted
that Fazio later spoke to him regarding the missed scan and told him that he would not be
punished. Tr. 32-33. Scoles was nonetheless put at Step 1 for missing the scan. Tr. 32-33.
Fazio disputed Scoles’ account. He denied telling Scoles that he would not be disciplined and
did not recall Scoles mentioning any conversation with Coles about the scan. Tr. 354. Rather,
Fazio testified that Scoles admitted to missing the scan, telling him that “he was a big boy” and
that “he could take it.” Tr. 351. HCC provided evidence of the verbal warning with written
acknowledgment that Scoles admitted the miss and accepted the discipline. Ex. R–B, p. 2; Tr.
349-50. Fazio noted that he did not save the video recording of the first missed scan because
Scoles admitted that he failed to scan out. Tr. 351-54.
I have already found that Scoles missed the scan, and I accept Fazio’s testimony that Scoles
admitted as much. Fazio’s account is supported by the time and pay records, his spreadsheet, and
the notes recorded on the verbal warning record. Ex. R–B p. 5, C–19; Tr. 354, 357. His account
explains why Fazio did not save the video footage and was unable to show Phillippi the video
months later during Scoles’ grievance meeting.
Scoles argues that he reported a malfunction and that Fazio informed him he would not be
disciplined for the missed scan. I do not credit this contention. As noted above, I found Scoles’
testimony to be severely inconsistent and seriously question his recollection of the events
surrounding each of his five missed scans. With regard to the May 19 scan at issue, Scoles
wavered between outright denying that he missed the scan and acknowledging that he did not
scan in because the scanner malfunctioned, in both cases claiming that Fazio told him he would
not be disciplined. Tr. 31-32, 92-95, 109, 116. Nonetheless, Scoles testified that he demanded to
see the video and was refused. Neither of these sequences of events explained why Scoles would
demand to see the video if he admitted to missing the scan, acknowledged that he missed the
scan due to a kiosk malfunction, or was told that he would not be disciplined.
Scoles points to his and Heflin’s testimony that Scoles spoke with his supervisor about the
scanner malfunction to argue that he was improperly disciplined for immediately reporting the
issue. Heflin’s testimony corroborated Scoles’ account but did not provide sufficient detail to
confirm that it pertained to the May 19 scan, or what exactly Coles meant when he said he would
take care of the scanner malfunction. Tr. 238-239. Assuming Scoles experienced a scanning
issue and that the conversation with Coles occurred on May 19, I find that Coles likely “took
care” of the payroll aspect of the scanner issue but could not address the disciplinary side of the
missed scan. This explanation reconciles Coles’ statement with Fazio’s testimony that front-line
foreman and supervisors do not have the authority to excuse missed scans, only to annotate and
validate time to ensure miners are paid according to hours work. Indeed, Scoles’ time and pay for
that date is handwritten and apparently initialed by Coles. Ex. R–B, p. 3. This finding also
explains why Fazio had no recollection of speaking with Coles about the matter, as Fazio is not
involved with the payroll side of the Policy.
However, even accepting Scoles sequence of events, it does not necessarily follow that he did
not miss the scan in violation of the Policy. Although multiple miners testified that they were not

41 FMSHRC Page 192

disciplined when they immediately informed a supervisor that they were unable to scan in or out,
none claimed that they were simply excused as Scoles believed to be. Tr. 239-40, 254, 276, 297.
Rather, most of the miner witnesses explained that their supervisors instructed them to return to
the kiosk and continue trying to scan in or out until it was finally accepted. Tr. 240, 272, 311. In
situations where miners informed supervisors that personally came to address the machine issue,
the miners recalled attempting to scan in again after they reported the issue. Tr. 240, 272. Thus, I
find it plausible that Scoles could have reported the issue and still missed the scan in violation of
the Policy by not attempting to rescan.
In sum, I do not find that Scoles was treated differently than other miners when he was
disciplined for missing the May 19 scan. Scoles’ testimony was inconsistent and did not fully
match his alleged sequence of events, while HCC provided business and disciplinary records
consistent with Fazio’s recollection of the missed scan, including the verbal warning that noted
Scoles’ acceptance of the discipline. Ex. R–B, p. 2; Tr. 351, 354. I therefore find that Scoles
admitted to missing the May 19 scan and accepted the Step 1 discipline for it. Hence, his
treatment was consistent with that of other miners that missed scans in accordance to the Policy.
Accordingly, I find that Complainant was not subject to disparate treatment under the Policy.
e. Conclusion
In light of the above, I conclude that Complainant did not establish a prima facie case of
discrimination. The Complainant was unable to establish a nexus between his protected activity
and his discharge under the Policy. Although HCC knew of Scoles’ reputation as a safety
advocate and had come into conflict with Scoles before regarding these matters, Scoles did not
sufficiently show that HCC discharged him because of his protected activity. Most conclusively,
Scoles was unable to establish that he was treated any differently than other miners for violating
the Hand Scanner Policy. Scoles’ own testimony regarding his scanning history lacked any
semblance of credibility, and his comparators were unable to show examples of disparate
treatment under the Policy. On the other hand, HCC provided business records supported by Mr.
Fazio’s credible testimony that showed a detailed and consistent enforcement of the policy.
Accordingly, I find that Scoles failed to establish a prima facie case of discrimination.
2. Affirmative Defense
An operator may establish an affirmative defense by proving that the adverse action was
motivated by unprotected activity and that the operator would have taken said action based solely
on the unprotected activity. Pasula at 2799-2800. In reviewing the defense, the judge should
determine whether it is credible and, if so, whether the operator would have been motivated as
claimed. Bradley v. Belva Coal Co., 4 FMSHRC 982, 993 (June 1982). The complainant may
show that the alleged non-discriminatory reason is pretext for the adverse action by showing that
the “asserted justification is weak, implausible, or out of line with the operator’s normal business
practices.” Sec’y of Labor on behalf of Price v. Jim Walter Res., Inc., 12 FMSHRC 1521, 1534
(Aug. 1990).

41 FMSHRC Page 193

Respondent contends that Scoles was terminated in accordance with the Mine’s Hand
Scanner Policy and would have been terminated for that reason alone. Resp. Br. at 16. Scoles
was disciplined upon each violation and was terminated immediately once HCC management
discovered that he reached Step 4. Id. HCC argues that it has a legitimate and important business
interest in accurately maintaining the time and payroll records for its workforce. Id. Thus,
Scoles’ discharge was consistent with the Policy and solely determined by his repeated failure to
scan in and out. Id.
Scoles maintains that HCC used the Hand Scanner policy as pretext for his discharge. Comp.
Rep. at 11. Scoles points to the other miners’ testimony to argue that HCC enforced the Policy in
an inconsistent and lenient manner and thus did not discharge Scoles solely for his failure to scan
in and out. Id. Furthermore, Scoles argues that HCC inflated its purported business interest in
maintaining accurate payroll records because the mine regularly used an alternative means of
tracking time that was more reliable than the hand scanners. Id. at 12-13.
Assuming arguendo that Complainant established his prima facie case, I find that HCC
established a valid affirmative defense. Scoles reached Step 4 of the Hand Scanner Policy due to
his multiple failures to scan in and out over the course of a year. The designated punishment at
Step 4 is suspension with the intent to discharge, and HCC immediately disciplined Scoles
accordingly when he reached that step. The Hand Scanner Policy’s language is singularly
directed toward enforcing consistent compliance with HCC’s time and attendance system and
clearly outlines the repercussions for repeated failure to do so. Ex. C–1. Although they may not
have agreed with the Policy itself, Scoles and the other miners were aware that failing to scan in
or out constituted a violation and testified to their personal experiences with the progressive
discipline scheme.
Fazio’s testimony lends credibility to HCC’s proffered reason for discharging Scoles. He
described his interactions with Scoles at each disciplinary step and his process for administering
the Policy throughout the mine in detail. His disciplinary spreadsheet and the mine’s time and
payroll records indicate that Fazio meticulously tracked missed scans and disciplined culpable
miners in accordance with their status on the progressive discipline scheme. Ex. C–19. His
testimony did not indicate that his disciplinary interactions with Scoles differed from those with
other miners, were out of step with the Policy, or were motivated by factors other than Scoles’
failure to scan in our out. Furthermore, his testimony and HCC’s time and pay records
systematically and consistently refuted the testimony of Scoles and his comparators’ regarding
inconsistent enforcement of the Policy. As discussed in detail above, none of the miners’
testimony was sufficiently credible to cast doubt on the veracity of HCC’s records or that HCC’s
implementation of the policy was implausible or out of line with normal business practices.
Complainant argues that HCC overstated its business interest in enforcing the Hand Scanner
Policy because front-line foreman and supervisors regularly enter the time and pay accurately
and without malfunction whenever miners missed a scan. Comp. Br. at 12-13. I reject this
argument. The mere existence of a reliable backup system does not lessen HCC’s business
interest in ensuring accurate time and pay for its workforce or the legitimacy of the Hand
Scanner Policy as a means to do so. Mines have a clear business interest in ensuring its
employees are paid correctly, consistently, and without dispute. They thus have a clear interest in

41 FMSHRC Page 194

ensuring that miners use the system put in place. Computerizing those calculations serves to
provide an objective means of doing so and eliminate suspicion that mine management may
abuse their power in making those calculations themselves. Supervisors are only authorized to
adjust time and pay when miners fail to use the Hand Scanners, and they must do so by hand on
the time sheet. It is therefore clear that HCC implemented the Hand Scanner Policy and system
to minimize supervisors’ involvement in calculating time and insulate the electronic system from
their control. The Court finds this interest both reasonable and plausible.
I find that HCC’s offered business justification was not pretextual. The Hand Scanners are a
plausible means to accurately calculate time and pay of all 315 miners working at the Harrison
County Mine and to hold miners accountable for scanning in and out. The system is designed to
avoid disputes between employees and management regarding pay by using an objective
electronic timekeeping system. It cannot be effective, however, unless miners regularly scan in
and out, and the Policy is unequivocally intended to ensure that they do so. HCC’s desire to
implement a disciplinary scheme that effectively deters miners from failing to scan in and out is
therefore reasonable. Scoles reached Step 4 of the Policy’s progressive discipline scheme when
he failed to scan in or out on five different occasions without being exonerated more than one
time. While discharge was the harshest measure available, it was clearly outlined within the
Policy, and the Court declines to substitute its view of what may be good business practice for
that of the operator with an opinion as to whether the adverse action was “just” or “wise.” Sec’y
of Labor on behalf of Silva v. Aggregate Indus. WRC, Inc., 40 FMSHRC 552, 572 (Apr. 2018)
(ALJ) (citing Sec’y of Labor on behalf of Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508,
2517 (Nov. 1981).
D. Interference
Scoles also contends that HCC’s “action of disciplining Scoles to the point of discharge
under the [Hand Scanner] Policy, while declining to discipline other similarly-situated miners
each time management alleged them to have committed the exact same violation, is not only
inherently likely to interfere with Scoles’ exercise of Mine Act rights; it is completely destructive
of that exercise, inasmuch as it ended his employment at the Mine.” Id. at 37. Complainant also
contends HCC’s decision to terminate him interferes with the rights of other miners because it
will chill their desire to make safety complaints at the mine. Id. Complainant urges the Court to
adopt the Franks test, which finds an interference violation when:
(1) a person’s action can be reasonably viewed, from the perspective of members
of the protected class and under the totality of the circumstances, as tending to
interfere with the exercise of protected rights, and
(2) the person fails to justify the action with a legitimate and substantial reason
whose importance outweighs the harm caused to the exercise of protected rights.
UMWA on behalf of Franks v. Emerald Coal Res., LP, 36 FMSHRC 2088, 2108 (Aug. 2014).
HCC disagrees and contends that Scoles’ discharge should not be analyzed under an
interference framework. Resp. Br. at 20. Respondent argues that doing so would “create a

41 FMSHRC Page 195

‘perverse’ incentive for miner complainants to plead interference claims in lieu of or in addition
to discrimination claims to avoid the more rigorous Pasula/Robinette framework.” Id.; see also
Sec’y of Labor on behalf of Pepin v. Empire Iron Mining P’ship, 38 FMSHRC 1435, 1453 (June
2016) (ALJ). If the Court does consider Scoles’ claim, HCC urges the adoption of an
interference test for facially neutral company policies as outlined in Feagins v. Decker Coal Co.,
23 FMSHRC 47, 50 (2001) (ALJ) (holding that to constitute illegal interference a facially neutral
policy must (1) overtly impose negative consequences to a person for the exercise of a Mine Act
Right or (2) damage or deny rights assured under the Act even if there is no overt causal
connection between the damage suffered and the exercise of the protected right). Resp. Br. at 19.
Should the Court apply the Franks test to Scoles’ claim, however, HCC argues that its decision
to discharge Scoles cannot be reasonably viewed as tending to interfere with Mine Act rights,
and was nonetheless justified by its legitimate interest in accurately tracking time and payroll
that outweighs any harm caused to the exercise of said rights. Id. at 20-21.
Unlike discrimination cases, the Commission has accepted interference claims where a miner
complainant did not actually engage in protected activity or where the conduct complained of
was verbal harassment rather than an adverse employment action. See Sec’y of Labor on behalf
of Gray v. N. Star Mining, Inc., 27 FMSHRC 1, 8 (Jan. 2005); Moses v. Whitley Dev. Corp., 4
FMSHRC 1475 (Aug. 1982), aff’d 770 F.2d 168 (6th Cir. 1985). In these cases, the Commission
focuses not on the employer’s motive but on whether the conduct would “chill the exercise of
protected rights,” either by the directly affected miner or by others at the mine. Gray, 27
FMSHRC at 8; Moses, 4 FMSHRC at 1478-79.
A majority of the Commission has not endorsed a single analytical framework to apply when
determining whether an operator interfered with the exercise of protected rights under section
105(c). Sec’y of Labor on behalf of Greathouse, et al. v. Monongalia County Coal Co. et al., 40
FMSHRC 679, 680 (June 2018). Two Commissioners in Greathouse and multiple
Administrative Law Judges have applied the Franks test. The remaining two Commissioners
held that the Complainant must also demonstrate that the alleged interference was motivated by
animus to the exercise of protected rights. See Greathouse, 40 FMSHRC at 708. At this time, no
Commissioner has explicitly endorsed Respondent’s proposed interference test for faciallyneutral policies as put forth in Feagins, while at least one Commission Judge has found that test
to be out of line with Commission’s current case law on interference. See Sec’y of Labor on
behalf of Greathouse, 39 FMSHRC 941, 948 (May 2016) (ALJ) (holding that Commission
precedent has de-emphasized proof of a miner’s attempted exercise of a protected right and not
required a showing of intent to interfere).
At the outset, the Court has grave reservations in accepting Complainant’s alternative
argument of interference and in applying the Franks test to a case that so obviously implicates
protected activity and an adverse employment action. Cf. Gray, 27 FMSHRC at 8. To expand the
use of interference claims to clear adverse actions such as discharge would allow complainants to
sidestep the elements required to prove a prima facie case of discrimination under section 105(c).
Pepin, 38 FMSHRC at 1452-53. In a case such as this one, where protected activity and adverse
action are clearly present and where discriminatory motive has not been found, permitting an
alternative pleading of interference runs the risk of rendering the Pasula/Robinette superfluous.
If, upon failing to prove up its prima facie case of discrimination, a complainant may then resort

41 FMSHRC Page 196

to a claim of interference, there is little stopping a Complainant from avoiding Pasula/Robinette
analysis altogether by alleging interference to prove its claim under the less stringent Franks test.
See 38 FMSHRC at 1452-53.
Moreover, accepting the notion that a miner’s discharge interferes with that miner’s ability to
exercise protected activity would excise the burden of proof under the first prong of the Franks
test. That a miner’s discharge interferes with his or her own ability to engage in protected
activity is a tautology. To hold that HCC’s decision to discharge Scoles pursuant to the Hand
Scanner Policy interfered with his rights would obfuscate the intended purpose of “interference”
under the Act and open the door for any and every miner to challenge the mere fact of their
termination with or without a demonstrated impact on protected activity. This could not have
been Congress’ intent when it identified two causes of action under section 105(c): “not only the
common forms of discrimination, such as discharge, suspension, [and] demotion…, but also
against the more subtle forms of interference, such as promises of benefit or threats of reprisal.”
Moses v. Whitley Dev. Corp., 4 FMSHRC 1475, 1479 (Aug. 1982) (citing S. Rep. 95-191, 95th
Cong., 1st Sess. 36 (1977) [“S. Rep.”], reprinted in Senate Subcommittee on Labor, Committee
on Human Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 624 (1978)); see also Pepin, 38 FMSHRC at 1452-53 (emphasis added).
Regardless, the Court need not dwell upon whether multiple tests are necessary for factually
different interference claims or endorse a specific interference framework because Scoles’ claim
does not satisfy the Franks test, so far the least stringent interference test endorsed by the
Commission.
1. Whether HCC’s decision to discharge Scoles pursuant to the Policy can be
reasonably viewed as tending to interfere with the exercise of protected rights.
The Hand Scanner Policy implemented a four-step progressive discipline system for each
instance where a miner failed to use the hand scanner to start or end their shift. Ex. C–1. HCC
discharged Scoles after his fifth missed scan in slightly less than a year. He was moved back one
step in accordance with the policy after scanning in and out for 180 consecutive days during that
period.
When compared to other programs or plans found to interfere with miner’s protected rights,
HCC’s Hand Scanner Policy does not implicate the exercise of protected rights under the Act. In
other cases, the policies at issue either directly chilled a miner’s exercise of rights or provided an
incentive for miner’s not to exercise those rights. See, e.g., Greathouse, 40 FMSHRC 679 (June
2018) (addressing bonus plan that awarded miners for production and thus discouraged safety
complaints); Sec’y of Labor on Behalf of Thomas McGary et. al. v. The Marshall County Coal
Co. et. al., 37 FMSHRC 2597 (Nov. 2015) (ALJ) (policy requiring miners to report safety
complaints to management before making the complaints to MSHA interfered with miners right
to make anonymous complaints). Unlike those cases, the Hand Scanner Policy itself does not
create any disincentive to refrain from engaging in protected activity. Miners cannot be
disciplined for engaging in protected activity under the Policy and are not deterred from doing so
based on any implication of the Policy’s language. See Ex. C–1. A miner cannot be discharged

41 FMSHRC Page 197

under the Policy for anything other than repeatedly failing to scan in or out. In short, if a miner
simply scans in and out every day, the Policy will not impact them or their actions whatsoever.
When considering the totality of the circumstances surrounding Scoles’ discharge, however, I
find that miners may reasonably view HCC’s decision to discharge him in close proximity to his
election to the Union Safety Committee as tending to chill the exercise of protected rights. Hollis
testified that he warned Scoles not to run for the Union positions and refused to vote for him for
fear of adversely impacting his employment at the mine. Tr. 306-307. Given Scoles’ reputation
for safety advocacy, his pending candidacy for two Local Union positions, and his past conflicts
with HCC management, miners could conceivably view HCC’s decision to discharge Scoles
under the Policy as a statement discouraging miners’ exercise of protected activity for fear of
being subject to stricter enforcement of the Policy.
For the purposes of this decision, I find that Scoles’ discharge satisfies step 1 of the Franks
test.
2. Whether HCC’s decision to discharge of Scoles’ pursuant to the Hand Scanner
Policy outweighs the harm caused to the exercise of protected rights.
The second prong of the Franks test turns to whether the operator had a “legitimate and
substantial” reason for the action “whose importance outweighs the harm caused to the exercise
of protected rights.” Greathouse, 40 FMSHRC 679, 702 (June 2018) (citations omitted). An
operator’s substantial business justification is most persuasive when it is narrowly tailored to
promote the justification and the operator’s interest is important and the impact on employee
rights is minimal. See Franks, 36 FMSHRC 2088, 2118 (Aug. 2014); Greathouse, 38 FMSHRC
941, 954 (May 2016) (ALJ) (citations omitted).
Scoles contends that HCC cannot offer a legitimate and substantial reason for discharging
him under the policy that outweighs its interference with miners’ rights because it took the most
severe action possible in discharging him.15 Comp. Br. at 39. HCC contends that it has a
legitimate and substantial interest in ensuring accurate timekeeping and the payment of correct
wages to its employees and ensuring that miners consistently scan in and out. Resp. Br. at 21. It
notes that the Hand Scanner Policy is narrowly tailored to minimally affect employees’ rights by
focusing solely on whether miners properly scan in and out of their shifts. Id.
I find that HCC’s interest in enforcing the Policy outweighs the minimal and attenuated
impact upon miners’ exercise of their protected rights. The mine is large and must track the time
and pay of 315 miners. It uses the hand scanners to quickly and effectively do so. Tr. 335-37.
The system does not operate as effectively or efficiently as intended if miners do not use the
scanners. The progressive discipline scheme is in place to ensure compliance. Scoles’
15

Scoles contends that because HCC’s enforcement of the Hand Scanner Policy was
pretextual in that it treated Scoles differently than other miners, it is unnecessary to balance that
purported reason against the resulting interference with miners’ rights. Comp. Br. at 39. Since I
have already found that HCC’s enforcement of the policy was not pretextual, I need not address
this argument or its implications for interference claims in general.

41 FMSHRC Page 198

termination was in accordance with the established Policy, and HCC had a legitimate and
substantial interest in enforcing the Policy so that miners consistently use the hand scanners to
track their hours.
In contrast, Scoles’ discharge under the Hand Scanner Policy caused minimal and attenuated
harm to other miners’ exercise of protected rights because he was solely responsible for
remembering to scan in and out at the end of his shifts, especially as he progressed further along
the disciplinary scheme. Scoles offers no evidence that he felt the Policy deterred him from
exercising his rights or any evidence that the Policy was implemented as a threat against his
exercise of those rights. Rather, Scoles demonstrated a flippancy toward the Policy, calling it “a
joke,” “piddly,” and “heinous” during his deposition and reiterating that belief at hearing. Tr. 9599. Any harm that HCC’s decision to discharge Scoles may have caused to miners’ exercise of
protected rights is tempered by Scoles’ failure to adhere to the Policy. While a reasonable miner
may conceivably view HCC’s decision to discharge Scoles as a warning not to engage in
protected activity, I find it much more likely that a reasonable miner would view Scoles’
discharge as a warning to remember to scan in and out each day.
Contrary to Scoles’ claim, HCC’s decision to discharge him was narrowly tailored to
promote compliance with the Hand Scanner Policy. Although Complainant correctly
characterizes HCC’s decision to discharge him pursuant to the Policy as the most severe action
possible, discharge for repeated failure to scan in and out is clearly stated in the Policy, and the
Court will not impart judgment on the “fairness, reasonableness, or wisdom of an operator’s
employment policies except insofar as those policies may conflict with rights granted under
section 105(c) of the Act.” Sec’y of Labor on behalf of Beckman v. Mettiki Coal (WV), LLC, 33
FMSHRC 258, 274 (Jan. 2010) (ALJ) (citing Delisio v. Mathies Coal Co., 12 FMSHRC 2535,
2544 (Dec. 1990)). Here, the Policy does not directly or indirectly implicate miners’ abilities to
exercise their rights under the Act, and the act of scanning in or out does not impose any burdens
on miners that might obstruct or deter them from making complaints. The Policy clearly notes
that a miner will be suspended with the intent to discharge upon reaching Step 4 of the Policy. A
miner can only reach Step 4 by failing to consistently scan in or out, and HCC discharged Scoles
for this reason.
I therefore find that HCC’s interest in ensuring that miners consistently use the hand scanners
to track time outweighs the harm that Scoles’ discharge caused to the exercise of protected rights
at Harrison County Mine. Inconsistent or lenient enforcement of the Policy compromises its
purpose of ensuring consistent, mine-wide use of the Hand Scanner system. Scoles continuously
violated the Policy and was disciplined accordingly to deter him from doing so in the future.

41 FMSHRC Page 199

I find that Scoles’ discharge pursuant to the Hand Scanner Policy did not unlawfully interfere
with miners’ exercise of protected rights pursuant to section 105(c) of the Mine Act.
IV. ORDER
Accordingly, the complaint brought by George Scoles is DENIED and this proceeding is
DISMISSED.

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge

Distribution: (Certified First Class U.S. Mail)
Laura P. Karr, Timothy J. Baker, United Mine Workers of America, 18354 Quantico Gateway
Drive, Suite 200, Triangle, Virginia, 22172
Thomas A. Smock, Philip K. Kontul, & Cory E. Ridenour, Ogletree, Deakins, Nash, Smoak &
Stewart, P.C., 1 PPG Place, Suite 1900, Pittsburgh, Pennsylvania 15222

41 FMSHRC Page 200

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9950 / FAX: 202-434-9949

April 16, 2019
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDINGS
Docket No. YORK 2018-0004
A.C. No. 07-00059-449176

v.
PENNSY SUPPLY, INC.,
Respondent.

Mine: Bay Road Plant #7

DECISION AND ORDER
Appearances:

M. del Pilar Castillo, Esq., Office of the Solicitor, United States
Department of Labor, Philadelphia, Pennsylvania, for the Petitioner,
David M. Toolan, Esq., CRH Americas, Inc., Atlanta, Georgia, for the
Respondent.

Before:

Judge Rae

This case is before me upon a petition for assessment of civil penalties filed by the
Secretary of Labor (“the Secretary”) pursuant to § 105(d) of the Federal Mine Safety and Health
Act of 1977, as amended (“the Mine Act” or the “Act”), 30 U.S.C. § 815(d). At issue are three
section 104(a) and two section 104(d) citations issued to Pennsy Supply, Inc. (“Pennsy”) as a
result of an inspection conducted by an authorized representative for the Department of Labor’s
Mine Safety and Health Administration (MSHA).
A hearing was held in Dover, Delaware, at which time testimony was taken and
documentary evidence submitted. The parties also filed post-hearing briefs. I have reviewed all
of the evidence and have cited to the testimony, exhibits, and arguments I found critical to my
analysis and ruling herein without including a detailed summary of the testimony given by each
witness.
After considering the evidence, and observing the witnesses and assessing their
credibility, for the reasons set forth below, I vacate all five citations.

41 FMSHRC Page 201

I.

STIPULATIONS
The parties have entered into the following stipulations:

1.
The Respondent was an “operator” as defined in § 3(d) of the Mine Act, 30
U.S.C. § 803(d), at the mine at which the citations at issue in this proceeding were issued.
2.
Operations of Respondent at the mine at which the citations were issued are
subject to the jurisdiction of the Mine Act.
3.
This proceeding is subject to the jurisdiction of the Federal Mine Safety and
Health Review Commission.
4.
The individual whose name appears in Block 22 of the Citations was acting in her
official capacity and as an authorized representative of the Secretary of Labor when the citations
were issued.
5.
The proposed penalty for the citations at issue in this proceeding will not affect
the Respondent's ability to continue in business.
6.
The citations contained in Exhibit “A” attached to the Secretary’s Petition is an
authentic copy with all appropriate modifications or abatements, if any.
Joint Ex. 1.1
II.

FACTUAL BACKGROUND

Bay Road Plant #7, operated by Pennsy, is a small construction sand and gravel plant
located near Dover, Delaware. Tr. 14-15. This case had its origins in a complaint filed by a
former Pennsy employee, Steven Horn, with the Occupational Safety and Health Administration
(OSHA). Tr. 76. Horn started working for Pennsy sometime in 2016 (the record is unclear as to
exactly when) as a plant operator assigned to separate rock and sand into piles of various grades.
Tr. 71-72. Horn testified that in his complaint to OSHA (which is not in the record), he alleged
that he had been exposed to dangerous levels of lead during a winter maintenance task performed
at the plant in mid-February 2017. Tr. 77. OSHA conducted a preliminary investigation but
determined it lacked jurisdiction over Pennsy. OSHA referred the complaint to MSHA, which
assigned an inspector, Michele Santos-Cranford, to investigate it. Tr. 138. Santos-Cranford, who
had been employed at MSHA for nine years and had mining experience dating to 1986,
interviewed Horn and, on July 11, 2017, inspected the plant premises.
The task which Horn alleged exposed him to lead poisoning was winter maintenance of a
sand screw. See Ex. R-1 (a photograph of a sand screw, though not the one on which
maintenance was being performed in February 2017). This involved the removal of shoes held
onto the screw by bolts, nuts, and washers. Daniel Washburn, a former Pennsy employee who
1

In this decision, the abbreviation “Tr.” refers to the transcript of the hearing. The
Secretary’s exhibits are numbered Ex. S-1 through S-18, Respondent’s Ex. R-1 through R-7.

41 FMSHRC Page 202

testified at the hearing, was the lead man in charge of this winter maintenance. Tr. 14. Washburn
testified that he removed the shoes, which were secured by two bolts, by grinding through one
half of each bolt using a grinder with a cutting wheel. Once the bolts were cut in half, Washburn
would strike the bolt with a hammer thereby removing the bolt from the shoe. Tr. 18, 21.
Washburn stated he had previously performed this task two or three times a year. Typically, he
stated, this task entailed removal of 20 to 30 shoes. On this particular occasion, however, all the
shoes were being removed and ones in good condition were being set aside for use on a new sand
screw. This meant that an unusually large number of shoes had to be removed. According to
Washburn, “well over 100 [shoes] on each side” were removed; Horn stated that “400 to maybe
450 bolts” were removed. Tr. 18, 108. Both Washburn and Horn removed the shoes individually,
then handed them to a third employee, Jeff Darling (who did not testify at the hearing), who
would sort them according to whether they could be reused or should be disposed of. Tr. 21.
Horn testified he had told Washburn about his prior welding and burning experience, and
that Washburn told him, “Steve, if you can help us, we are going to be burning these bolts
off….” Tr. 79. Horn stated he had never done this particular task at Pennsy. Tr. 88. Rather than
grinding the bolts as Washburn had done in the past and was doing then, Horn opted to use an
alternative approach to the task: burning the back end of the bolt, where there was a nut and
washer that held the shoe in place, with an acetylene torch. As the metal started to melt from the
flame, he would cut close to the back of the bolt so it could fall away from the shoe, thereby
releasing the shoe from the sand screw. Tr. 85-86. Horn testified he switched to using a torch
because it was “the most feasible and quickest way” to remove his the bolts securing the shoes to
the sand screw. Tr. 108. Washburn testified that his supervisor, Jay Clendaniel, stated Horn’s
torch method took too long, and Clendaniel suggested Horn use the grinder as Washburn was
doing. Tr. 42. Clendaniel was not called to testify at the hearing.
Both Horn and Washburn testified that shortly after they began their work on the sand
screw, Horn voiced concerns about what he believed to be lead washers behind the bolts they
were removing. Tr. 29, 87. Washburn stated he observed Horn’s burning with the torch produced
“a real white smoke” that had a foul odor. Tr. 28. Horn stated the smoke was “normal for that
type of work.” Tr. 87. He stated the washers burned and melted into a gray liquid, which
splashed onto the floor and produced “a little bit of black smoke,” though he did not mention any
odor. Tr. 87. Horn subsequently told Washburn that there were lead washers in between the nuts
and bolts, and asked whether they should be concerned. Tr. 88. Washburn testified that Horn also
asked whether they needed additional personal protective equipment (“PPE”). Tr. 30. Washburn
testified he called Clendaniel to relay Horn’s concerns, and to suggest that additional breathing
protection was necessary. According to Washburn, Clendaniel said no additional PPE was
required because the work was being done outside in breezy conditions. Tr. 30. Washburn
claimed he called Clendaniel again later that day, and that Clendaniel suggested they wear paper
respiratory masks. Tr. 31. Though both men apparently attempted to use paper masks, Washburn
testified that “they kept steaming up our safety glasses,” and they stopped using them. Tr. 32.
Horn contradicted Washburn’s claim that he contacted Clendaniel at all. Horn testified
that Washburn told him, “We do this all the time, and nobody ever got sick from it.” Tr. 77.
Thereafter, according to Horn, the men “just continued with the job until completion.” Tr. 88-89.
Horn also testified that he worked with Washburn every hour during the winter maintenance

41 FMSHRC Page 203

work but never saw Washburn call Clendaniel. Tr. 109, 124-25. Jeff Dawson, the mine’s General
Manager and Clendaniel’s immediate supervisor, testified that “[a]fter the [MSHA] investigation
started ... I asked if [Clendaniel] has been notified by anyone about any hazards associated with
lead on this job. He said he had not been notified by anyone.” Tr. 266. On this issue, upon
observing his demeanor, I found Dawson’s testimony particularly credible.
Notably, Washburn did not testify that he relayed to Clendaniel Horn’s specific concerns
about the presence of lead despite his testimony that “I know from past experience, there was
lead, definitely lead washers in that.” Tr. 24. He stated he knew this because he had helped
install the shoes in the past, and had been responsible for ordering replacement washers. Tr. 25,
48. He claimed that, when new replacement washers were installed, “everyone over the years”
would ask why lead washers were being used. Tr. 26. However, despite this testimony,
Washburn admitted he never raised the issue in regular safety training, did not report any
concerns to a confidential mine safety hotline, and never discussed the use of lead washers with
mine management. Tr. 41. On this point, Washburn further contradicted himself, testifying that,
before this particular task in winter 2017, no one had ever before voiced any concerns about lead
washers: “Until this came about, we didn’t realize there was an issue, because over the years no
one ever said anything [about] it.” Tr. 60.
Inspector Santos-Cranford’s inspection notes indicate that Clendaniel informed her that
he did not know that lead washers were being used in the sand screw, and that he told Horn to
stop using the torch because it was generating too much smoke. Ex. S-14 at MSHA047 and
MSHA049. She also noted that Dawson told her he did not know lead washers were being used
in the sand screw, and that he looked in the sand screw manual to see whether lead washers were
listed as a component and found no such indication. Ex. S-14 at MSHA045.
Horn and Washburn disagreed on whether Clendaniel visited site where they were
performing the winter maintenance. Washburn first testified that Clendaniel never came by the
task site. Tr. 31. But he then testified that Clendaniel suggested Horn switch from using the
torch, which he believed was taking too long, to the grinder. Tr. 42. Horn, on the other hand,
testified that Clendaniel “always came by because he was following progress in two yards,” and
would have observed him using the torch. “Once he seen we were working, everyone was
moving forward, he would go to the other yard and check progress over there.” Tr. 89. Horn also
testified, however, that the reason Clendaniel came through was because MSHA was onsite but
that they stayed stayed away because work was being done. He then stated that he had “no idea”
MSHA was onsite and only heard about it later. Tr. 120.
Horn testified he was offered a position with a car battery manufacturer on Friday, March
31, 2017 at 3:00 PM. He immediately told Washburn that he was leaving Pennsy “as of this
moment.” Tr. 72. As part of his pre-employment screening for the new employer, Horn’s blood
lead level was tested. Horn was scheduled to complete paperwork at the new employer on
Monday, April 3, 2017, and begin work the following Thursday. Tr. 73. However, on the way to
sign the paperwork, the new employer called him and told him that he had a high blood lead
level, and that on account of that, it had to revoke its employment offer. Battery manufacturing
involves exposure to lead. Tr. 74. Horn called Pennsy’s human resources department soon
thereafter and spoke with a representative named Jeff Brown. He asked, “based on leaving my

41 FMSHRC Page 204

job on Friday at three in the afternoon, that it [is] now one o’clock Monday, what were the
opportunities, possibilities of getting my job back[?]” Tr. 74. Horn stated that Brown responded,
“no, we have decided to move forward. That is not going to happen.” Tr. 74. Horn then asked
about whether he could receive worker’s compensation based on the results of his lead test,
claiming “I was employed by [Pennsy] with the initial contact of lead.” Brown asked in response
how the company could know he was not exposed to lead “outside of being employed with
Pennsy.” Horn answered by ending the call, stating “this conversation is over.” Tr. 76.
Horn testified he consulted with his doctor and obtained a second lead test. The results
were the same. At the hearing, Horn gave one example of what he believed to be memory
impairment caused by his heightened lead level in his blood. He recalled that he was driving with
his wife down a rural road near his home and became confused. He asked his wife, “if we go this
way, is it going to take us to the main road.” Horn said she replied, “my God, Steve, you have
been down this road 100 times, you know that.” Tr. 75. Horn testified he had not received any
treatment for the high level of lead in his system. Instead, he stated he had his blood lead level
checked once a month and that the levels had decreased over time. Tr. 76.
At some point thereafter, Horn filed a complaint with OSHA, which in turn was referred
to MSHA. As previously noted, Santos-Cranford inspected the Bay Road Plant #7 on July 11,
2017. As a result of this inspection, Santos-Cranford issued five section 104(a) citations to
Pennsy charging violations arising from Horn’s alleged exposure to and poisoning by lead.
Pennsy contested the alleged violations and argues that they should all be dismissed. Pennsy also
argues that MSHA lacked any basis for modifying two of the citations to allege that Pennsy was
highly negligent, and that the two violations resulted from the company’s unwarrantable failure
to comply with a mandatory safety standard.2
The two modified citations, Nos. 8802227 and 8802228, were originally issued pursuant
to section 104(a) of the Act, and the degree of negligence for each was designated as moderate.
On May 21, 2018, the Secretary filed a Motion to Amend the Petition for Assessment of Penalty
requesting that both of these citations be amended to section 104(d) citations with high
negligence, which would add unwarrantable failure designations to both citations. In support of
the motion, the Secretary alleged that “newly-discovered evidence warrants the amendment of
the citations." Mot. to Amend at 3 (May 21, 2018). The Secretary further explained that: “During
discovery, the Secretary has learned that the operator had a heightened awareness that its
employees were grinding and burning lead. Instead of implementing the required protections
required under the Mine Act, the operator trivialized employees' concerns.” Id. I granted the
motion in an order dated May 31, 2018. At the hearing, although Pennsy’s counsel repeatedly
attempted to elicit from Santos-Cranford testimony providing the bases for the Secretary’s
unwarrantable failure allegations, the Secretary’s counsel repeatedly objected, stating, “I am the
one that wrote the amendment. What Mrs. Santos-Cranford thinks about negligence is not really
relevant.” Tr. 234. When counsel for the operator asked the inspector how long Clendaniel had
been aware of the alleged safety condition, again counsel for the Secretary objected again stating,
“ [s]he doesn’t know.” The evidence supporting the unwarrantable failure allegations were
2

The unwarrantable failure terminology is taken from section 104(d) of the Mine Act,
30 U.S.C. § 814(d), and refers to more serious conduct by an operator in connection with a
violation.

41 FMSHRC Page 205

based upon Washburn’s testimony, which was already on the record and which the Secretary
argued satisfied his burden as to unwarrantable failure. Tr. 236-238. In the post-hearing brief, the
Secretary argued that the violations in question where unwarrantable failures because the
Respondent showed “a plain indifference to worker safety” and did not offer mitigating
circumstances. 3 Sec. Br. 22-23.
III.

CREDIBILITY FINDINGS

Reviewing the record of these proceedings compels me to address and make findings on
the credibility of several of the witnesses, particularly Horn and Washburn. I have already noted
several instances in the record where Horn and Washburn contradict each other. Neither could
agree on the number of shoes removed or the number of days it took to perform the winter
maintenance. Neither could agree on whether Clendaniel visited the job site. Neither could agree
on the color or smell of the alleged lead fumes. Neither could agree on whether Washburn called
Clendaniel to voice Horn’s concerns about lead. And, if he did in fact call Clendaniel, Washburn
did not actually testify that he told Clendaniel that Horn had an issue with the “lead.” Instead, he
testified he reported Horn had a problem with generic dust and fumes.
In addition, Washburn testified that, on the one hand, “everyone over the years” would
ask why lead washers were being used, yet on the other hand, testified later that, “[u]ntil this
came about, we didn’t realize there was an issue, because over the years no one ever said
anything [about] it.” Tr. 26, 60. In contrast to this contradictory testimony, Santos-Cranford’s
noted indicate that neither Dawson, who I found quite credible, nor Clendaniel knew lead
washers were being used in the sand screw.
As to Washburn’s claims of having contacted Clendaniel twice by phone in one day
about fumes and the need for addition PPE while he and Horn were performing winter
maintenance on the sand screw, I have already stated that I credit Dawson’s testimony that no
such contacts occurred. I find, however, that, contrary to Washburn’s testimony, Clendaniel
visited the work site and instructed Horn to stop using a torch to remove the bolts, and to instead
use a grinder.
Both Horn and Washburn alleged that medical tests established that they had suffered
from lead poisoning, allegations upon which the Secretary based much of the case against
Pennsy. Yet the record is utterly devoid of any credible evidence, either documentary or
testimonial, from a credible medical source that supports any claim of lead poisoning, much less
establishes by a preponderance that such poisoning occurred or may have been caused by lead
exposure at the Pennsy work site. I find unconvincing Horn’s single example of apparent
3

The Commission has stated that factors such as the length of time the violation has
existed, the extent of the violative condition, whether the operator was placed on notice that
greater efforts are necessary for compliance, the operator’s efforts in abating the condition,
whether the violation is obvious or poses a high degree of danger, and the operator’s knowledge
of the existence of the violation are all to be considered in determining whether conduct is
aggravated in the context of unwarrantable failure. See Consolidation Coal Co., 19 FMSHRC
340, 353 (Mar. 2000); Cyprus Emerald Res. Corp., 20 FMSHRC 790, 813 (Aug. 1998), rev’d on
other grounds, 195 F.3d 42 (D.C. Cir. 1999).

41 FMSHRC Page 206

memory loss, especially in the absence of any credible medical opinion linking such a symptom
to lead poisoning. I also find it curious, at least, why if Horn was poisoned by lead he would call
to get his job back immediately after being turned down by the battery company. If Horn did, in
fact, suffer from lead poisoning, it beggars comprehension why the Secretary failed to place in
the record more than anecdotal evidence of such a serious diagnosis. The Secretary’s failure to
do so leads me to draw a negative inference as to this essential evidentiary lacuna.
As to the Secretary’s case in general, the evidence presented at the hearing was all too
often vague and cursory, and not supported by any expertise. The most glaring example of this is
that, although samples were taken at the Pennsy plant and tested for lead, and although the test
results (some of which were positive) were placed in the record (Ex. S-16), the Secretary
presented no evidence interpreting those results. There is no indication as to whether the positive
test results were high, medium, or low in the context of occupational exposure to lead in some
form. Nor was there any testimony linking the presence of the lead found to possible exposure to
it in the workplace. Lead washers were found but even the Secretary’s primary witness, SantosCranford, admitted that “there would be no way for me to prove one way or the other whether
these washers [i.e., those collected during sampling] had anything to do with exposure or not.”
Tr. 171. Although Santos-Cranford testified that this was “[t]he reason why there was no citation
issued for exposure,” Tr. 171, as I review the citations she did issue, the underlying assumption
buttressing them is that Horn was exposed to and poisoned by lead in the workplace.
The Secretary’s allegations rest upon there being lead in the workplace at Pennsy, which
is accused of failing to have an MSDS for lead or to train its employees as to the hazards
associated with lead or to provide adequate protection to its employees against lead exposure or
to have in place a system to monitor workplace exposure to lead – and all of these allegations are
based on an employee allegedly suffering from lead poisoning. Exposure to lead is at the very
core of the Secretary’s case, yet when asked how she relied on the sampling results when issuing
the citations at issue, Santos-Cranford was not able to respond in any meaningful way. Tr. 170.
As a result, I am left with a record lacking any specific evidence that when Pennsy
employees worked on sand screw, they could have been exposed to impermissible lead levels,
and in what form that lead might have entered the working environment such as dust or fumes.
In this regard, Santos-Cranford’s statement that “lead content is lead content” is
stunningly inapposite. Tr. 162. To establish the need for heightened safety precautions, the
Secretary would have to first provide a background level for lead in the environment. Lead is
ubiquitous, and “can be found in all parts of our environment – the air, the soil, the water, and
even inside our homes.” Learn about Lead, www.epa.gov/lead/learn-about-lead. Then the
Secretary would have to show that, at Pennsy, workers were exposed to lead in the work they
performed at levels exceeding (or far exceeding) background exposure. I infer from the lack of
any positive test results from common areas at the Pennsy plant that the background lead level
there was likely negligible. I also infer that workers were not carrying lead dust particles on their
work clothes, hands or persons from work areas to common areas, therefore negating any claims
that miners were exposed to lead dust.

41 FMSHRC Page 207

I am struck by the lack of effort the Secretary made to prove this case. There are so many
questions left unanswered. I cannot assume that something happened at Pennsy that should not
have, and that it might have made persons sick. My role is not to give credence to assumptions.
Instead, I must look at the evidence and determine if it proves by a preponderance the matters
asserted by the Secretary.
Overall, I find that the testimony of both Horn and Washburn was confusing, often
disingenuous and self-serving, and, ultimately, lacking in credibility. The Secretary’s case I find
plagued with inadequately supported assumptions. My findings below on each of the violations
reflect this.
IV.

LEGAL PRINCIPLES

A mine operator is strictly liable for Mine Act violations that occur at its mine. Spartan
Mining Co., 30 FMSHRC 699, 706 (Aug. 2008). The Secretary bears the burden of proving any
alleged violation by a preponderance of the credible evidence. In re: Contests of Respirable Dust
Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995), aff’d sub nom. Sec’y of Labor v.
Keystone Coal Mining Corp., 153 F.3d 1096 (D.C. Cir. 1998).
V.

FURTHER FINDINGS OF FACT AND CONCLUSIONS OF LAW
A. Citation No. 8802224

Citation No. 8802224 was issued by Santos-Cranford on August 1, 2017 after she
consulted with Horn and inspected the Bay Road Plant #7. Santos-Cranford relied on Horn’s
statements and documents in issuing this citation. Tr. 175. The narrative section of Citation No.
8802224 states that Respondent failed to complete and submit a MSHA #7000-1 form in
violation of 30 C.F.R. § 50.20(a)4 after a former employee (i.e., Horn) reported to the company
that he had been diagnosed with lead poisoning. The citation alleges moderate negligence. The
Secretary proposed a penalty of $116.00. Ex. S-2; Ex. A.
The Secretary argues that Horn reported his alleged diagnosis of lead poisoning to
Pennsy’s human resources department on April 3, 2017, and that Pennsy then failed to report that
alleged diagnosis within the 10-day reporting window designated in section 50.20(a). The
Secretary states that Pennsy did not report the alleged lead poisoning until August 1, 2017, well
outside the reporting window. Sec. Br. 24.
4

Section 50.20(a) states in relevant part: “Each operator shall maintain at the mine office
a supply of MSHA Mine Accident, Injury, and Illness Report Form 7000-1. …
Each operator shall report each accident, occupational injury, or occupational illness at the mine.
The principal officer in charge of health and safety at the mine or the supervisor of
the mine area in which an accident or occupational injury occurs, or an occupational illness may
have originated, shall complete or review the form in accordance with the instructions and
criteria in §§ 50.20-1 through 50.20-7. If an occupational illness is diagnosed as being one of
those listed in § 50.20-6(b)(7), the operator must report it under this part. The operator shall mail
completed forms to MSHA within ten working days after an accident or occupational
injury occurs or an occupational illness is diagnosed. …” 30 C.F.R. § 50.20(a).

41 FMSHRC Page 208

Pennsy argues it did not violate the standard because it never received any evidence that
Horn was diagnosed with an occupational illness, aside from Horn’s statements to that effect.
Pennsy claims Horn refused to cooperate with its investigation of his alleged illness. Resp. Br. 89.
Section 50.20(a) requires operators to submit an MSHA #7000-1 form reporting each
accident, occupational injury, and occupational illness occurring at the mine. 30 C.F.R.
§ 50.20(a). An occupational illness is defined as “an illness or disease which may have resulted
from work at a mine or for which an award of compensation is made.” 30 C.F.R. § 50.2(e).
Notably, section 50.20(a) provides: “If an occupational illness is diagnosed as being one of those
listed in section 50.20-6(b)(7), the operator must report it under this part.” 30 C.F.R. § 50.20(a)
(emphasis added). Poisoning by lead is listed in section 50.20-6(b)(7)(iv).
As highlighted above, the plain language of section 50.20(a) requires in the case of an
occupational illness an actual diagnosis of such an illness. However, here, Pennsy never had any
bona fide diagnosis of lead poisoning, and thus, as is further explained below, was under no
obligation to provide MSHA a report of any such alleged poisoning.
On March 31, 2017 at 3:00 PM, Horn received an offer of employment at another
company. He immediately quit his job at Pennsy. Tr. 72. However, his new employer revoked
the offer of employment after Horn reported that the level of lead in his blood was higher than
they would accept for a new employee. When Horn called Pennsy’s human resources department
to ask for his job back, a request that Pennsy denied, Horn asked about eligibility for worker’s
compensation on account of lead poisoning. But the Pennsy representative to whom Horn spoke
asked how the company could be sure he was exposed to lead at its plant. This led Horn to
abruptly terminate the conversation. Tr. 74, 76. He thereafter refused to give Pennsy any other
information on his lead test results, never signed a medical release form for Pennsy to retrieve
those results, and had not received any medical treatment for the heightened lead level in his
blood. Tr. 76, 116, 179. Similarly, although Washburn testified he also tested positive for lead,
he never provided any test results to Pennsy, either orally or in any printouts of laboratory tests,
nor did he ever sign a medical release form which Pennsy provided him. Tr. 61-62.
At the hearing, the Secretary did not produce any medical records that could have
established that Horn and Washburn had been diagnosed with lead poisoning. Nor did the
Secretary provide any such documentation to Pennsy. To the contrary, Santos-Cranford testified
that she did not provide the company any documentation because “[i]t’s not our job.” Tr. 179.
I find this particularly curious insofar as, had Horn or Washburn provided medical
documentation of a diagnosis of lead poisoning, section 50.20(a) has a low threshold triggering
the necessity of reporting an occupational illness, i.e., only that a diagnosed illness may have
resulted from work at a mine.
The failure to produce the alleged blood tests by Horn or Washburn or the Secretary after
being asked to do so left Pennsy with no confirmation of a diagnosed mining-related illness
which would give rise to the reporting requirement of section 50.20(a). I note in particular that
Pennsy made all reasonable efforts to obtain and confirm the allegations Horn made, but was

41 FMSHRC Page 209

never provided the information necessary to make any report. Moreover, the record before me is
devoid of any evidence that Pennsy ever had any such information. I thus conclude that, under
these circumstances, the standard simply did not apply.
Moreover, even if I were to accept as true the unsubstantiated and anecdotal evidence that
Horn or Washburn had lead poisoning, I find what evidence that is in the record inconsistent
with OSHA guidance on the toxicity of lead. 29 C.F.R. § 1910.1025, App. A, Substance Data
Sheet for Occupational Exposure to Lead. I take judicial notice of this OSHA guidance. Union
Oil Co., 11 FMSHRC 289, 300 n.8 (Mar. 1989) (official notice may be taken of the existence of
extra record information that is not the subject of testimony but is commonly known, or can
safely be assumed, to be true). Although this OSHA guidance states that a short term dose of
lead can cause acute encephalopathy of the brain, which develops quickly to seizures, coma, and
death from cardiorespiratory arrest, “[s]hort term occupational exposures of this magnitude are
highly unusual.” It is chronic, long-term exposure that results in lead levels in highly toxic
ranges. Short term exposure would have to be extremely heavy and concentrated to obtain
acutely toxic results. Here, though, Horn was outside in the breeze, had protective clothing on,
did the work for a just few days, and was told to stop using a torch to remove the bolts. Tr. 23,
28-30, 43, 78, 80. There is no evidence that either Horn or Washburn suffered any serious
symptoms consistent with lead poisoning, acute or otherwise. Nor did the Secretary introduce
any evidence of how many of the washers that Horn torched were actually lead. Especially in
light of the OSHA guidance on lead, I find that the record in no way supports the Secretary’s
argument that Horn suffered from an occupational illness Pennsy was obligated to report to
MSHA.
For these reasons, I find that the Secretary failed to prove that Pennsy had any duty to
report Horn’s alleged occupational illness pursuant to section 55.20(a), 30 C.F.R. § 55.20(a).
Given that I have found no violation, I need not address any other issues related to Citation No.
8802224, including gravity, negligence, and the proposed penalty assessment.
B. Citation No. 8802225
Citation No. 8802225 was issued by Inspector Santos-Cranford on July 31, 2017
following an inspection of the Bay Road Plant #7. This inspection arose out of the same
circumstances as the preceding citation. Tr. 137, 182. The citation alleges that Pennsy had no
Material Safety Data Sheet (“MSDS”) for lead washers available at the mine as allegedly
required by 30 C.F.R. § 47.51.5 The citation alleges moderate negligence. The Secretary
proposed a penalty of $116.00. Ex. S-4; Ex. A.
Before conducting her inspection, Santos-Cranford consulted with an MSHA toxicologist
(who was not called to testify at the hearing) regarding measuring the alleged existence of lead at
the mine. Tr. 141-42. During her inspection of the mine on July 11, 2017, Santos-Cranford
collected several wipe and bulk samples after she explained her methodology to Washburn,
supervisor Jay Clendaniel, and General Manager Jeff Dawson. Tr. 141. Santos-Cranford used
two sample collection methods: wipe sampling of various surfaces in common areas at the mine
5

Section 47.51 states in relevant part: “Operators must have an MSDS for each
hazardous chemical which they produce or use.” 30 C.F.R. § 47.51.

41 FMSHRC Page 210

(such as the kitchen) and work areas, and the collection of bulk samples (e.g., bolts, nuts,
washers, etc.). Tr. 150, 153.
No evidence of lead contamination in common areas was introduced at the hearing.
Santos-Cranford obtained bulk samples from a drain near where the winter maintenance task had
been performed. Tr. 145. These bulk samples were not proven to have come from the sand screw
on which work was actually performed, and were intact, not ground, cut, or melted. Tr. 156-57.
Some of these samples, specifically some washers and wipes taken from a sand screw, tested
positive for the presence of lead. Tr. 162-63; Ex. S-16 at MSHA 071; Ex. S-17. As I have
already noted, Santos-Cranford, admitted that “there would be no way for me to prove one way
or the other whether these washers [i.e., those collected during sampling] had anything to do with
exposure or not.” Tr. 171.
Subsequently, Santos-Cranford requested an MSDS for the washers found onsite. Tr.
187. Santos-Cranford testified that an MSDS identifies hazards associated with a specific
material and remedies associated with those hazards. Tr. 183. However, when asked to retrieve
an MSDS for the washers, Dawson and Clendaniel were unable to do so. Tr. 187. When SantosCranford returned to the mine on August 1, 2017, a book containing MSDS documents,
including one for lead washers, had been placed in the scale house for employee use. Tr. 189.
The MSDS for lead washers originated from a Canadian supplier which had not manufactured or
supplied the lead washers to Pennsy. Ex. S-5 at MSHA 006; Tr. 48, 232.
As a result of finding lead washers on the premises and the identification of traces of lead
on the sand screw, as well as the inability of mine employees to provide an MSDS for lead
washers on July 11, 2017, Santos-Cranford issued Citation No. 8802225.
I find that, as a matter of law, the Secretary has not established a violation of the cited
standard. The requirement in section 47.51 regarding the availability of MSDSs at mines extends
to hazardous chemicals mine operators produce or use. Elsewhere in Part 47, the term “article” is
defined as: “A manufactured item, other than a fluid or particle, that — (1) Is formed to a
specific shape or design during manufacture, and (2) Has end-use functions dependent on its
shape or design.” 30 C.F.R. § 47.11. Under section 47.91, an “article” is generally exempt from
the MSDS requirement. 30 C.F.R. § 47.91. I conclude that a washer is by definition an “article”
under section 47.11, and thus exempt from the MSDS requirement, because it is neither fluid nor
particle, is formed during manufacture into the specific shape of a flat disc, and its end-use
function is being “placed beneath a nut or at an axle bearing or a joint to relieve friction, prevent
leakage, or distribute pressure.” The American Heritage Dictionary of the English Language
1941 (4th ed. 2009).
Notably, under section 47.91, an “article” may not be exempt if, under “normal
conditions of use,” it releases more than insignificant amounts of a hazardous chemical and
poses a physical or health risk to exposed miners. 30 C.F.R. § 47.91. The “normal conditions of
use” here was removal of washer to release shoes from a sand screw. Tr. 88-89. This was done
through the grinding of the adjacent bolt and striking the bolt with a hammer, which Washburn
testified was the routine practice of removal during winter maintenance, and which produced
only sparks from the metal, not fumes or dust. Tr. 17-18, 21, 26, 48-49. Burning the washers as

41 FMSHRC Page 211

Horn did using an acetylene torch was not common practice at the operation; rather, it was an
anomaly. Horn took it upon himself to use a torch directly on the washers – and was directed to
cease doing so because it was generating too much smoke. Ex. S-14 at MSHA047 and
MSHA049. Clearly, Horn’s work on the washers was not a “normal condition of use.” Tr. 88.
Nor did the Secretary prove that Horn’s anomalous approach to removing the washers released
any specific hazardous chemical that caused lead poisoning. It is insufficient proof to suggest
that correlation between Horn’s unsupported allegations of lead poisoning and his anomalous use
of a torch on the washers establishes either the existence of lead exposure or that any such
exposure caused lead poisoning. Moreover, the Secretary offered no proof that Washburn’s
method of removal caused the release of any specific hazardous chemical, or that Washburn’s
method of removal (i.e., grinding the bolt) posed any physical or health risk to exposed miners.
Tr. 43, 86-87, 89, 203.
The Secretary has thus failed to establish that, as a matter of law, section 47.51 applies to
lead washers. Nor did the Secretary prove that the lead washers were subject to the MSDS
requirement under section 47.91 on account of the “normal conditions of use” to which the
washers were subjected. I therefore vacate Citation No. 8802225. Given that I have found no
violation, I need not address any other issues related to Citation No. 8802225, including gravity,
negligence, and the proposed penalty assessment.
C. Citation No. 8802226
Santos-Cranford issued Citation No. 8802226 on August 1, 2019 following her inspection
of the Bay Road Plant #7. This citation arose out of the same circumstances as the preceding
citations. Tr. 194-95. The narrative section of Citation No. 8802226 states that Pennsy failed to
train miners on the specific hazards associated with cutting and grinding connecting bolts and
nuts separated by lead washers, in violation of 30 C.F.R. § 47.2(b).6 The citation alleges
moderate negligence, and is designated at significant and substantial (S&S).7 The Secretary
proposed a penalty of $330.00. Ex. S-6; Ex. A.
During her July 11, 2017 inspection of the mine, Santos-Cranford asked two miners
whether they had been trained on the specific hazards of cutting and grinding bolts and nuts
separated by lead washers. Tr. 195, 197. When asked, Washburn, a member of his crew, and a
third unidentified employee stated they had not received any such training. When asked at
another time and place, Horn answered likewise. Tr. 197-98.
6

Section 47.2 states in relevant part: “(a) This part applies to any operator producing or
using a hazardous chemical to which a miner can be exposed under normal conditions of use or
in a foreseeable emergency. … (b) Operators … must instruct each miner with information about
the physical and health hazards of chemicals in the miner's work area, the protective measures
a miner can take against these hazards, and the contents of the mine's HazCom program.” 30
C.F.R. § 47.2.
7

The S&S terminology is taken from section 104(d)(1) of the Act, which distinguishes as
more serious any violation that is “of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine or safety hazard.” 30 U.S.C.
§ 814(d)(1).

41 FMSHRC Page 212

Section 47.2(b) requires operators to instruct miners about the physical and health
hazards of chemicals the operator produces or uses, and the protective measures a miner can take
against such hazards. Section 47.11 defines a chemical as any element, chemical compound, or
mixture of these. A lead washer is not an element, a chemical compound, or a mixture of these.
Instead, as I have already found in connection with Citation No. 8802225, lead washers are
“articles” as defined in section 47.11, and are thus by definition exempt from section 47.2(b).
Under section 47.91, an article may not be exempt if, under normal conditions of use, it releases
more than insignificant amounts of a hazardous chemical and poses a physical or health risk to
exposed miners. 30 C.F.R. § 47.91. Again, as I have already found, the Secretary failed to prove
that the lead washers, in their normal conditions of use, failed to meet this criteria for exemption
from the standard. Additionally, as I have previously noted, there is no evidence that
management knew that any of the replacement washers were made of lead. I thus conclude that
Pennsy was not required under section 47.2(b) to train its miners on hazards associated with lead
washers.
For these reasons, I vacate Citation No. 8802226. Further analysis of other issues related
to Citation No. 8802226, including gravity, S&S, negligence, and the proposed penalty
assessment, is unnecessary.
D. Citation No. 8802227
Santos-Cranford issued Citation No. 8802227 on August 1, 2019 following her inspection
of the Bay Road Plant #7. This citation arose out of the same circumstances as the preceding
citations. Tr. 202. The narrative section of Citation No. 8802227 states that Pennsy failed to
provide special personal protective equipment (“PPE”) to protect against hazards associated with
lead washers, in violation of 30 C.F.R. § 56.15006.8 The citation, as modified, alleges that the
violation was S&S, highly negligent, and an unwarrantable failure. Ex. S-8; Ex. A.
The key elements in the cited standard, section 56.15006, as applied here, are that an
operator must provide special PPE when miners encounter “chemical hazards … capable of
causing injury or impairment.” 30 C.F.R. § 56.15006. To prove a violation of this standard, the
Secretary needed to present credible evidence demonstrating a hazard was present, i.e., working
in such a way that created a hazard associated with exposure to lead, that the hazard could (or
did) cause injury or impairment, and that PPE was not provided.
The record clearly establishes that special PPE was readily available to miners at Pennsy.
Dawson, whose testimony I found credible, stated that appropriate PPE was always provided for
miners, and that respiratory protection was provided if it was required for a specific job.
Clendaniel had the responsibility for submitting requests for specific PPE to Dawson. When
asked whether he would have approved such a request for respiratory protection, Dawson
testified any such request “[w]ould have been approved immediately.” However, Dawson also
testified that no such request was made with regard to the task at issue here. Tr. 249-50. As to the
8

Section 56.15006 states: “Special protective equipment and special protective clothing
shall be provided, maintained in a sanitary and reliable condition and used whenever hazards of
process or environment, chemical hazards, radiological hazards, or mechanical irritants are
encountered in a manner capable of causing injury or impairment.” 30 C.F.R. § 56.15006.

41 FMSHRC Page 213

need for any specific protection against exposure to lead, as I have previously noted, there is no
evidence that Dawson or Clendaniel knew that any of the washers on which Horn and Washburn
were working were made of lead. To the contrary, Santos-Cranford’s inspection notes indicate
that neither of them had any idea that any lead was present at the work site. Ex. S-14. In a telling
admission, Santos-Cranford conceded that a requirement for enhanced PPE does not exist where
there is no awareness of exposure. When asked “[y]ou still have to be aware there is exposure for
[enhanced PPE requirements] to kick in,” she replied: “Right.” Tr. 244.
Furthermore, the Secretary has not proven that any chemical hazard existed. There is
evidence that some lead was present at the Pennsy plant, but no credible testimony or
documentary evidence was adduced at the hearing that established that any specific chemical
hazards were either present or could have been present where Horn and Washburn were working.
Rather the Secretary assumed that Horn’s unsubstantiated claim of lead poisoning was sufficient
to prove that lead fumes were released from washers that may or may not have been lead during
the winter maintenance task as not all of the washers were the lead replacement parts. The
evidence of an “injury or impairment” is as insubstantial as that pertaining to the chemical
hazard that supposedly led to an actual injury. As I have already noted above, Horn’s allegations
of lead poisoning were utterly lacking in corroboration by medical testimony or documentation.
The ease with which such documentation could have been procured, and which may even have
been in the Secretary’s possession, has already led me to the negative inference that Horn’s
allegations were less than credible.
For these reasons, I find that the Secretary failed to prove that Pennsy violated section
56.15006 as alleged. Therefore, I vacate Citation No. 8802227. Further analysis of other issues
related to Citation No. 880222, including gravity, S&S, negligence, unwarrantable failure, and
proposed penalty assessment, is unnecessary.
E. Citation No. 8802228
Citation No. 8802228 was issued by Santos-Cranford on August 1, 2019, and arose out of
the same circumstances as the preceding citations. Tr. 208. The narrative section of Citation No.
8802228 states that Pennsy failed to provide a system of exposure monitoring when three miners
were allegedly exposed to lead fumes and dust, in violation of 30 C.F.R. § 56.5002.9 The citation
alleges high negligence, S&S, and unwarrantable failure. Ex. S-8; Ex. A.
Section 56.5002 is broadly worded and requires operators to conduct “surveys,” a term
that is not defined, “as frequently as necessary” when work generates dust, gas, mist, or fumes,
and “to determine the adequacy of control measures.” 30 C.F.R. § 56.5002. Generally, an
agency’s interpretation of its own regulation is controlling unless “‘plainly erroneous or
inconsistent with the regulation.’” Plateau Mining Corp. v. FMSHRC, 519 F.3d 1176, 1192–93
(10th Cir. 2008) (finding that Secretary’s interpretation of his own regulation is entitled to
deference), quoting Auer v. Robbins, 519 U.S. 452, 451 (1997). At the hearing, counsel for the
Secretary asked Santos-Cranford, who was acting in her official capacity and as an authorized
representative of the Secretary of Labor when the citations were issued, what type of “surveys”
9

Section 56.5002 states: “Dust, gas, mist, and fume surveys shall be conducted as
frequently as necessary to determine the adequacy of control measures.” 30 C.F.R. § 56.5002.

41 FMSHRC Page 214

or “control measures” would have satisfied the requirement of section 56.5002. Santos-Cranford
stated:
[Section 56.]5002 ... would mean on a regular day when just the sand plant
is running they could control their dust, let's say, by looking to make sure all their
sprayers were running. That is a survey in itself, just by looking out to make sure
everything is running fine, or by making sure that the water truck is running on a
dusty day. So that control is in place. ... This is a little bit more technical, now you
are talking about something that is a fumes [sic] or dust. ... So in itself that is
telling you something was wrong, something needs to stop. We need to step back
and take a look in itself would be a survey.
You had people who said that they were concerned, just stopping and looking at
the situation in itself would have been enough.
Tr. 211. When asked whether any sampling would be required to satisfy the standard in this
situation, Santos-Cranford answered, “[s]ampling is not required, only surveying.” Tr. 212.
Under this interpretation of the standard by the authorized representative of the Secretary,
all that was required for Pennsy to comply with section 56.5002 when Horn’s use of an acetylene
torch produced excessive smoke was to stop work, look at the situation, and determine the
adequacy of control measures. The Secretary’s own evidence demonstrates that Clendaniel did
just that when he told Horn to stop using the torch because it was generating too much smoke.
Ex. S-14 at MSHA049. Horn thereafter discontinued using the torch altogether, and work
progressed to remove the shoes exclusively with grinders. This approach eliminated the smoke
problem. As Washburn testified, when the grinders were used, there “wasn't a lot of dust. There
was a little bit, but it was more sparks coming from the grinding of the nuts, sparks from it.” Tr.
28. Moreover, grinding the bolts, as Washburn was doing, avoided all contact with any washers,
lead or otherwise, because the grinders were only coming into contact with the front end of the
bolt, not any washers. Tr. 18, 21. Clendaniel’s order to stop using the torch eliminated any
alleged hazard along with any excessive smoke, and thus, Pennsy satisfied the requirements of
the cited standard as defined by the Secretary.

41 FMSHRC Page 215

Far from proving a violation of section 56.5002, the Secretary essentially established that
Pennsy complied with that section. I thus find no violation occurred and therefore, vacate
Citation No. 8802228. Further analysis of other issues related to Citation No. 8802228, including
gravity, S&S, negligence, unwarrantable failure, and the proposed penalty, is unnecessary.
ORDER
Consistent with this Decision, IT IS ORDERED that Citation Nos. 8802224, 8802225,
8802226, 8802227, and 8802228 are VACATED. Accordingly, these proceedings are
DISMISSED.

/s/ Priscilla M. Rae
Priscilla M. Rae
Administrative Law Judge

Distribution:
M. del Pilar Castillo, Esq., Office of the Solicitor, U.S. Department of Labor, Suite 630E, The
Curtis Center, 170 S. Independence Mall West, Philadelphia, PA 19106
David M. Toolan, Esq., Oldcastle Law Group, 900 Ashwood Parkway, Suite 700, Atlanta, GA
30338

41 FMSHRC Page 216

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9900 / FAX: 202-434-9949

March 26, 2019
KNIGHT HAWK COAL, LLC,
Contestant
v.

CONTEST PROCEEDING
Docket No. LAKE 2019-0087-R
Citation No. 9035600; 11/14/2018

SECRETARY OF LABOR, MINE
SAFETY & HEALTH
ADMINISTRATION (MSHA)
Respondent

Mine: Prairie Eagle Underground
Mine ID: 11-03147

ORDER DENYING THE SECRETARY OF LABOR’S MOTION IN LIMINE
Before: Judge McCarthy
I. STATEMENT OF THE CASE
This proceeding is before the undersigned on a Notice of Contest and separate Motion to
Expedite filed November 15, 2018, by Knight Hawk Coal, LLC, pursuant to section 105(d) of
the Federal Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 815(d) (“Mine Act”)
and Commission Procedural Rule 20(b). The contest challenges technical Citation No. 903560001, as modified, issued to Contestant on November 14, 2018 for operating without an approved
ventilation plan under 30 C.F.R. § 75.370(a)(1).1
Contestant’s existing ventilation plan for the Prairie Eagle Underground Mine (“Mine”)
was revoked by MSHA’s District 8 manager on November 14, 2018, after months of
negotiations resulted in alleged impasse over various previously-approved ventilation plan
provisions. The Citation alleged that in numerous discussions, and by letters dated April 12, May
3, June 7, and October 22, 2018, MSHA advised Contestant of concerns and of certain issues
required to be addressed in its ventilation plan.” The Citation, in more specific detail set forth
therein, identified the following five deficiencies: (1) The designs of the typical bleeder system
does not control the air direction through all individual "blocks", including the air direction in the
pillared area within each "block". [30 C.F.R. §§ 75.334(b)(1), 75.334(c)(4), 75.371(bb), and
75.372(b)(9)] . . . (2) The method to control air movement to ventilate the unbolted extendeddepth perimeter cuts within the pillared area is not provided. The extended cuts are part of the
pillared area within the worked-out area, and the air must be controlled to ensure effective
ventilation of the extended-depth cuts. [30 C.F.R. §§ 75.334(b)(l), 75.334(c)(4), 75.371(bb), and
1

The contest alleges that the citation was invalidly issued under the Act and applicable
regulations, the inspector’s evaluation lacks foundation in fact or law, and the revocation of the
previously-approved ventilation plan involving perimeter mining was arbitrary, capricious, and
unreasonable.

41 FMSHRC Page 217

75.372(b)(9)] . . . (3) The air direction through all individual "blocks", including the air direction
in the pillared area within each "block", is not shown in the ventilation plan drawings or on the
ventilation map. [30 C.F.R. §§ 75.364(a)(2)(iii) and 75.372(b)(9)] . . . (4) The air direction at EP
locations is not shown in the ventilation plan drawings or on the ventilation map. [30 C.F.R. §§
75.364(a)(2)(iii), 75.371(y), 75.371(z), and 75.372(b)(9)] . . . (5) The specified means of
evaluation of the worked-out area does not provide sufficient information to determine the
effectiveness of the bleeder system, including (a) whether air was moving in the proper direction
through all "blocks," including the bleeder entries and pillared areas in each "block"; (b) the
means to reasonably assure ventilation of the extended-depth portions of the pillared areas; or (c)
the effectiveness of ventilation through the worked-out area. [30 C.F.R. §§ 75.334,
75.364(a)(2)(iii), 75.364(a)(2)(iv), 75.371(y), and 75.371(z)].
On November 20, 2018, Respondent filed its Answer to Notice of Contest and admitted
that the citation was issued after Respondent determined that Contestant was mining without an
approved ventilation plan under conditions alleged to be a violation of the cited mandatory
standard. On November 26, 2018, this case was assigned to the undersigned. Thereafter, on
November 27, 2018, Respondent filed an Opposition to Contestant’s Motion to Expedite.
In its Motion to Expedite, Contestant alleges that revocation of the approved ventilation
plan permitting perimeter mining was arbitrary, capricious, and unreasonable. Contestant argues
that eleven years of mining history shows that perimeter mining is a safe and acceptable method
of mining that results in lower exposure to respirable dust, noise, and red or danger zones; a
lower citation and injury rate; elimination of all hazards associated with roof bolting; superior
overall ventilation of the entire perimeter panel, as compared to longwall gob and pillared areas;
and adequate ventilation to ensure that methane-air mixtures and other gases, dusts, and fumes
from worked-out areas are continuously diluted and routed away from active workings into a
return air course or to the surface. Further, Contestant alleges that the previously-approved
ventilation plan is consistent with MSHA Program Policy Letter No. P13-V-12, which addresses
evaluation of bleeder systems and states, “[i]t is anticipated that District Managers would not
suggest changes to relevant portions of existing approved ventilations plans absent conditions
affecting the safety or health of miners that arise following the issuance and effective date of this
PPL.” Finally, Contestant requested an expedited hearing by the end of January 2019 to promote
judicial economy and to ameliorate claimed irreparable harm to Contestant’s method of
production and miners.
In its Opposition, Respondent argues that Contestant has failed to show “extraordinary or
unique circumstances resulting in continuing harm or hardship,” and that this complex case will
require extensive discovery and expert testimony about air sampling data and ventilation
controls, thereby making an expedited hearing inappropriate.

41 FMSHRC Page 218

After various conference calls and email exchanges with the undersigned, the parties
eventually agreed to hearing dates on March 28-29 and April 1, 2019 in St. Louis, Missouri.2
On February 5, 2019, the Secretary of Labor filed a Motion in Limine (“Motion”) to
exclude three types of evidence at the hearing: (1) the introduction of any evidence concerning
MSHA’s approval, rejection, or revocation of ventilation plans other than the Prairie Eagle
Underground Mine; (2) all evidence and testimony, including expert testimony, that was not part
of the record available to MSHA District 8 Manager, Ronald Burns, when he decided to revoke
the Mine’s ventilation plan; and (3) and testimony from former MSHA ventilation supervisor,
Mark Eslinger. The Secretary argues that under the arbitrary and capricious standard of review
adopted by the Commission in Prairie State Generating Co., LLC, 35 FMSHRC 1985 (July
2013) (Prairie State I), aff’d 792 F.3d 82 (D.C. Cir. 2015) (Prairie State II) and Mach Mining,
LLC, 32 FMSHRC 149 (Jan. 2010) (Mach Mining I), aff’d 728 F.3d 643 (7th Cir. 2013) (Mach
Mining II), MSHA’s approval or rejection of ventilation plans at other mines is irrelevant to
whether MSHA’s revocation of the Mine’s ventilation plan was arbitrary and capricious. Rather,
the Commission need only determine whether District Manager Burns “[made] a full appraisal of
the relevant and available facts, and [was] reasonable in his conclusions.” Motion at 4. The
Secretary also argues that information that was not presented to District Manager Burns during
the parties’ negotiations is irrelevant to the threshold question of whether the parties engaged in
good-faith negotiations for a reasonable period of time regarding the disputed ventilation plan.
See Twentymile Coal Company, 30 FMSHRC 736, 748 (Aug. 2008); Prairie State II, 792 F.3d at
93. Finally, the Secretary argues that Eslinger should not be permitted to testify because his
opinions regarding perimeter mining are irrelevant under the arbitrary and capricious standard,
and were not presented to District Manager Burns during negotiations over the ventilation plan.
On February 13, 2019, Contestant filed a Response (“Response”) in Opposition and
argues that the Secretary’s Motion should be denied. Alternatively, Contestant requests an
opportunity to present excluded evidence by offer of proof to generate a full record for
Commission review. Response at 14.3 Contestant argues that the Secretary bears the burden of
proving that the operator’s proposed ventilation plan is “unsuitable” for the Mine under
Commission precedent in C.W. Mining Co., 18 FMSHRC 1740 (Oct. 1996), Peabody Coal Co.,
18 FMSHRC 686 (May 1996), Peabody Coal Co., 15 FMSHRC 381 (Mar. 1993), and Carbon
Cty. Coal Co., 7 FMSHRC 1367 (Sept. 1985). Response at 2. The Contestant further argues that
the Commission’s Prairie State I decision contradicts such prior Commission precedent, without
2

The schedule for the hearing reflects an agreement resolving a misunderstanding
between the parties about testimony to be taken from Contestant’s expert. Specifically, on
January 16, 2019, Contestant filed a motion to keep the record open after the hearing to take
expert testimony due to a scheduling conflict. Contestant styled the motion as “unopposed,” but
the Secretary did oppose the motion, as written. During a subsequent conference call with the
undersigned, the parties agreed to set aside an additional day – April 1, 2019 – to take testimony
that could not be taken on March 28-29, 2019.
3

During a February 28, 2019 conference call, Contestant indicated that should the
undersigned grant the Secretary’s Motion, Contestant would seek to make its offer of proof in
question and answer format.

41 FMSHRC Page 219

explicitly overruling it. Response at 2-3. Although the Commission applied the arbitrary and
capricious standard of review to the district manager’s revocation of a ventilation plan in Prairie
State I, Contestant observes that the Commission cited to C.W. Mining, 18 FMSHRC at 1746,
which requires the Secretary to show that the plan is unsuitable for the conditions of the mine.
Response at 3, citing Prairie State I, 35 FMSHRC at 1989-90. See also, Prairie State I, 35
FMSHRC at 2002 (Young, C., dissenting). Finally, Contestant emphasizes that the operator is
charged with developing the ventilation plan, not the Secretary. Zeigler Coal Co. v. Kleppe, 536
F.2d 398, 406 (D.C. Cir. 1976). Contestant concludes that the arbitrary and capricious standard
of review grants the district manager too much latitude to approve or reject a ventilation plan,
and de facto transfers the responsibility for formulating the plan to the district manager.
Response at 9-10.
II. LEGAL PRINCIPLES AND ANALYSIS
Section 303(o) of the Mine Act provides:
(o) A ventilation system and methane and dust control plan and revisions
thereof suitable to the conditions and the mining system of the coal mine
and approved by the Secretary shall be adopted by the operator and set out
in printed form within ninety days after the operative date of this title. The
plan shall show the type and location of mechanical ventilation equipment
installed and operated in the mine, such additional or improved equipment
as the Secretary may require, the quantity and velocity of air reaching each
working face, and such other information as the Secretary may require.
Such plan shall be reviewed by the operator and the Secretary at least
every six months.
The cited regulation at issue in this case is 30 C.F.R. § 75.370(a)(1), which provides:
The operator shall develop and follow a ventilation plan approved by the district
manager. The plan shall be designed to control methane and respirable dust and
shall be suitable to the conditions and mining system at the mine. The ventilation
plan shall consist of two parts, the plan content as prescribed in § 75.371 and the
ventilation map with information as prescribed in § 75.372. Only that portion of
the map which contains information required under § 75.371 will be subject to
approval by the district manager.
30 C.F.R. § 75.370(a)(1).
The prehearing issues raised by the Secretary’s motion in limine concern what evidence
should be excluded at the hearing. Commission Procedural Rule 63(a) states that relevant
evidence, including hearsay, which is not unduly repetitious or cumulative, is admissible.
Determinations as to admissibility of evidence at hearing are left to the sound discretion of the
trial judge. Marfork Coal Co., 29 FMSHRC 626, 634 (Aug. 2007) (noting that an abuse of
discretion standard is consistent with the discretion accorded the trial judge managing the
hearing).

41 FMSHRC Page 220

The Secretary contends that the undersigned should evaluate District Manager Burns’
decision to revoke Contestant’s previously-approved ventilation plan under an arbitrary and
capricious standard of review and only consider evidence actually presented during plan
negotiations. Contestant argues that the statutory and regulatory phrase “suitable to the
conditions and mining system at the mine” supports consideration of all evidence related to the
suitability of the disputed ventilation plan when deciding whether the district manager’s
revocation of the ventilation plan was erroneous, even under the arbitrary and capricious
standard. In my view, it is premature and imprudent in this case to decide disputed evidentiary
issues in a vacuum decoupled from the crucible of trial.
Commission case law regarding the standard of review applicable to determining whether
a district manager’s rejection of a ventilation plan is erroneous appears to be in a state of flux. In
Signal Peak Energy, 40 FMSHRC 1059 (Aug. 2018), appeal docketed, No. 18-72837 (9th Cir.
Oct. 19, 2018), the Commission recently split 2-2 on what standard of review applies when
considering an MSHA district manager’s revocation of a ventilation plan.4 Then Chairman
Jordan and Commissioner Cohen affirmed the judge’s application of the “arbitrary and
capricious” standard of review of the district manager’s decision to reject a ventilation plan
submitted by the operator. Signal Peak Energy, 40 FMSHRC at 1064.5 They relied on Mach
Mining II, 728 F.3d at 657-58, where the Seventh Circuit found that that a Commission majority
correctly determined that a district manager’s refusal to approve a ventilation plan should be
reviewed deferentially under an arbitrary and capricious standard, and on Prairie State II, 792
F.3d at 91-92, where the D.C. Circuit held that the arbitrary and capricious standard of review
applied by the Commission majority to the Secretary’s plan-suitability determination “was at
least a permissible one.” Id. at 93.
By contrast, Commissioners Young and Althen found that the judge applied the wrong
legal standard and that substantial evidence did not support a finding that the operator’s plan was
unsuitable to provide safe and healthful ventilation at the specific mine. Signal Peak Energy, 40
FMSHRC at 1074. They opined that Mach Mining I and Prairie State I were wrongly decided,
but found that those Commission decisions were upheld by the circuit courts as permissible
interpretations, making it unnecessary to reject such circuit court precedent because substantial
evidence did not support rejection of the operator’s proposed ventilation plan when analyzed

4

Accordingly, the judge’s decision to apply the arbitrary and capricious standard of
review was affirmed under Pennsylvania Elec. Co., 12 FMSHRC 1652 (Aug. 1990), aff’d on
other grounds, 969 F.2d 1501 (3d Cir. 1992).
5

Generally, under the arbitrary and capricious standard of review, a district manager’s
decision would be set aside only where MSHA “relied on factors which Congress [had] not
intended it to consider, entirely failed to consider an important aspect of the problem, offered an
explanation for its decision that runs counter to the evidence before the agency, or is so
implausible that it could not be ascribed to a difference in view or the product of agency
expertise.” Signal Peak Energy, 40 FMSHRC at 1065, citing Motor Vehicle Mfrs. Ass’n of U.S.,
Inc. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983).

41 FMSHRC Page 221

under the safety standard at issue. Id. at n.10.6 They observed that the Commission has taken
conflicting positions on the Secretary’s burden of proof, comparing the Peabody Coal and C.W.
Mining cases cited by Contestant in his Response, with both the Mach Mining I and Prairie State
I cases cited by the Secretary in his Motion. Signal Peak Energy, 40 FMSHRC at 1075-76.7
Commissioners Young and Althen relied on Canyon Fuel Co., LLC, 39 FMSHRC 1578
(Aug. 2017), aff'd in part and vacated in part, 894 F.3d 1279, 1296-1300 (10th Cir. 2018), where
the Tenth Circuit reversed another 2-2 split Commission decision and found that that the
Secretary failed to establish a violation of 30 C.F.R. § 75.380(d)(5), which provides that “[e]ach
escapeway shall be … [l]ocated to follow the most direct, safe and practical route to the nearest
mine opening suitable for the safe evacuation of miners.”8 Relying on Commission precedent,
the Tenth Circuit stated:
To establish a violation of § 75.380(d)(5), however, “[i]t is insufficient for
the Secretary to merely cite the designated route as being out of
compliance with the regulation.” S. Ohio Coal, 14 FMSHRC at 1785.
Rather, “it is the Secretary's burden to prove that, as compared to the
designated route, there is at least one other escapeway route that [he] has
determined more closely complies with the standard's requirement.”
894 F.3d at 1295-96.
Acting Chairman Althen and Commissioner Young concluded that the phrase “suitable to
the conditions and mining system at the mine” set forth in 30 C.F.R. § 75.370(a)(1) is

6

Commissioners Young and Althen declined to characterize their view on the Secretary’s
burden of proof as a “standard of review,” stating that “the outcome of a suitability determination
in this case does not depend upon a didactic characterization of the standard of review as beyond
a preponderance of the evidence or abuse of discretion.” Id. at 1079.
7

But see Mach Mining II, 728 F.3d at 658 n.21, noting that further explanation regarding
departure from precedent by the Commission was unnecessary given the court’s conclusion that
the statute’s regulatory scheme requires a more deferential standard of review.
8

The deadlocked Commission left standing the judge’s finding that the escapeway used
by the operator was not the most direct, safe and practical route to the nearest mine opening
“suitable” for the safe evacuation of miners.

41 FMSHRC Page 222

sufficiently analogous to the “suitable for the safe evacuation of miners” in 30 C.F.R. §
75.380(d)(5) such that the Tenth Circuit’s analysis was persuasive.9 They stated:
Thus, section 303(o) [of the Mine Act] does not call for MSHA to develop
a plan of its own and impose such plan upon the operator. Suitability is the
standard. If the operator’s plan is suitable – this is, is appropriate for
maintaining adequate ventilation and respirable dust control, then it meets
the requirements of section 303(o).
Signal Peak Energy, 40 FMSHRC at 1079.10
Given apparent evolving Commission precedent concerning the appropriate standard of
review for evaluating a district manager’s revocation of a mine’s ventilation control plan, the
recent change in Commission composition,11 and the prerogative of the new Commission to
rationally explain reversal of existing precedent,12 even in light of appellate court or Supreme

9

Commissioners Young and Althen recognized the unusual suitability provision in
section 75.380(d)(5), which may require comparison of alternative “suitable” escapeways to
determine whether the one designated by the operator is “the most direct, safe and practical
route,” unlike section 303(o), which mandates only that the ventilation plan be suitable. 40
FMSHRC at 1077 n.7. They emphasized, however, that the Tenth Circuit required an initial
determination of whether the escapeway developed by the operator was suitable, and only then
was the comparison aspect of the specific regulation triggered. Id. at 1078. Commissioners
Young and Althen fundamentally concluded that “the test of suitability is not which plan MSHA
might prefer, but instead whether the plan (i.e., route in Canyon Fuel) proffered by the operator
is suitable. In other words, the suitability determination is not an opportunity for MSHA to
design a route or develop a plan for the operator. In their view, MSHA's duty is to review the
plan submitted by the operator and determine whether it achieves the requisite safety and health
requirements at the specific mine.” 40 FMSHRC at 1077. They faulted MSHA in both Signal
Peak and Canyon Fuel, for failing to analyze the operator’s plan in terms of its suitability for
achieving the safety and health requirements at the specific mine. 40 FMSHRC at 1077 n.7.
10

The Commission’s split decision in Signal Peak Energy is pending with briefs filed in
the United States Court of Appeals for the Ninth Circuit.
11

Chairman Marco M. Rajkovich, Jr. and Commissioners William I. Althen and Arthur
R. Traynor, III were sworn into office on Monday, March 25, 2019. They join Commissioners
Mary Lu Jordan and Michael G. Young to form a new five-member Commission.
12

See e.g., Mach Mining II, 728 F.3d at 658 n.21, citing Lone Mountain Processing, Inc.
v. Sec’y of Labor, 709 F.3d 1161, 1164 (D.C. Cir. 2013) (“[a]s we have long held, an agency
changing its course must supply a reasoned analysis indicating that prior policies and standards
are being deliberately changed, not casually ignored.”) (internal citations omitted).

41 FMSHRC Page 223

Court affirmation of existing precedent,13 the undersigned concludes that Contestant’s proffered
evidence may be sufficiently relevant under either a de novo review of proof of suitability based
on a preponderance of substantial evidence or an arbitrary and capricious standard of review,
such that denial of Respondent’s motion in limine is warranted.
Contestant seeks to offer evidence concerning the rejection of ventilation plans involving
perimeter mining at other mines to support its contention that District Manager Burns’ course of
conduct resulted in an arbitrary and capricious decision in this case. Response at 10-11.
Contestant argues that starting in 2017, District Manager Burns “engaged in a systematic
program of seeking to eliminate perimeter mining in District 8 despite its long use and approval.
It involved revocation of plans at Arch Coal’s Viper Mine, denial of a perimeter mining plan at
Peabody Midwest’s Gateway North Mine, the evaluation of perimeter mining at Peabody
Midwest’s Gateway Mine and the revocation of Knight Hawk’s plan.” Id. at 10. Contestant
argues that “[t]he District Manager was fully aware of this history during discussions with
Knight Hawk of this history. Further, it was clear throughout the process of discussions with
MSHA that the safety aspects of perimeter mining [were] presented to the District Manager.” Id.
at 11. If, as the Secretary states in his Motion at 5 that “[t]he initial question in ventilation plan
cases is whether MSHA and the operator engaged in good-faith negotiations for a reasonable
period of time regarding the proposed plan,” evidence that the District Manager has embarked on
a pattern of rejecting or revoking perimeter mining ventilation plans, arguably without
demonstrating adverse risks to miner safety and health under the previously-approved plan, is
relevant to whether MSHA engaged in good-faith negotiations or arbitrary and capricious
decision-making.
The undersigned finds little risk of prejudice to the Secretary should Contestant’s
evidence be considered at hearing. There are no jury trials at the Commission. Therefore, the risk
of confusing or misleading the trier of fact as to the appropriate burden of proof or standard of
review is greatly diminished. Moreover, a Commission judge is capable of distinguishing
information that was actually presented to the district manager during discussions over the
Mine’s ventilation plan from information that was not presented, but arguably may have
influenced the district manager’s decision making, and such judge can parse through a complete
and thorough record when issuing findings of fact.
By contrast, excluding the Contestant’s evidence at this stage would prevent the
Contestant from developing a complete and thorough record should either party seek further
review of the trial decision, which could significantly delay the resolution of this case should the
undersigned be required on remand to further develop the record or consider evidence that could
have been fully developed or considered in the first instance. Furthermore, Contestant’s counsel
represented during the parties’ February 28, 2019 conference call that the form of the offer of
proof that he would seek should the undersigned grant Respondent’s motion in limine would be
13

See, e.g., John Deklewa & Sons, 282 N.L.R.B. 1375 (1987), enforced sub nom. Int’l
Ass’n of Bridge, Structural & Ornamental Iron Workers Local 3 v. NLRB, 843 F.2d 770, 780-81
(3d Cir. 1988), cert. denied, 488 U.S. 889 (1988) (overruling previous Board interpretation of
section 8(f) of the National Labor Relations Act despite the Supreme Court’s affirmance of the
Board’s previous interpretation in NLRB v. Iron Workers, 434 U.S. 35 (1978)).

41 FMSHRC Page 224

by question and answer format of excluded testimony. While the undersigned has discretion to
deny the requested form of such proffer based on my statutory and regulatory authority to control
and manage the hearing,14 granting the Secretary’s Motion and allowing the Contestant to submit
its offer of proof to fully develop the record for Commission review is unlikely to save much
additional time or resources at hearing. Therefore, in the undersigned’s view, a balancing of
interests weighs in favor of giving Contestant a full and fair opportunity to present all “[r]elevant
evidence, including hearsay evidence, that is not unduly repetitious or cumulative” or privileged,
at hearing. See Commission Procedural Rule 63(a).
The Secretary relies on the Commission’s decision in Prairie State I to argue that the
undersigned should not consider any evidence that was not previously submitted to District
Manager Burns in the course of discussions over the ventilation plan. While the Secretary does
cite language in Prairie State I where the Commission affirmed the decision of the judge to
exclude evidence that had not been presented to MSHA prior to the district manager’s final
decision on the proposed plan, the Commission affirmed that decision as one within the judge’s
discretion and not an absolute legal requirement. Prairie State I, 35 FMSHRC at 1996.
(“Accordingly, we conclude that the Judge did not abuse her discretion in excluding specific
evidence that had not been presented to MSHA for consideration prior to the district manager’s
final determination.”). As explained above, Contestant’s yet-proffered evidence regarding an
alleged policy or practice to preclude or marginalize perimeter mining within District 8 appears
to be relevant to whether the operator’s previously-approved ventilation plan was no longer
suitable to achieve the safety and health ventilation requirements at the Mine, or whether District
Manager Burns acted in an arbitrary and capricious manner by revoking the plan now deemed
deficient under certain mandatory standards. Furthermore, based on an alleged deposition
admission, Contestant asserts that District Manager Burns relied on Program Policy Letter No.
P13-V-12, applicable to Examination, Evaluation and Effectiveness of Bleeder Systems, and that
Contestant was subjected to evaluation of extended cuts in the worked out area of perimeter
mining under Procedure Instruction Letter I12-V-11, each time it added a mining unit.
Accordingly, such documents appear to be relevant.
Finally, the undersigned concludes that the testimony of Mark Eslinger, former MSHA
ventilation specialist for District 8, appears to be relevant to the issues presented for hearing.
Contestant asserts that Eslinger would testify to the history of approval and safety of perimeter
mining plans in District 8, including Knight Hawk’s revoked ventilation plan. Response at 11. In
his deposition, provided by the Secretary, Eslinger testified to an understanding that District
Manager Burns wanted to eliminate perimeter mining in District 8. Eslinger Deposition, Tr.
27:19-29:23. Under the Young/Althen suitability approach, whether the district manager failed to
consider whether perimeter mining under the previously-approved ventilation plan was suitable
to achieve the safety and health ventilation requirements at the Mine is relevant to the
undersigned’s review of the District Manager’s decision and whether the Secretary sustains his
burden of proof. Under the arbitrary and capricious standard of review adopted by then
Chairman Jordan and Commissioner Cohen in Signal Peak Energy, whether District Manager
Burns revoked the Mine’s ventilation plan due to pre-established conclusions or policy about
14

See Administrative Procedure Act, 5 U.S.C. § 556(c)(3) and (5) and Commission
Procedural Rules 55(c)(3) and (5).

41 FMSHRC Page 225

perimeter mining, without regard to whether the evidence submitted by Knight Hawk showed
that its plan remained suitable under section 303(o) of the Mine Act and 30 C.F.R. §
75.370(a)(1), is relevant to whether MSHA relied on inappropriate factors to guide its decision
making, failed to consider an important aspect of the problem, or offered an explanation counter
to the evidence, or that is implausible or inconsistent with agency expertise. Since Contestant
avers that Eslinger was part of the MSHA committee that revised the ventilation standards in
1988, 1992 and 1996 (see Response at 12), his opinion testimony may be germane to compliance
or non-compliance with cited mandatory standards in the technical citation. Therefore, under
either approach articulated by the Commissioners’ separate opinions in Signal Peak Energy, the
testimony of Eslinger appears sufficiently relevant to warrant consideration at hearing.
The Secretary argues that Eslinger’s opinions should have been presented to the District
Manager prior to issuance of the subject citation. But the Mine Act contemplates situations
where a party may need to submit evidence to a reviewing body that was not heard by the initial
decision maker. For example, as the Seventh Circuit recognized in Mach Mining II, while
judicial review is usually based on the record created by the Commission, a party may obtain
permission to supplement the record if the additional evidence is material and there are
reasonable grounds for failure to adduce such evidence below. Mach Mining II, 728 F.3d at 653,
citing section 106(a)(1) of the Mine Act. Here, Eslinger’s deposition testimony states that he was
told by industry and MSHA representatives that District Manager Burns wants to get rid of
perimeter mining. Eslinger Deposition, Tr. 28-32. Such testimony, if credible, may be relevant
and material to my disposition of this matter, and it arguably would have been futile to present
such evidence during the negotiation process to the same district manager alleged to be hostile
toward perimeter mining.
III. CONCLUSION
For the foregoing reasons, the Secretary’s Motion in Limine is DENIED.

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge
Distribution:
Travis Gosselin, Office of the Solicitor, U.S. Department of Labor, 230 S. Dearborn Street,
Room 844, Chicago, IL 60604
R. Henry Moore, Jackson Kelly PLLC, Three Gateway Center, Suite 1500, 401 Liberty Avenue,
Pittsburgh, PA 15222

41 FMSHRC Page 226

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004

March 27, 2019
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDINGS

Docket No. VA 2018-0103
A.C. No. 44-07087-462566 A

v.
JAMES C. SCOTT, employed by MILL
BRANCH COAL CORP.,

Docket No. VA 2018-0104
A.C. No. 44-07087-462567 A

and
DONNIE B. THOMAS, employed by
MILL BRANCH COAL CORP.,
Respondents.

Mine: D-6 North Fork

ORDER TO SHOW CAUSE
Before:

Judge Feldman

As discussed herein, the threshold issue is whether the approximate 36-month interim
period, between the April 8, 2015, issuance of underlying Order No. 8178613 to Mill Branch
Coal Corporation1 (“Mill Branch”) and the April 12, 2018, personal liability notification by the
Secretary’s Office of Assessments to James Scott and Donnie Thomas (“Respondents”)2 satisfies
1

Mill Branch’s liability for Order No. 8178613 was disposed of in an unpublished
Decision Approving Settlement issued on August 3, 2016.
2

Section 110(c) of the Act provides, in pertinent part:
Whenever a corporate operator violates a mandatory health or
safety standard . . . , any director, officer, or agent of such
corporation who knowingly authorized, ordered or carried out such
violation, . . . shall be subject to the same [liability for] civil
penalties . . . that may be imposed [on a mine operator] . . .under
subsections (a) and (d) of this section.

30 U.S.C. § 820(c).

41 FMSHRC Page 227

the timeliness provisions of section 105(a) of the of the Federal Mine Safety and Health Act of
1977 (the “Act”), 30 U.S.C. § 815(a). The timeliness provisions of section 105(a) provide, in
pertinent part:
If, after an inspection or investigation, the Secretary issues a
citation or order under section 104, he shall, within a reasonable
time after the termination of such inspection or investigation,
notify the operator by certified mail of the civil penalty proposed
to be assessed under section 110(a) for the violation . . . .
Id. (emphasis added).
Although the statutory notification provisions apply to contests of civil penalties by
operators, Commission judges have repeatedly applied the timeliness provisions of section
105(a) to cases of personal liability brought pursuant to section 110(c) of the Act. Sec’y of Labor
v. Brinson, employed by Kentucky-Tennessee Clay Co., 35 FMSHRC 1463, 1465 (May 2013)
(ALJ) (citing Reasor, 34 FMSHRC 943 (April 2012) (ALJ); Wayne Jones, 20 FMSHRC 1267
(Nov. 1998) (ALJ); James Lee Hancock, 17 FMSHRC 1671 (Sept. 1995) (ALJ)).
The seminal case addressing the application of the timeliness provisions of section 105(a)
is Sec’y of Labor v. Twentymile Coal Company, 411 F.3d 256 (D.C. Cir. 2005) (“Twentymile”).
In Twentymile, the Court deferred to the Secretary’s interpretation that the operable period for
assessing timeliness is the time period between the completion of the Secretary’s investigation
and the notification of penalty assessment. Id. at 262. In concluding that the termination of an
investigation, rather than the date of issuance of a citation, is the operative event for determining
timeliness as contemplated by section 105(a), the Court relied on the abatement provisions of
section 105(b)(1)(B) of the Act that provide that an operator is required to “achieve rapid
compliance after notification of a violation.” Id.; 30 U.S.C. § 815(b)(1)(B) (emphasis added). In
this regard, the Court reasoned:
[g]iven that Congress included the [abatement] response to the
investigation among the relevant criteria [for assessing a penalty
contained in 30 U.S.C. § 815(b)(1)(B)], we cannot deem it
plausible that Congress contemplated that any determination of the
reasonableness of the time could begin before the determination
could be made, that is, before the mine had an opportunity to
respond to the order.
Twentymile, 411 F.3d at 262 (emphasis added).
The Commission has subsequently considered the effect of the Twentymile Court’s
reliance on the statutory provisions of section 105(b)(1)(B) in interpreting the timeliness
provisions of section 105(a). See Sec’y of Labor v. Sedgman, 28 FMSHRC 322, 339-41 (June
2006) (“Sedgman”). The Commission noted that section 105(b)(1)(B) “clearly refers not to
investigation reports, but rather to citations and orders, as it is the citation or order that supplies

41 FMSHRC Page 228

an operator with ‘notification of a violation,’” and should therefore be the starting point for
assessing timeliness. Id. at n. 20 (Commissioners Suboleski and Young) (quoting 30 U.S.C.
§ 815(b)(1)(B)).
Consistent with Sedgman, the Secretary’s Program Policy Manual (“PPM”) recognizes
that the issuance of the underlying citation or order is the starting point for determining whether
the assessment of civil penalties in section 110(c) cases are timely. Specifically, the PPM states:
Investigative timeframes have been established to help ensure the
timely assessment of civil penalties against corporate directors,
officers, and agents. Normally, such assessments will be issued
within 18 months from the date of issuance [to the operator] of the
subject citation or order. However, if the 18 month timeframe is
exceeded, TCIO [the Compliance and Investigation Office] will
review the case and decide whether to refer it to the Office of
Special Assessments for penalty proposal. In such cases, the
referral memorandum to the Office of Special Assessments will be
signed by the Administrator.
MSHA, U.S. Dep’t of Labor, PPM, Vol. I, at 42 (2012) (emphasis added).
In addressing the timeliness issue, it is noteworthy that the Commission has opined, “the
Secretary is not free to ignore . . . time constraints . . . for any mere caprice, as that would . . .
deny fair play to [respondents]” by exposing respondents to stale claims. Sec’y of Labor v. Long
Branch Energy, 34 FMSHRC 1984, 1989 (Aug. 2012) (“Long Branch”) (citing Sec’y of Labor v.
Salt Lake Cnty. Road Dep’t, 3 FMSHRC 1714, 1716 (July 1981)). However, the Commission
noted that it “must balance concerns for procedural irregularity against the severe impact of
dismissal on the Mine Act’s penalty scheme.” Long Branch, 34 FMSHRC at 1991. In this regard,
the Commission stated:
In order to achieve this balance, we clarify that “adequate cause”
may be found to exist where the Secretary provides a non-frivolous
explanation for the delay. The Secretary's excuse may not be
facially implausible, and should be supported by evidence
sufficient to establish that the delay did not result from “mere
caprice” or through willful delay, intentional misconduct, or bad
faith.
Id. (footnote omitted).
ORDER
Consistent with the above, the Secretary IS ORDERED TO SHOW CAUSE why the
captioned 110(c) proceedings should not be dismissed because the April 12, 2018, issuance of
the subject notifications of personal liability for proposed civil penalties, approximately 36
months after issuance of underlying Order No. 8178613, failed to comply with the reasonable

41 FMSHRC Page 229

time provisions of section 105(a). Consistent with Long Branch, the Secretary should
demonstrate “adequate cause” by providing a “non-frivolous explanation” for the 36-month
delay. Specifically, the Secretary should address the following:
1. Underlying Order No. 8178613, issued on April 8, 2015, for an alleged violation of the
accident notification provisions in section 50.10(d) which require an operator to
immediately contact MSHA within 15 minutes after the operator knows, or should know,
that a water inundation has occurred.3 30 C.F.R. § 50.10. Settlement of Mill Branch’s
liability for Order No. 8178613 was approved on August 3, 2016. See n. 1, supra. If the
Secretary had sufficient information concerning the facts surrounding the cited violation
to determine that settlement was appropriate in August 2016, the Secretary should
provide a justification for why it took an additional 20 months to issue the subject notices
of proposed penalties notifying the Respondents of their alleged personal liability under
section 110(c).
2. The Respondents’ personal liability for the proposed civil penalties is based on their
alleged “knowing” violation of the accident reporting requirements contained in section
50.10(d). The propriety of personal liability requires determining: whether the
Respondents were primarily responsible for notifying MSHA of the inundation within 15
minutes; the extent of the alleged delay; and whether there were any aggravating or
mitigating circumstances. The Secretary should provide justification for why the
investigation into these apparently non-complex questions of fact required approximately
36 months to complete.
3. The Secretary should provide the date of referral to the Office of Special Assessments for
the personal liability penalty proposals in issue. If the date of referral is beyond the 18month investigative time frame contained in the Secretary’s PPM, the Secretary should
explain the reason for the delay.
The Secretary may provide any additional information he deems relevant. IT IS
FURTHER ORDERED that the Secretary shall provide responses to the above-requested
information within 21 days of the date of this Order. The Respondents’ may provide a response
to the Secretary’s submission within 14 days thereafter. Any procedural questions should be
directed to my Law Clerk, Noah Meyer, at nmeyer@fmshrc.gov.

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

3

An “accident” is defined to include “[a]n unplanned inundation of a mine by a liquid or
gas.” 30 C.F.R. § 50.2(4).

41 FMSHRC Page 230

Distribution (by certified mail):
Andrew R. Tardiff, Esq., U.S. Department of Labor, Office of the Solicitor, 201 12th Street
South, Suite 401, Arlington, VA 22202 tardiff.andrew.r@dol.gov
Eric T. Frye, 1051 Main Street, Milton, WV 25541 eric.frye@blackjewel.us
Donnie B. Thomas, P.O. Box 1, Lejunior, KY 40849
James C. Scott, 3706 Turkey Creek, Inez, KY 41224
/nm

41 FMSHRC Page 231

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9900 / FAX: 202-434-9949

April 9, 2019
MICHAEL DEUSO
Complainant

DISCRIMINATION PROCEEDING
Docket No. YORK 2019-0015-DM

v.
SHELBURNE LIMESTONE CORP.,
Respondent

Mine: SLC Swanton Div.
Mine ID: 43-00030

ORDER DISMISSING SECTION 105(c) DISCRIMINATION COMPLAINT
Before:

Judge McCarthy

This matter is before the undersigned on a Complaint of Discrimination filed pursuant to
section 105(c) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et seq., as
amended (“Mine Act”) and 29 C.F.R. 2700.42. Respondent seeks an Order Dismissing the
Complaint for untimely filing and lack of jurisdiction. For the reasons set forth below, the
undersigned finds that Complainant’s untimely filing of his action with the Commission was
justifiable because of ignorance, misunderstanding, or mistake, and because of the absence of
any material prejudice to Respondent. The undersigned further finds, however, that such action
should be dismissed because Complainant’s new allegations, which raised arguable protected
activity for the first time before the Commission, were not investigated by the Secretary under
extant controlling precedent set forth in Hatfield v. Colquest Energy, Inc., 13 FMSHRC 544
(Apr. 1991).
I. STATEMENT OF THE CASE
On April 21, 2017, Complainant was terminated from his position at SLC Swanton
(“Mine”). Complainant contacted the Mine Safety and Health Administration (“MSHA”) via
email on May 22, 2017. In that email, sent at 7:06 a.m., Complainant asserted that he had been
terminated because of his age. He further asserted that immediately after he was fired, a physical
altercation ensued with Mine owners Dennis and Trampas Demers. As described by
Complainant in his email to MSHA:
I was texted to go to main office in Colchester VT for a meeting which I thought
was going to be about plant modifications, but it was about terminating me from
[sic] being 57 yrs old.
I sat and listened to them for 5 min. I got up said I heard enough and stormed out
of there [sic] office when I reached outside door Dennis Demers grabbed me, as
Trampas Demers was shouting at me you did this to yourself & I told you dad he
is a f**king loser, he is nothing. I went to grab Trampas and Dennis tackled me

41 FMSHRC Page 232

on to the asphalt where Trampas had his arm on my throat choking me while I
was on my back, and Dennis was kneeling his whole body on my chest area
between my head holding my head with his hands, I went to take a swipe at
Trampas to get him off my throat so could breath [sic], Dennis took my head and
picked it up and slammed it on the asphalt 3 times almost knocked me out. After 5
min or so Dennis let me up I grabbed my glasses from the ground Dennis asked
for the keys I gave him the plant keys & company truck keys I asked if he would
unlock my truck so I could grab some personal things he did. I cleaned it out
while Trampas hollered we were going to give you a severance but your to [sic]
f**king stupid.
Email from Michael Deuso, Complainant, to the Albany, New York MSHA Field Office (May
22, 2017, 07:06 EDT). Complainant also provided his phone number to the MSHA Field Office.
At 11:01 a.m. on May 22, 2017, an Albany, New York MSHA Field Office supervisor
responded to Complainant’s email. He stated that the company’s main office where the
altercation allegedly occurred is “not under MSHA jurisdiction,” and that “age discrimination is
not a protected act under the Mine Act.” MSHA concluded that “there is nothing that MSHA can
do to assist in the matter.”
After MSHA declined to investigate any further, Complainant filed an unlawful
termination claim with the Office of Administrative Hearings at the Vermont Department of
Labor. Complainant’s claim was active through at least October 30, 2018 in the Vermont state
adjudicative system.1
On December 12, 2018, Complainant filed a pro se action with the Commission under
section 105(c)(3) of the Mine Act. His Commission filing recounts the incident at Respondent’s
corporate office. It further alleges for the first time that, during the week of April 17, 2017, the
Mine owners came to the mine and “made adjustments on the primary and secondary feeders” to
run the system at 100% capacity. Complainant states that he “adjusted the feeder knob” to reduce
the speed at which the feeders were operating, against the wishes of Respondent. Complainant
further asserts that he adjusted the feeder knob because “the belt amps were starting to run past
the amp setting that they had the feeders set at so I tweaked the setting on the cone crusher to
maintain the belt amperage.” With his Commission filing, Complainant submitted a news article
recounting a conveyor belt fire at the Mine in 2015.2 Complainant claims that he reduced the
speed of the feeders out of concern for the possibility of another fire on the belts.
On January 8, 2019, the Respondent filed a Motion to Dismiss (“Motion”). The Motion
argues that Complainant’s email communication with MSHA on May 22, 2017 constituted a
“complaint” within the meaning of section 105(c)(1) of the Mine Act. The Respondent further
argues that section 105(c)(3) requires Complainant to file his action with the Commission within
1

As of this writing, Complainant has a suit against Respondent active in the United
States District Court for the District of Vermont. Deuso v. Shelburne Limestone Corp., No. 2:18CV-131-CR (D. Vt. Aug. 13, 2018).
2

Elodie Reed, SWANTON: Stone elevator catches on fire, ST. ALBANS MESSENGER (Sep.
22, 2015), https://www.samessenger.com/swanton-stone-elevator-catches-on-fire/.

41 FMSHRC Page 233

30 days after the Secretary of Labor declines to prosecute his complaint under section 105(c)(2)
of the Act. Given that Complainant’s filing with the Commission was received on December 17,
2018, approximately 19 months after the Secretary determined that there was nothing that
MSHA could do to assist in this matter, the Respondent argues that the action should be
dismissed as untimely filed.
On January 31, 2019, the undersigned conducted a conference call with the parties and
deferred ruling on Respondent’s Motion to Dismiss pending an opportunity for Complainant to
show cause why his action should not be dismissed as untimely filed, or dismissed because his
allegations were not investigated by the Secretary under Commission precedent set forth in
Hatfield, 13 FMSHRC at 546. On February 6, 2019, the undersigned issued such Order to Show
Cause.
On February 15, 2019, Complainant submitted his Response to the Order to Show Cause,
recounting the circumstances surrounding his termination and quoting from Chapter 2 of
MSHA’s Special Investigations Handbook,3 which outlines the procedures for investigating
discrimination complaints. Complainant avers that MSHA’s Albany Field Office Supervisor did
not follow MSHA procedures regarding investigation of discrimination complaints, and “if you
decide to allow an investigation you will find multiply [sic] violations of the Section 105(c) of
the miners act [sic]. I sincerely hope you decide to allow an investigation into this case so future
miners will have a safer place to work.” Response at 3.
On February 27, 2019, Respondent submitted its Reply to Complainant’s Response
(“Reply Memorandum”). Respondent argues that Vermont state investigators found insufficient
evidence to prove age discrimination and that neither age discrimination nor acts that occur at the
Mine’s corporate headquarters fall under MSHA jurisdiction. Further, Respondent argues that
Complainant was terminated for insubordination after his failure to comply with the operator’s
directives to refrain from adjusting the dial settings on the belt feeders. Finally, Respondent
argues that the Complainant’s active engagement in the state law proceedings indicates that he is
sophisticated enough to understand his legal rights, and that he should not be excused from filing
his section 105(c)(3) action with the Commission approximately 19 months after MSHA
informed him that it was declining to take any action on his behalf.
II. LEGAL PRINCIPLES AND ANALYSIS
In cases involving a pro se litigant, the Commission has stated that “motions to dismiss
for failure to state a claim should rarely be granted. Instead, a judge should ensure that he
informs himself of all the available facts relevant to his decision, including the complainant’s
version of those facts.” Perry v. Phelps Dodge Morenci, Inc., 18 FMSHRC 1918, 1920 (Nov.
1996), citing Heckler v. Campbell, 461 U.S. 458, 470-73 (1983) (Brennan, J., concurring). The
filings of a pro se litigant are to be construed liberally. Marin v. Asarco, Inc., 13 FMSHRC 1269,
1273 (Aug. 1992), citing Haines v. Kerner, 404 U.S. 519, 520 (1972).

3

U.S. Dep’t of Labor, Handbook Number PH05-I-4, Special Investigations Procedures

(2005).

41 FMSHRC Page 234

Section 105(c)(1) of the Mine Act provides, in pertinent part, that:
No person shall discharge or in any manner discriminate against . . . or otherwise
interfere with the exercise of the statutory rights of any miner . . . in any coal or
other mine subject to this Act because such miner . . . has filed or made a
complaint under or related to this Act, including a complaint notifying the
operator or the operator's agent . . . of an alleged danger or safety or health
violation in a coal or other mine, or because such miner . . . instituted or caused to
be instituted any proceeding under or related to this Act or has testified or is about
to testify in any such proceeding, or because of the exercise by such miner . . . on
behalf of himself or others of any statutory right afforded by this Act.
Section 105(c)(2) of the Mine Act provides, in pertinent part, that:
Any miner . . . who believes that he has been discharged, interfered with, or
otherwise discriminated against by any person in violation of this subsection may,
within 60 days after such violation occurs, file a complaint with the Secretary
alleging such discrimination. Upon receipt of such complaint, the Secretary shall
forward a copy of the complaint to the respondent and shall cause such
investigation to be made as he deems appropriate. . . .
Section 105(c)(3) of the Mine Act provides, in pertinent part, that:
Within 90 days of the receipt of a complaint filed under paragraph (2), the
Secretary shall notify, in writing, the miner . . . of his determination whether a
violation has occurred. If the Secretary, upon investigation, determines that the
provisions of this subsection have not been violated, the complainant shall have
the right, within 30 days of notice of the Secretary's determination, to file an
action in his own behalf before the Commission, charging discrimination or
interference in violation of paragraph (1) . . . .
Under section 105(c)(3) of the Mine Act, Complainant had 30 days to file his section
105(c)(3) action with the Commission after receipt of MSHA’s May 22, 2107 email
communication advising him that there was nothing that MSHA could do on his behalf. As
noted, Complainant filed with the Commission almost 19 months later. The Commission has
held, however, that a claim may be considered despite untimely filing due to “justifiable
circumstances, including ignorance, mistake, inadvertence and excusable neglect.” Perry v.
Phelps Dodge Morenci, Inc., 18 FMSHRC 1918, 1921-22 (Nov. 1996), citing Schulte v. Lizza
Indus., Inc., 6 FMSHRC 8, 12-13 (Jan. 1984); Farmer v. Island Creek Coal Co., 13 FMSHRC

41 FMSHRC Page 235

1226, 1230-31 (Aug. 1991).4 In Perry, the Commission noted that “[even if there is an adequate
excuse for late filing, a serious delay causing legal prejudice to the respondent may require
dismissal.” See Secretary of Labor on behalf of Hale v. 4-A Coal Co., 9 FMSHRC 905, 908
(June 1986).” The Commission concluded that “[i]n general, “timeliness questions must be
resolved on a case-by-case basis, taking into account the unique circumstances of each
situation.” See Hollis v. Consolidation Coal Co., 6 FMSHRC 21, 24 (Jan. 1984) aff'd mem., 750
F.2d 1093 (D.C. Cir. 1984).
Although this case arises under section 105(c)(3), the undersigned finds that Commission
precedent addressing the Mine Act’s legislative history regarding the filing time limit under
section 105(c)(2) is instructive here. The Commission has found that the 60-day filing period for
discrimination claims is not a jurisdictional bar and that timeliness questions must be examined
on a case-by-case basis. Hollis, 6 FMSHRC at 24, aff'd mem., 750 F.2d 1093 (D.C. Cir. 1984).
The relevant legislative history of the Mine Act supports this case-by-case approach when
stating:
While this time-limit is necessary to avoid stale claims being brought, it should
not be construed strictly where the filing of a complaint is delayed under
justifiable circumstances. Circumstances which could warrant the extension of the
time-limit would include a case where the miner within the 60–day period brings
the complaint to the attention of another agency or to his employer, or the miner

4

In Perry, complainant Perry filed his discrimination complaint with MSHA pursuant to
section 105(c) on September 14, 1995. On November 6, 1995, MSHA notified Perry and Phelps
Dodge after investigation that it had concluded that a violation of section 105(c) had not
occurred. Perry filed his section 105(c)(3) action with the Commission on November 17, 1996. A
Commission Administrative Law Judge issued an Order dated April 26, 1996, dismissing Perry’s
complaint for failure to state a claim upon which relief may be granted. The Commission vacated
the judge's Order. Emphasizing the complainant’s pro se status, the Commission found that Perry
had met his burden of alleging discrimination actionable under Section 105(c), and remanded the
case for further evidentiary proceedings and a determination of whether the facts warranted a
waiver of the time requirements for filing a complaint.
On remand, a different Commission Administrative Law Judge found that Perry filed his
discrimination complaint 223 days after he was discharged and 38 days after the issuance of an
arbitration decision upholding his discharge. Considering Perry's pro se status, his hearing
testimony, and the absence of any allegation of discrimination throughout the Phelps Dodge
appeal process, the judge found that Perry formed the belief that he was discharged for having a
lost-time accident and raising a related safety complaint only after he had lost in arbitration.
Accordingly, she found that Perry's filing 163 days in excess of the 60–day time limit set forth in
section 105(c) was excusable and without prejudice to Phelps Dodge, and concluded that Perry
timely filed his complaint within 60 days of exhausting Phelps Dodge's appeal process. Perry v.
Phelps Dodge Morenci, Inc., 19 FMSHRC 1664, 1665 n.3 (Oct. 1997) (ALJ).

41 FMSHRC Page 236

fails to meet the time limit because he is misled as to or misunderstands his rights
under the Act.
S.Rep. No. 181, 95th Cong., 1st Sess. 36 (1977), reprinted in Senate Sub-committee on Labor,
Committee on Human Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 624 (1978); see also Herman v. IMCO Services, 4 FMSHRC
2135, 2138 (Dec. 1982).
Although Complainant’s section 105(c)(3) action was filed nearly 19 months after
Complainant was notified that MSHA could do nothing on his behalf, the Commission and its
judges have waived the untimely filing of a section 105(c) complaint on numerous occasions,
even when the delay in filing was extensive, particularly where there is no showing of prejudice
to respondent. See , e.g., 4-A Coal Co., 9 FMSHRC at 908 (reversing judge’s dismissal of section
105(c)(2) complaint filed by the Secretary two years after the incident where the respondent did
not demonstrate prejudice due to the delay); cf., Keim v. Cordero Mining LLC, 36 FMSHRC 963
(April 2014) (ALJ) (excusing the untimeliness of pro se section complaint filed with MSHA, but
dismissing timely filed section 105(c)(3) action for failure to establish any genuine issue of
material fact that adverse discipline was motivated, at least in part, by any protected activity, or
that respondent harbored any animus toward such activity; Jack v. Mid-Continent Resources,
Inc., 6 FMSHRC 1059, 1061 (April 1984) (ALJ) (excusing the untimeliness of pro se complaint
filed more than nine months after discharge where complainant misunderstood his rights under
the Act and was confused about the proper manner in which to proceed, and respondent did not
demonstrate prejudice due to the delay, but dismissing section 105(c)(3) action because
discharge was not motivated in any part by protected activity).
In this case, it appears that Complainant misunderstood or was ignorant of the rights he
had under the Mine Act to file an action on his own behalf after MSHA declined to further
investigate the matter. When the Secretary declines to bring a discrimination case before the
Commission, the Secretary typically provides an insufficient evidence letter to the complainant
advising of the Secretary’s decision and the right to file a discrimination action under section
105(c)(3) with the Commission. See, e.g., Farmer v. Spartan Mining Co., LLC, 389 FMSHRC
1301, 1303 (June 2017) (ALJ). In this case, the email sent by MSHA to the Complainant makes
no reference to his section 105(c)(3) right to file an action with the Commission. In the
undersigned’s view, it was reasonable for Complainant to conclude that he had no remedy under
the Mine Act based on statements made by MSHA in their initial intake of his Complaint. The
Albany MSHA Field Office supervisor informed Complainant that there was nothing that MSHA
could do to assist in this matter. Complainant may have mistakenly inferred from this statement
that he had no additional rights under the Mine Act. Considering the totality of circumstances,
including Complainant’s pro se status and the lack of any notification from MSHA about the
Complainant’s right to pursue an action under section 105(c)(3) with the Commission, the
undersigned concludes there were justifiable circumstances that excuse the untimely filing of his
section 105(c)(3) action with the Commission.
Additionally, the Respondent failed to demonstrate material prejudice should the
undersigned excuse the Complainant’s untimeliness. In both its motion to dismiss and its Reply
to the Order to Show Cause, Respondent fails to articulate why, much less demonstrate how, its
legal interests would be prejudiced by Complainant’s delay in filing with the Commission.

41 FMSHRC Page 237

Although Respondent cites Perry to support the proposition that the 19-month delay is too long
to qualify as “excusable neglect,” Respondent does not address any of the cases or the legislative
history cited above, which favor processing a claim despite untimely filing where no prejudice
has been shown. Nor does Respondent’s Reply Memorandum address the other circumstances
outlined in Perry that might give rise to a waiver of untimely filing, such as ignorance or
mistake. Additionally, as noted, Respondent does not offer any reason why its legal interests
would be adversely affected by waiving the untimely filing. Although the pro se Complainant
was dilatory in pursuing his legal action under section 105(c)(3), Complainant contested his
discharge with the Vermont Department of Labor and the Vermont judicial system shortly after
contacting MSHA. As the parties’ filings indicate, the Respondent has been on notice of
Complainant’s claims and has vigorously defended the validity of Complainant’s discharge since
Complainant initiated legal actions against Respondent. Furthermore, there has been no showing
by Respondent that essential witnesses are no longer available or that essential evidence no
longer exists. Therefore, the undersigned concludes that the Respondent has not demonstrated
material prejudice caused by waiving the untimely filing of the section 105(c)(3) action that
Complainant filed with the Commission.
Nevertheless, the undersigned concludes that Complainant’s section 105(c)(3) action
should be dismissed under extant Commission precedent set forth in Hatfield v. Colquest Energy,
Inc., 13 FMSHRC 544 (Apr. 1991). In Hatfield, the complainant sought to amend his complaint
under section 105(c)(3) after a Commission judge dismissed his initial complaint for failure to
allege any protected activity. The judge denied the respondent’s motion to dismiss the amended
complaint. The Commission reversed and remanded on interlocutory review, holding that the
complainant could not amend his complaint to include allegations that the Secretary had not
previously investigated. The Commission reasoned that section 105(c)(2) gave the Secretary the
prerogative to investigate violations of section 105(c), not the Commission. The Commission
concluded:
The written discrimination complaint filed by Hatfield with MSHA is general in
nature and alleges no specific protected activities. The present record contains no
indication that the matters alleged in the amended complaint were part of the case
reported to and investigated by MSHA. Nor is there evidence in the record that
the Secretary's determination that the Act had not been violated was based on
matters contained in the amended complaint. If the Secretary's determination was
based upon an investigation that did not include consideration of the matters
contained in the amended complaint, the statutory prerequisites for a complaint
pursuant to § 105(c)(3) have not been met.
13 FMSHRC at 546.
The Mine Act provides that an aggrieved miner must file a “complaint with the
Secretary” to commence the investigatory process under section 105(c)(2). The initial complaint
must contain some allegations of protected activity that the Secretary can investigate. If the
Complainant does not allege protected activity in its initial communication with MSHA, a
complainant cannot subsequently amend his pleading before the Commission to allege new
protected activity that was not investigated by MSHA. Hatfield, 13 FMSHRC at 545.

41 FMSHRC Page 238

Hatfield is controlling here. Complainant’s initial complaint filed with MSHA does not
appear to allege any protected activity. Complainant’s May 22, 2017 email communication with
MSHA makes no reference to the alleged belt feeder incident. The closest that Complainant
comes to describing the alleged belt feeder incident in his initial communication with MSHA is
his general statement that he was called into Respondent’s offices to discuss “plant
modifications.” There is no reference to health or safety concerns. Even given the liberal
construction that the Commission accords pro se pleadings, Complainant’s email is simply too
indefinite to satisfy Hatfield.
By comparison, in DeRossett v. Martin County Coal Corp., 15 FMSHRC 883 (May
1993) (ALJ), the judge found that complainant had apparently complied with Hatfield, but
dismissed the complaint as untimely filed. Id. at 885 and n.2. In DeRossett, complainant’s initial
complaint to MSHA stated:
I was discharged by Martin County Coal Corp., MTR Surface Mine No. 1, in
November 1989, for complaining about safety hazards. I am requesting
reinstatement to my original job, receive backpay plus interest, have all benefits
reinstated and to have all records pertaining to the discharge removed from my
personnel file.
Id. at 884. The judge found that complainant submitted a supplemental statement to MSHA
detailing allegations of transfer to the evening shift and efforts to seek reinstatement after layoff.
Accordingly, the judge found it apparent that complainant had complied with the administrative
prerequisites set forth in Hatfield. Id. at 885 n.2. Complainant sought to file an amended
complaint with the Commission to include additional violations of section 105(c)(1). Assuming
arguendo that DeRossett's complaint to MSHA incorporated the allegations of discrimination
contained in the amended complaint filed with the Commission,5 and even assuming that such
allegations were investigated by MSHA, the judge concluded that the complaint was filed
untimely and that the untimely filing could not be excused. Id. at 885. More specifically, the
judge reasonably inferred, under the totality of circumstances, that DeRossett received sufficient
information during his period of employment with respondent from which he knew, or should
have known, of his right to file complaints with MSHA under Section 105(c) of the Act for
retaliation against him for making safety complaints. Id. at 887.
By contrast, in this case, Complainant did not provide any additional explanation to
MSHA about what “plant modifications” meant in his initial email to MSHA. He simply alleges
that Respondent unlawfully discharged him due to his age and thereafter physically assaulted
5

Specifically, the amended complaint filed with this Commission alleged the following
two allegations: 1) complainant made numerous complaints to supervisory personnel about
unsafe working conditions, which complaints were a substantial factor in motivating respondent
to move complainant to second shift during a reduction in force, despite the retention on the first
shift of a position that complainant was qualified and entitled to fill; and 2) complainant sought
reinstatement to his former position on numerous occasions following his discharge, but
respondent refused to rehire him, despite the recall of less senior individuals following the
reduction in force, because of complainant's safety complaints.

41 FMSHRC Page 239

him at company headquarters.6 Also, there is no evidence in the record that MSHA’s
determination that there was nothing it could do—i.e., there was insufficient evidence that the
Act had been violated in customary parlance—was based on matters contained in the new
allegations filed under section 105(c)(3).
On the contrary, Complainant’s section 105(c)(3) action filed with the Commission on
December 13, 2018 sets forth the alleged belt feeder incident for the first time. Under Hatfield,
the December 13, 2018 filing does not cure the deficiency of the earlier filing because MSHA’s
insufficient evidence determination was based upon an investigation that did not include
consideration of the matters contained in the section 105(c)(3) filing.7 Under section 105(c)(2),
6

While alleged age discrimination and physical assault are serious matters, the Mine Act
is not the remedy for every workplace dispute simply because it occurs in or around a mine. See,
e.g., Delisio v. Mathies Coal Co., 12 FMSHRC 2535, 2544 (Dec. 1990) (“[T]he Commission
does not sit as a super grievance board to judge the industrial merits, fairness, reasonableness, or
wisdom of an operator’s employment policies except insofar as those policies may conflict with
rights granted under section 105(c) of the Mine Act.”) (internal citations omitted). Although the
Commission has never addressed the issue to the undersigned’s knowledge, it is conceivable that
under the particular facts and circumstances of a given case, reporting workplace violence or
abuse because of protected activity or because it implicates concerns for safe performance of
work tasks could rise to the level of protected activity under section 105(c) of the Mine Act. Cf.
Harris v. Duane Thomas Marine Contr., LLC, No. 2:13-cv-00076-SPC-DNF (M.D. Fla. Feb. 5,
2013) (the Secretary brought a complaint under section 11(c) of the OSH Act of 1970 alleging
that internal complaints to owner and/or external complaints to OSHA concerning workplace
violence and verbal abuse constitute protected activity related to the OSH Act). See Keim v.
Cordero Mining LLC, 36 FMSHRC at 972 n. 5. However, the Secretary’s 11(c) theory in Harris
was never tested by dispositive motion before the case settled in 2014, and there is a clear
distinction between reporting workplace violence motivated by alleged protected activity or
which implicates concern for the safe performance of work tasks, and engaging in a physical
altercation with mine management in reaction to being terminated. In either instance, it is
incumbent on the Complainant, pursuant to Hatfield, to provide sufficient information to enable
MSHA to initiate an investigation into the matter.
7

As recounted in the statement of facts, Complainant did describe the altercation in his
email to MSHA. However, Complainant merely told MSHA that he initially believed the
meeting was going to be about “plant modifications,” which is not sufficiently descriptive of any
protected activity or any nexus between the workplace altercation and protected activity to
compel MSHA to investigate. Furthermore, the Supreme Court of Vermont, when hearing
Complainant’s state law wrongful termination claim, made no reference to a physical fight
following Complainant’s realization that he was to be terminated. See Deuso v. Vermont
Department of Labor, No. 2017-425, 2018 WL 2100366 (Vt. May 4, 2018) (unpub. mem.),
which states:
Before the president or vice president had the opportunity to raise their specific
concerns, claimant asked if the meeting was about the quarry or about him. When
(continued…)

41 FMSHRC Page 240

the Secretary is entitled to “cause such investigation to be made as he deems appropriate.” Here,
the Secretary’s designee apparently deemed no investigation appropriate other than an initial
reading of Complainant’s May 22, 2017 email. Consequently, despite the liberal manner in
which the Commission construes pro se complaints, under the Commission’s precedent in
Hatfield, Complainant’s December 13, 2018 filing is deficient as a matter of law and must be
dismissed.
Nevertheless, the undersigned is compelled to comment on the cursory nature of
MSHA’s investigation of this matter. Complainant contacted the MSHA Albany Field Office
supervisor at 7:06 a.m. on May 22, 2017. He informed MSHA that he had been terminated from
his position at a mine for allegedly improper reasons and that a physical altercation occurred
between Complainant and owners of Respondent immediately after he was fired.8 He also
provided his phone number. One brief follow-up phone conversation between MSHA and
Complainant might have uncovered the belt feeder incident, which could have prompted an
investigation into whether the Complaint appeared to have merit. Such an investigation would
have been timely under the Mine Act and would have preserved Complainant’s ability to bring
his allegations under section 105(c)(3), if the Secretary determined, after investigation, that he
would not prosecute the Complaint on Complainant’s behalf.
Furthermore, in subsequent proceedings brought before the Vermont Department of
Labor and this Commission, the Respondent acknowledged that Complainant was terminated for
refusing to obey an order to keep the belt feeder running at full capacity.
[Complainant] was specifically instructed not to adjust any of the settings and if
any issues arose or if he felt needed [sic] to reset, he was to contact either Dennis
Demers or Trampas Demers before making any adjustments. There is no question
that he disobeyed and disregarded that direct order. That is the reason he was
terminated.
Reply Memorandum at 2. If Complainant reasonably believed that the operator’s order was
unsafe or hazardous, firing him for refusing to follow that order arguably violates section 105(c)
of the Mine Act. See Secretary of Labor on behalf of Hogan v. Emerald Mines Corp., 8
FMSHRC 1066, 1071 (July 1986) (“A miner has the right under section 105(c) of the Mine Act
7

(…continued)
told that the meeting was about him, claimant ‘jumped to the conclusion he was
being fired and stormed out of the meeting.’ He used profanity on the way out of
the building.
Id. at *1. Taken together, the undersigned concludes that Complainant’s description of the
alleged termination to MSHA was insufficient to plead protected activity as articulated in
Hatfield.
8

The MSHA Field Office’s response to the Complainant’s initial filing states, in part,
that Respondent’s main office does not fall under MSHA jurisdiction. It would appear to be
wholly inconsistent with the purposes of section 105(c)(1) if an operator could avoid MSHA
jurisdiction simply by bringing miners to the operator’s corporate offices before retaliating
against them because of the exercise of any alleged protected rights at the mine site.

41 FMSHRC Page 241

to refuse work, if the miner has a good faith, reasonable belief in a hazardous condition.”), citing
Miller v. Federal Mine Safety and Health Review Comm’n, 687 F.2d 194, 195 (7th Cir. 1982);
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d. Cir. 1981); Secretary of Labor on behalf
of Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981).
In short, a more thorough investigation by MSHA likely would have shed light on the
validity of pro se Complainant Deuso’s allegations before the Commission. Instead, MSHA
summarily dismissed the matter less than four hours after it was initially brought to the Albany
Field Office’s attention, resulting in dismissal of whatever potential claims to relief Complainant
might have had after full investigation by MSHA under extant Commission precedent set forth in
Hatfield.

III. ORDER
For the foregoing reasons, it is ORDERED that the section 105(c)(3) Complaint filed on
December 13, 2018, be DISMISSED.

/s/ Thomas P. McCarthy
Thomas P. McCarthy
Administrative Law Judge

Distribution:
Michael J. Deuso, 236 North Main Street, East Berkshire, VT 05447
Joseph F. Cahill, Jr., Cahill Gawne Miller & Manahan P.C., P.O. Box 810, St. Albans, VT 05478
James R. Logan, U.S. Department of Labor, MSHA, 24 Computer Drive West, Albany, NY
12205

41 FMSHRC Page 242

